Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and between

BOSTON CONVENTION CENTER HOTEL LLC,

BCCH RETAIL LLC

and

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

FOR

WESTIN BOSTON WATERFRONT

 

 

DATED January 9, 2007


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

1.

Certain Defined Terms

1

 

 

 

2.

Purchase and Sale; Payment of Purchase Price

6

 

2.1

Purchase and Sale

6

 

2.2

Allocation of Purchase Price

7

 

 

 

 

3.

Conditions Precedent

7

 

3.1

Title Matters

7

 

3.2

Due Diligence Reviews

8

 

3.3

Performance by Seller

11

 

3.4

Performance by Buyer

11

 

3.5

Management Agreement

12

 

3.6

Liquor Licenses

12

 

3.7

Audit

12

 

3.8

Ground Lessor Estoppels

13

 

3.9

Management Agreement Estoppel

13

 

3.10

License Agreement Estoppel

13

 

3.11

Option Agreement Estoppel

14

 

3.12

PILOT Agreement

14

 

3.13

Retail Ground Lease

14

 

 

 

 

4.

Closing Procedure

16

 

4.1

Retail Closing

16

 

4.2

Closing Deliveries

16

 

4.3

Closing Costs

20

 

4.4

Prorations

21

 

 

 

 

5.

Condemnation or Destruction of Property

26

 

5.1

Condemnation

26

 

5.2

Fire or Other Casualty

26

 

 

 

 

6.

Representations, Warranties and Covenants

27

 

6.1

Representations, Warranties and Covenants of Seller

27

 

6.2

Representations and Warranties of Buyer

32

 

6.3

Survival

37

 

6.4

Interim Covenants of Seller

37

 

6.5

Additional Retail Ground Lease Covenants and Agreements

42

 

 

 

 

7.

DISCLAIMER, RELEASE AND ASSUMPTION

44

 

7.1

DISCLAIMER

44

 

7.2

SURVIVAL

45

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

8.

Disposition Of Escrow Deposit

45

 

8.1

Default by Seller

45

 

8.2

Default By Buyer

46

 

8.3

Closing

46

 

 

 

 

9.

Miscellaneous

47

 

9.1

Brokers

47

 

9.2

Limitation of Liability

47

 

9.3

Exhibits; Entire Agreement; Modification

48

 

9.4

Time of the Essence

49

 

9.5

Interpretation

49

 

9.6

Governing Law

49

 

9.7

Successors and Assigns

49

 

9.8

Notice

50

 

9.9

Third Parties

51

 

9.10

Legal Costs

51

 

9.11

No Recordation

52

 

9.12

Counterparts

52

 

9.13

Effectiveness

52

 

9.14

Press Releases or other Disclosure

52

 

9.15

Indemnities

52

 

Exhibit

 

List of Exhibits and Schedules

A.

 

Hotel Land

B.

 

Retail Land

C.

 

Environmental Reports

D.

 

Financial Information

E.

 

Leases

F.

 

Escrow Deposit Agreement

G.

 

Interim Beverage Services Agreement

H.

 

Hotel Ground Lease Assignment and Assumption

I.

 

Retail Ground Lease Assignment and Assumption

J.

 

Option Agreement Assignment and Assumption

K.

 

License Agreement Assignment and Assumption

L.

 

Management Agreement Assignment and Assumption

M.

 

Other Assignment and Assumption

N.

 

Bill of Sale

O.

 

Seller closing Certificate

P.

 

FIRPTA

Q.

 

Buyer Closing Certificate

 

ii


--------------------------------------------------------------------------------




 

R.

 

Retail Ground Lease Amendment

S.

 

Hotel Ground Lease Amendment

T.

 

Status Report Update

U.

 

PILOT Agreement

V.

 

Article 80 Agreements

 

 

 

Schedule 2.2

 

Purchase Price Allocation

Schedule 3.2.1

 

Materials to be Delivered

 

iii


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 9th day of January, 2007, by and between BOSTON CONVENTION CENTER HOTEL
LLC, a Delaware limited liability company (“Hotel Seller”), BCCH RETAIL LLC, a
Delaware limited liability company (“Retail Seller” and collectively with Hotel
Seller, “Seller”), and DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a Delaware
limited partnership (“Buyer”).

R E C I T A L S

A.            Seller is the owner of the Property; and

B.            Buyer desires to purchase the Property from Seller and Seller is
willing to sell the Property to Buyer, subject to and upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:

Certain Defined Terms. As used herein:

1.1           “Additional Rent” shall have the meaning set forth in Section
4.4.1(b).

1.2           “Additional Use” shall have the meaning set forth in Section 3.13.

1.3           “Amended PILOT Agreement” shall have the meaning set forth in
Section 3.12.

1.4           “Closing” shall have the meaning set forth in Section 4.

1.5           “Closing Date” shall mean January 31, 2007.

1.6           “Due Diligence Period” shall have the meaning set forth in Section
3.2.

1.7           “Environmental Reports” shall mean the reports described in
Exhibit C attached hereto.

1.8           “Equipment Leases” means, collectively, (a) the equipment leases
now in effect with respect to the Property and to be set forth on an Exhibit
hereto to be added by amendment to the Agreement not later than January 10,
2007, and (b) those equipment leases hereafter entered into in accordance with
the terms hereof.

1.9           “Escrow Deposit” shall mean Fifteen Million Dollars
($15,000,000.00) to be deposited as set forth in Section 2.1.1 (a), together
with all interest earned thereon, as such amount may be adjusted pursuant to the
terms hereof.

1.10         “Existing Indebtedness” shall mean (i) that certain loan made by
The Bank of Nova Scotia, as administrative agent for itself and other lenders,
to Seller on May 27, 2004 in the original principal amount of $121,000,000.00
(ii) that certain loan made by the City

1


--------------------------------------------------------------------------------




 

of Boston, as lender, to Seller, in the principal amount of $15,000,000, and
(iii) those two certain mezzanine loans, each made by Starwood Hotels & Resorts
Worldwide, Inc., in the original aggregate principal amount of $32,500,000.00.

1.11         “Existing Indebtedness Lenders” shall mean the current noteholders
or lenders of any of the Existing Indebtedness.

1.12         “Existing Policies” shall have the meaning set forth in Section
3.1.1.

1.13         “Financial Information” means Seller’s financial information
provided to Buyer and set forth on Exhibit D attached hereto.

1.14         “Ground Leases” means the Hotel Ground Lease and the Retail Ground
Lease, collectively.

1.15         “Ground Lessor” means Massachusetts Convention Center Authority, a
body politic and corporate.

1.16         “Hotel and Option Closing” shall have the meaning set forth in
Section 4.1.1.

1.17         “Hotel Ground Lease” means that certain Hotel Ground Lease for
Convention Center Hotel Parcel, dated as of May 27, 2004, between Ground Lessor
and Seller, together with all amendments and supplements thereto.

1.18         “Leases” means, collectively, (a) the leases, licenses and
concessions agreements listed on Exhibit E attached hereto and (b) the leases,
licenses and concessions agreements entered into with respect to the Property in
accordance with this Agreement.

1.19         “License Agreement” means that certain License Agreement, dated as
of May 27, 2004, between Ground Lessor, as licensor, and Seller, as licensee.

1.20         “Management Agreement” shall mean that certain Management Contract
for the Westin Boston, Seaport, dated May 27, 2004, between Manager and Hotel
Seller, together with all amendments and supplements thereto.

1.21         “Manager” shall mean Westin Management Company East, the manager
under the Management Agreement.

1.22         “Material Adverse Affect” means an event or circumstance which may
reasonably be expected to cause out-of-pocket loss, cost or damage of
$250,000.00 or more.

1.23         “Material Contracts” shall have the meaning set forth in Section
6.1.2(viii).

1.24         “Operational Taxes” shall have the meaning set forth in Section
4.4.1(a)(ii).

2


--------------------------------------------------------------------------------




 

1.25         “Option Agreement” means that certain Option Agreement (The Westin
Boston, Seaport – Phase II), dated as of May 27, 2004, between Ground Lessor, as
optionor, and Seller, as optionee.

1.26         “Permitted Exceptions” means, with respect to the Property: (a) all
matters referred to as exceptions in the Existing Policies, shown on the
Surveys, or which would be shown on the Commitment or any updates to the
Surveys, other than Additional Title Matters disapproved in a Title Disapproval
Notice, (b) liens for taxes, assessments and governmental charges with respect
to the Property not yet due and payable; and (c) applicable zoning regulations
and ordinances and other governmental laws, ordinances and regulations
(provided, however, that any violation of such laws, regulations or ordinances
first arising after the end of the Due Diligence Period and which has a Material
Adverse Affect shall not be a Permitted Exception).

1.27         “Person” shall mean any individual, corporation, partnership,
association, trust, limited liability company or other entity or organization.

1.28         “PILOT Agreement” means the Contract for Payment in Lieu of Taxes,
dated May 27, 2004, among the Hotel Seller, the City of Boston and The Boston
Redevelopment Authority, as the same may amended and/or restated.

1.29         “Property” means:  Seller’s leasehold right, title and interest in
and to (a)  that certain land described in Exhibit A, together with all
easements, licenses, rights-of-way, and appurtenances benefiting such land which
Seller may own or lease or hereafter acquire an interest with respect thereto
(the “Hotel Land”), (b) those certain air rights described in Exhibit B,
together with all easements, licenses, rights-of-way, and appurtenances
benefiting such land which Seller may own or lease or hereafter acquire an
interest with respect thereto (the “Retail Land” and together with the Hotel
Land, the “Land”) and (c) all improvements, structures and facilities located
upon the Land (the “Leasehold Improvements”);  all improvements, structures and
facilities owned by Seller and located upon the Land (the “Owned Improvements”,
together with the Leasehold Improvements, collectively, the “Improvements”); 
Seller’s right, title and interest in and to (a) all furniture, fixtures, and
equipment and items of personal property (other than cash) used in the operation
of the Improvements on or attached or appurtenant to the Improvements,
including, without limitation, furnishings, artwork, all fabric, textile and
flexible plastic products which are used in furnishing the hotel, including
carpeting, drapes, bedspreads, wall and floor coverings, mats, shower curtains
and similar items, furniture and furnishings used in the hotel, including,
chairs, beds, chests, headboards, desks, lamps, tables, television sets,
mirrors, pictures, wall decorations and similar items, signage, audio visual
equipment, kitchen appliances, vehicles, carpeting and equipment, including
front desk and back of the house computer equipment, manuals, all books and
records relating to the Property, phone lists, guest lists and off site and
on-site signs (collectively, the “Personal Property”), (b) all food, liquor,
wine and other beverages, including such food, liquor and other beverages held
for sale in hotel rooms within the Improvements, and all consumable supplies and
inventories of every kind and nature including “Inventories of Merchandise” and
“Inventories of Supplies” as such terms are defined in the current Uniform
System of Accounts for Hotels published by the Hotel Association of New York
City, Inc. (the “Consumables”), in each case owned by Seller as of the Closing
Date (and not by tenants under

3


--------------------------------------------------------------------------------




 

Leases applicable to the Property), and located at, and used in connection with
the operation of, the Improvements, including, without limitation, cleaning
supplies, guest supplies, paper supplies, stationary, bar supplies, robes,
slippers, fuel, laundry supplies, engineering supplies, sundry or gift shop
inventory and room, food and beverage linen, glassware and silverware, whether
in use or held in stock or storage for future use in connection with Seller’s
ownership, operation or maintenance of the Improvements provided that to the
extent that any applicable law prohibits the transfer of alcoholic beverages
from Seller to Buyer, such beverages shall not be considered a part of the
Property until such time as the same may lawfully be transferred after Closing,
at which point the same shall be transferred (and pending such post-Closing
transfer, such alcoholic beverages shall be subject to the terms of any
post-Closing liquor license operating agreement entered into pursuant to the
terms of Section 3.6 hereof); the landlord’s interest in all Leases, the rights
of Seller, to the extent assignable, in and to all Service Agreements, the
Article 80 Agreements listed on Exhibit V attached hereto (the “Article 80
Agreements”), the Equipment Leases, the Management Agreement, the License
Agreement, and the Option Agreement, goodwill, Seller’s rights, if any, in
Manager’s workforce in place at the Land and, to the extent assignable, all
right, title and interest of Seller in and to all copyrights, trademarks, trade
names, and any licenses related to the foregoing that relate to the business
being conducted on the Land (except for liquor licenses owned by Seller until
transferred to Buyer in accordance with Section 3.6), other than any software
licenses used by Seller in the corporate offices of Seller (the matters
described in this clause collectively called the “Intangible Property”);
provided, however, in no event shall the Intangible Property include Westin
brand concepts or the “Intellectual Property” as defined in the Management
Agreement;  to the extent assignable, the corporate, airline, bus, tour
operator, barter and similar agreements pursuant to which third parties have
been given certain rights to rooms or services at the Hotel from and/or after
the Closing Date, including, without limitation the Westin Boston, Room Block
Commitment Agreement (the “Room Block Agreement”) dated May 27, 2004 among Hotel
Seller, Manager and Ground Lessor, and such other rooms agreements as may
hereafter be entered into in compliance with the terms hereof (the “Rooms
Agreements”), and all Bookings (hereinafter defined). Notwithstanding anything
to the contrary in this Agreement, the Property shall not include any of the
following:  (i) property of guests; (ii) items owned by the Manager; (iii) tax
deposits, utility deposits and other deposits held by parties other than Seller
or by third parties on Seller’s behalf (including without limitation the
Manager), except for any transferable deposits assigned to Buyer, for which
Seller is to be reimbursed as herein provided; (iv) any tax, insurance, FF&E,
capital improvement and/or other escrows, impounds or reserves held by Existing
Indebtedness Lenders, the Manager or any other party, except to the extent such
items are specifically assigned to Buyer and for which Seller is reimbursed; 
(v) all checks, drafts, notes, and other evidence of indebtedness held at the
Hotel on the Closing Date, and any balances on deposit with banking institutions
relating to the Hotel, including amounts held in “house banks”; (vi) all
computer software and/or systems owned by Manager, including, without
limitation, the payroll software and/or system; and (vii) any and all personal
property owned by employees of the Hotel or by a vendor or any other third party
distinct from Seller (all of the foregoing, collectively, the “Excluded
Property”).

1.30         “Purchase Price” shall mean Three Hundred Thirty Million Three
Hundred Thousand and No/100 Dollars ($330,300,000.00), representing the total
consideration to be paid to Seller by Buyer prior to adjustments, prorations,
credits, and allocations of income and expenses provided for in this Agreement.

4


--------------------------------------------------------------------------------




 

1.31         “Required Liquor Licenses” shall have the meaning set forth in
Section 3.5.

1.32         “Retail Allocation” shall have the meaning set forth in Section
4.1.1.

1.33         “Retail Closing” shall have the meaning set forth in Section 4.1.2.

1.34         “Retail Closing Date” shall have the meaning set forth in Section
4.1.2.

1.35         “Retail Conditions Failure” shall have the meaning set forth in
Section 4.1.1.

1.36         “Retail Escrow Deposit” shall have the meaning set forth in Section
8.3.

1.37         “Retail Ground Lease” means that certain Retail Ground lease for
Convention Center Retail Parcel, dated as of May 27, 2004, between Ground
Lessor, as lessor and BCCH Retail LLC, as lessee together with all amendments
and supplements thereto.

1.38         “Retail Land Build-Out” shall have the meaning set forth in Section
6.5.2(b).

1.39         “Retail Land Lease-Up” shall have the meaning set forth in Section
6.5.2(a).

1.40         “Retail Special Conditions Precedent” shall have the meaning set
forth in Section 3.13.

1.41         “Seller Mortgage Liens” means any mortgage or deed of trust liens,
construction or mechanics’ liens, tax liens (excluding liens for taxes not yet
due and payable) or other liens or charges in a fixed sum created or arising by,
through or under Seller or capable of computation as a fixed sum that encumber
the Property (excluding therefrom any mortgages or deeds of trust and related
encumbrances securing the Existing Indebtedness).

1.42         “Service Agreements” means, collectively, (a) that certain Garage
Management and Valet Services Agreement with Pilgrim Parking dated June 21, 2006
and the service, maintenance and operation contracts now in effect with respect
to the Property and to be set forth on an Exhibit hereto to be added by
amendment to the Agreement not later than January 10, 2007, (b) such contracts
which are cancelable on thirty (30) days’ or less notice, without penalty, and
(c) such contracts with respect to the Property entered into in accordance with
this Agreement.

1.43         “Surveys” shall have the meaning set forth in Section 3.1.1.

1.44         “Tax Return” or “Tax Returns” includes all returns, reports,
information returns, forms, declarations, claims for refund, statements and
other documents (including any amendments thereto and including any schedule or
attachment thereto) in connection with income taxes that are required to be
filed with a governmental or other tax authority, or sent or

5


--------------------------------------------------------------------------------




 

provided to another party under applicable law (including any schedule or
attachment thereto and including any amendment thereof).

1.45         “Tenants” shall mean the tenants under the Leases.

1.46         “Transaction Rent” shall have the meaning ascribed to it in the
Hotel Ground Lease.

Purchase and Sale; Payment of Purchase Price.

Purchase and Sale. Upon the terms and conditions hereinafter set forth, Seller
shall sell to Buyer, and Buyer shall purchase from Seller, the Property.


1.1.1        PAYMENT OF PURCHASE PRICE. THE PURCHASE PRICE SHALL BE PAID TO
SELLER BY BUYER AS FOLLOWS:

(A)           ESCROW DEPOSIT. WITHIN TWO (2) BUSINESS DAYS AFTER THE EXECUTION
HEREOF, BUYER SHALL DELIVER THE SUM OF FIFTEEN MILLION DOLLARS ($15,000,000.00)
AS A DEPOSIT TO FIRST AMERICAN TITLE INSURANCE COMPANY, AT ITS OFFICES AT 1801 K
STREET, NW, SUITE 200K, WASHINGTON, D.C. 20006, ATTENTION: CLARE URSANO (WHICH
COMPANY, IN ITS CAPACITY AS ESCROW HOLDER HEREUNDER, IS CALLED “ESCROW HOLDER”).
IN THE EVENT THAT BUYER ELECTS TO MAKE PUBLIC DISCLOSURE OF THE TRANSACTION IN
ACCORDANCE WITH THE PENULTIMATE SENTENCE OF SECTION 9.14 HEREOF, THREE MILLION
DOLLARS ($3,000,000.00) OF THE ESCROW DEPOSIT SHALL BE DEEMED EARNED BY AND
PAYABLE TO SELLER UPON TERMINATION OF THIS AGREEMENT BY BUYER IN ACCORDANCE WITH
SECTION 3.2.2(A) OR SECTION 3.2.2(B), OR (IF NOT WAIVED BY BUYER ON THE HOTEL
AND OPTION CLOSING DATE), UPON FAILURE OF THE CONDITIONS SET FORTH IN SECTION
3.13.6. THE ESCROW DEPOSIT SHALL BE DELIVERED TO ESCROW HOLDER BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FEDERAL FUNDS OR BY BANK OR CASHIER’S CHECK DRAWN ON A
NATIONAL BANK REASONABLY SATISFACTORY TO SELLER. THE ESCROW DEPOSIT SHALL BE
HELD BY ESCROW HOLDER AS A DEPOSIT AGAINST THE PURCHASE PRICE, AND SHALL BE
INVESTED BY ESCROW HOLDER, IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT, AND A SEPARATE ESCROW AGREEMENT IN THE FORM OF EXHIBIT F ATTACHED
HERETO AND DATED THE DATE HEREOF BY AND AMONG BUYER, SELLER AND ESCROW AGENT
(THE “INTERIM DEPOSIT AGREEMENT”). AT ALL TIMES THAT THE ESCROW DEPOSIT IS BEING
HELD BY THE ESCROW HOLDER, THE ESCROW DEPOSIT SHALL BE INVESTED BY ESCROW HOLDER
IN THE FOLLOWING INVESTMENTS (“APPROVED INVESTMENTS”):  (I) UNITED STATES
TREASURY OBLIGATIONS, (II) UNITED STATES TREASURY BACKED REPURCHASE AGREEMENTS
ISSUED BY A MAJOR MONEY CENTER BANKING INSTITUTION REASONABLY ACCEPTABLE TO
SELLER AND BUYER, (III) THE BANK OF AMERICA MONEY MARKET FUND THAT INVESTS IN
U.S. TREASURY SECURITIES KNOWN AS “NATIONS TREASURY RESERVES - DAILY SHARES
(SYMBOL NTRDX)” OR (IV) SUCH OTHER MANNER AS MAY BE REASONABLY AGREED TO BY
SELLER AND BUYER. THE ESCROW DEPOSIT SHALL BE DISPOSED OF BY ESCROW HOLDER ONLY
AS PROVIDED IN THIS AGREEMENT. ALL ACCRUED INTEREST ON THE ESCROW DEPOSIT SHALL
BECOME PART OF THE ESCROW DEPOSIT.

(B)           CLOSING PAYMENT. THE BALANCE OF THE PURCHASE PRICE, AS ADJUSTED BY
THE ADJUSTMENTS, PRORATIONS, CREDITS, AND ALLOCATIONS OF INCOME AND EXPENSES
PROVIDED FOR IN THIS AGREEMENT (AS SO ADJUSTED, THE “CLOSING PAYMENT”), SHALL BE
PAID BY BUYER

6


--------------------------------------------------------------------------------




 

DELIVERING THE CLOSING PAYMENT TO ESCROW AGENT BY FEDERAL FUNDS WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS ON THE APPLICABLE CLOSING DATE.

Allocation of Purchase Price. Seller and Buyer agree that the Purchase Price
will be allocated to the assets acquired by Purchaser for all purposes as set
forth in Schedule 2.2 attached hereto. The Seller and Purchaser shall file all
Tax Returns (including amended returns and claims for refund) and information
reports in a manner consistent with such allocation. The provisions of this
Section 2.2 shall survive the Closing.

Conditions Precedent. The obligation of Buyer to acquire the Property, the
obligation of Seller to sell the Property, as contemplated by this Agreement, is
subject to satisfaction of each of the following conditions precedent (any of
which may be waived in writing by the party in whose favor such condition
exists) on or before the applicable date specified for satisfaction of the
applicable condition. Subject to Section 4.1 below, if any of such conditions is
not fulfilled (or waived) pursuant to the terms of this Agreement, then this
Agreement shall terminate following the expiration of the applicable cure period
under Section 8.1 or 8.2, and, in connection with any such termination made in
accordance with this Section 3, the Seller and Buyer shall be released from
further obligation or liability hereunder (except for those obligations and
liabilities which, pursuant to the terms of this Agreement, survive such
termination), and the Escrow Deposit shall be disposed of in accordance with
Section 8. The “Closing” (as hereinafter defined) shall constitute approval by
each party of all matters to which such party has a right of approval and a
waiver of all conditions precedent; and, in the case of Buyer, a waiver of any
breaches of Seller’s representations and warranties contained herein known to
Buyer as set forth in Section 9.2.3(b); except that there shall be no waiver for
a breach of the Seller’s representations and warranties contained herein not
known to Buyer as set forth in Section 9.2.3(b) or for any covenants expressly
surviving Closing as set forth herein.

Title Matters.


1.1.2        TITLE REPORT/SURVEY. BUYER HAS RECEIVED SELLER’S EXISTING TITLE
POLICIES DATED JUNE 8, 2004 (THE “EXISTING POLICIES”) ISSUED BY FIDELITY
NATIONAL TITLE INSURANCE COMPANY AS POLICY NOS. 5312-996058 AND 5312-996059 AND
HAS ORDERED TITLE INSURANCE COMMITMENTS FOR THE LAND  DATED ON OR AFTER THE DATE
HEREOF (THE “COMMITMENT”) FROM FIRST AMERICAN TITLE INSURANCE COMPANY OR SUCH
OTHER NATIONAL TITLE INSURANCE COMPANY AS BUYER SELECTS (WHICH COMPANY, IN ITS
CAPACITY AS TITLE INSURER HEREUNDER, IS HEREIN CALLED THE “TITLE COMPANY”). IN
ADDITION, SELLER HAS DELIVERED AND BUYER HAS RECEIVED THE SURVEYS OF THE LAND IN
SELLER’S POSSESSION (THE “SURVEYS”). SELLER SHALL COOPERATE REASONABLY WITH
BUYER TO FACILITATE BUYER’S OBTAINING THE COMMITMENT AND ANY UPDATES TO THE
SURVEYS OR NEW SURVEYS. IF BUYER SHALL FAIL TO DELIVER THE TERMINATION NOTICE AS
HEREINAFTER DEFINED ON OR BEFORE THE END OF THE DUE DILIGENCE PERIOD (AS
HEREINAFTER DEFINED), BUYER SHALL BE DEEMED TO HAVE APPROVED THE EXCEPTIONS TO
TITLE SHOWN ON THE COMMITMENTS AND THE MATTERS DISCLOSED ON THE SURVEYS (OTHER
THAN EXISTING LOAN DOCUMENTS OR OTHER SELLER MORTGAGE LIENS) AND SUCH OTHER
TITLE OR SURVEY MATTERS AS ARE DISCLOSED TO BUYER DURING THE DUE DILIGENCE
PERIOD.


1.1.3        ADDITIONAL POST DUE DILIGENCE TITLE MATTERS. APPROVAL BY BUYER OF
ANY, IN BUYER’S REASONABLE OPINION, MATERIAL ADDITIONAL EXCEPTIONS TO TITLE OR
SURVEY MATTERS FIRST ARISING AFTER THE END OF THE DUE DILIGENCE PERIOD
(“ADDITIONAL TITLE MATTERS”) SHALL

7


--------------------------------------------------------------------------------




 


BE A CONDITION PRECEDENT TO BUYER’S OBLIGATIONS TO PURCHASE THE PROPERTY (BUYER
HEREBY AGREEING THAT ITS APPROVAL OF ADDITIONAL TITLE MATTERS SHALL NOT BE
UNREASONABLY WITHHELD). UNLESS BUYER GIVES WRITTEN NOTICE (“TITLE DISAPPROVAL
NOTICE”) THAT IT DISAPPROVES ANY ADDITIONAL TITLE MATTERS, STATING THE
ADDITIONAL TITLE MATTERS SO DISAPPROVED, BEFORE THE SOONER TO OCCUR OF THE
CLOSING OR TEN (10) DAYS AFTER RECEIPT OF WRITTEN NOTICE OF SUCH ADDITIONAL
TITLE MATTERS, BUYER SHALL BE DEEMED TO HAVE APPROVED SUCH ADDITIONAL TITLE
MATTERS. SELLER SHALL HAVE UP TO A THIRTY (30) DAY PERIOD AFTER ITS RECEIPT OF
ANY TITLE DISAPPROVAL NOTICE WITHIN WHICH TO REMOVE THE DISAPPROVED ADDITIONAL
TITLE MATTERS SET FORTH THEREIN FROM TITLE OR OBTAIN FROM TITLE COMPANY A
COMMITMENT TO ISSUE AN ENDORSEMENT AFFIRMATIVELY INSURING AGAINST SUCH ITEMS IN
A FORM REASONABLY ACCEPTABLE TO BUYER AT NO COST OR EXPENSE TO BUYER (SELLER
HAVING THE RIGHT BUT NOT THE OBLIGATION TO DO SO), AND THE CLOSING DATE SHALL BE
EXTENDED, AT SELLER’S OPTION, TO ALLOW FOR SUCH THIRTY (30) DAY PERIOD. IN THE
EVENT SELLER DETERMINES AT ANY TIME THAT IT IS UNABLE OR UNWILLING TO REMOVE ANY
ONE OR MORE OF SUCH DISAPPROVED ADDITIONAL TITLE MATTERS, SELLER MAY GIVE
WRITTEN NOTICE TO BUYER TO SUCH EFFECT; IN SUCH EVENT, BUYER MAY, AT ITS OPTION,
TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO SELLER (WHEREUPON THE ESCROW
DEPOSIT SHALL BE RETURNED TO BUYER) BUT ONLY IF GIVEN PRIOR TO THE SOONER TO
OCCUR OF THE CLOSING OR TEN (10) DAYS AFTER BUYER RECEIVES SELLER’S NOTICE. IF
BUYER FAILS TO GIVE SUCH TERMINATION NOTICE BY SUCH DATE, BUYER SHALL BE DEEMED
TO HAVE WAIVED ITS OBJECTION TO, AND APPROVED, THE MATTERS SET FORTH IN SELLER’S
NOTICE.


1.1.4        SELLER MORTGAGE LIENS. NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3.1.3, SELLER SHALL BE OBLIGATED TO TAKE SUCH ACTIONS AS MAY BE
REQUIRED BY THE TITLE COMPANY SO THAT THE TITLE COMPANY IS WILLING TO ISSUE
TITLE INSURANCE TO BUYER WITHOUT EXCEPTION FOR ANY EXISTING LOAN DOCUMENTS OR
OTHER SELLER MORTGAGE LIENS. SUCH ACTIONS SHALL INCLUDE OBTAINING A PAY-OFF
LETTER AND LEAVING A PORTION OF THE PURCHASE PRICE IN ESCROW TO SATISFY THE
SELLER MORTGAGE LIENS; PROVIDED, HOWEVER, THAT SELLER’S OBLIGATIONS UNDER THIS
SECTION 3.1.3 WITH RESPECT TO MECHANICS LIENS, ATTACHMENTS, OR THE LIKE, NOT
VOLUNTARILY IMPOSED BY OR OTHERWISE IN THE CONTROL OF SELLER SHALL BE LIMITED TO
THE EXPENDITURE OR ESCROW OF NOT MORE THAN $250,000.00 IN THE AGGREGATE.


1.1.5        EXCEPTIONS TO TITLE. BUYER SHALL BE OBLIGATED TO ACCEPT TITLE TO
THE PROPERTY, SUBJECT TO THE PERMITTED EXCEPTIONS. CONCLUSIVE EVIDENCE OF THE
AVAILABILITY OF SUCH TITLE SHALL BE THE WILLINGNESS OF TITLE COMPANY TO ISSUE TO
BUYER ON THE CLOSING DATE AN OWNER’S TITLE INSURANCE POLICY IN THE STANDARD FORM
ISSUED IN THE COMMONWEALTH OF MASSACHUSETTS (THE “OWNER’S POLICY”), IN THE FACE
AMOUNT OF THE PURCHASE PRICE, WHICH POLICY SHALL SHOW (I) TITLE TO THE LAND
VESTED OF RECORD IN BUYER’S DESIGNEE, AND (II) THE PERMITTED EXCEPTIONS TO BE
THE ONLY EXCEPTIONS TO TITLE.


1.1.6        ENDORSEMENTS TO OWNER’S POLICIES. IT IS UNDERSTOOD THAT BUYER MAY
REQUEST A NUMBER OF ENDORSEMENTS TO THE OWNER’S POLICIES. BUYER SHALL SATISFY
ITSELF DURING THE DUE DILIGENCE PERIOD THAT THE TITLE COMPANY WILL ISSUE SUCH
ADDITIONAL ENDORSEMENTS IN CONNECTION WITH THE OWNER’S POLICIES AT CLOSING.
HOWEVER, THE ISSUANCE OF SUCH ENDORSEMENTS SHALL NOT BE A CONDITION TO CLOSING
AND IN NO EVENT SHALL SELLER BE OBLIGATED TO PROVIDE ANY INDEMNITY OR OTHER
DOCUMENT IN ORDER TO ISSUE SUCH ENDORSEMENTS EXCEPT AS OTHERWISE PROVIDED IN AND
SUBJECT TO SECTION 4.2.1(Y).

Due Diligence Reviews. Except for title and survey matters (which shall be
governed by the provisions of Section 3.1 above), and subject to the provisions
hereinafter set

8


--------------------------------------------------------------------------------




 

forth, Buyer shall have until 5:00 p.m. (Eastern Standard Time) on January 18,
2007, (the period beginning on the date hereof and ending on such date and time
being herein called the “Due Diligence Period”) within which to perform and
complete all of Buyer’s due diligence examinations, reviews and inspections of
all matters pertaining to the purchase of the Property, including all permits,
licenses, management agreements, leases, service contracts, and all physical,
environmental and compliance matters (including, without limitation, compliance
with any off-site mitigation requirements) and conditions respecting the
Property. Seller shall provide Buyer with reasonable access to the Property
(subject to this Section 3.2) upon reasonable advance notice and shall also make
available to Buyer (to the extent in Seller’s possession or control) and shall
instruct Manager to make available to Buyer such leases, service contracts and
other information relating to the operation of the Property as Buyer shall
reasonably request, all upon reasonable advance notice. By not later than
January 10, 2007, Seller shall prepare and submit to Purchaser Exhibits setting
forth a list of all Service Agreements and Equipment Leases in effect as well as
copies of all such listed Service Agreements and Equipment Leases, whereupon the
parties shall execute an amendment to the Agreement providing for the attachment
of such Exhibits as Exhibits hereto. In no event, however, shall Seller be
obligated to make available any attorney-client work product or privileged
documents or documents in breach of confidentiality agreements or any internal
memoranda, correspondence, analyses, documents or reports prepared by or for
Seller for its internal use in connection with this Agreement, the transaction
contemplated by this Agreement, the acquisition of the Property by Seller (other
than any property condition, compliance, engineering, third party inspection or
environmental reports pertaining to the Property), and appraisals or other
valuations of the Property in the possession or control of Seller. Buyer shall
promptly commence, and shall diligently and in good faith pursue, its due
diligence review hereunder. Seller acknowledges and agrees that Buyer shall have
the continued right to access the Property in accordance with this Section 3.2
at all times prior to Closing, it being understood that Buyer shall only have
the right to terminate this Agreement set forth in Section 3.2.2 below on or
before the expiration of the Due Diligence Period.


1.1.7        REVIEW STANDARDS. BUYER SHALL AT ALL TIMES CONDUCT ITS REVIEW,
INSPECTIONS AND EXAMINATIONS IN A MANNER SO AS TO NOT CAUSE LIABILITY, DAMAGE,
LIEN, LOSS, COST OR EXPENSE TO SELLER OR THE PROPERTY AND SO AS TO NOT
UNREASONABLY INTERFERE WITH OR DISTURB MANAGER, ANY GUEST OR ANY TENANT AT THE
PROPERTY, AND BUYER WILL INDEMNIFY, DEFEND, AND HOLD SELLER AND THE PROPERTY
HARMLESS FROM AND AGAINST ANY SUCH LIABILITY, DAMAGE, LIEN, LOSS, COST OR
EXPENSE (THE FOREGOING OBLIGATION SURVIVING ANY TERMINATION OF THIS AGREEMENT).
PRIOR TO ENTRY UPON THE PROPERTY, BUYER SHALL PROVIDE SELLER WITH COPIES OF
CERTIFICATES OF INSURANCE EVIDENCING COMPREHENSIVE GENERAL LIABILITY INSURANCE
POLICIES (NAMING SELLER AS AN ADDITIONAL INSURED) WHICH SHALL BE MAINTAINED BY
BUYER IN CONNECTION WITH ITS INVESTIGATIONS UPON THE PROPERTY PRIOR TO THE DATE
OF ENTRY UPON THE PROPERTY, WITH LIMITS, COVERAGES AND INSURERS UNDER SUCH
POLICIES REASONABLY SATISFACTORY TO SELLER WHICH INSURANCE POLICIES MUST HAVE
LIMITS FOR BODILY INJURY AND DEATH OF NOT LESS THAN FIVE MILLION DOLLARS
($5,000,000) FOR ANY ONE OCCURRENCE AND NOT LESS THAN FIVE MILLION DOLLARS
($5,000,000) FOR PROPERTY DAMAGE LIABILITY FOR ANY ONE OCCURRENCE. WITHOUT
LIMITATION ON THE FOREGOING, IN NO EVENT SHALL BUYER:  (A) MAKE ANY INTRUSIVE
PHYSICAL TESTING (ENVIRONMENTAL, STRUCTURAL OR OTHERWISE) AT THE PROPERTY (SUCH
AS SOIL BORINGS, WATER SAMPLINGS OR THE LIKE) WITHOUT SELLER’S EXPRESS WRITTEN
CONSENT WHICH MAY BE WITHHELD IN SELLER’S SOLE AND ABSOLUTE DISCRETION (AND
BUYER SHALL IN ALL EVENTS PROMPTLY RETURN THE PROPERTY TO THEIR PRIOR CONDITION
AND REPAIR THEREAFTER) AND WHICH MAY BE FURTHER CONDITIONED UPON, AMONG OTHER
THINGS, SELLER’S REASONABLE APPROVAL OF THE FOLLOWING:  (I) THE INSURANCE
COVERAGE OF THE CONTRACTOR WHO

9


--------------------------------------------------------------------------------




 


WILL BE CONDUCTING SUCH TESTING; AND (II) THE SCOPE AND NATURE OF SUCH TESTING
TO BE PERFORMED BY SUCH CONTRACTOR; (B) CONTACT THE MANAGER OR ANY OF THE
MANAGER’S EMPLOYEES WITHOUT SELLER’S EXPRESS WRITTEN CONSENT AND APPROVAL OF THE
TEXT, SCOPE, CONTEXT AND/OR AGENDA FOR ANY PROPOSED COMMUNICATION (WHICH SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED IN THE CASE OF ANY PROPOSED CONTACT WITH
MANAGER’S SENIOR EXECUTIVES); (C) CONTACT ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE PROPERTY OR ANY TENANT OF THE PROPERTY WITHOUT SELLER’S
EXPRESS WRITTEN CONSENT AND APPROVAL OF THE TEXT, SCOPE, CONTEXT AND/OR AGENDA
FOR ANY PROPOSED COMMUNICATION (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED IN THE CASE OF ANY PROPOSED CONTACT WITH SENIOR OFFICIALS IN ANY
PARTICULAR AUTHORITY); PROVIDED, THAT BUYER OR BUYER’S ATTORNEYS MAY WITH
SELLER’S PRIOR CONSENT AND APPROVAL (NOT TO BE UNREASONABLY WITHHELD) OF THE
TEXT, SCOPE, CONTEXT AND/OR AGENDA FOR ANY PROPOSED COMMUNICATION, PERFORM A
ZONING AND PERMIT REVIEW OR RETAIN A THIRD PARTY FIRM ENGAGED IN THE BUSINESS OF
ZONING AND PERMIT REVIEWS TO PERFORM SUCH A REVIEW WITH RESPECT TO DETERMINING
SELLER’S AND THE PROPERTY’S COMPLIANCE WITH APPLICABLE ZONING AND BUILDING CODE
REQUIREMENTS, AND MAY CONTACT GOVERNMENTAL AUTHORITIES TO CAUSE THE TRANSFER OR
ISSUANCE OF ALL APPLICABLE LICENSES AND PERMITS (INCLUDING LIQUOR LICENSES)
NECESSARY FOR THE CONTINUED NORMAL OPERATION OF THE PROPERTY FOLLOWING THE
CLOSING. SELLER SHALL DELIVER TO BUYER PROMPTLY AFTER THE DATE HEREOF COPIES OF
ANY ZONING OR PERMITTING OPINIONS WHICH SELLER HAS DELIVERED TO THE EXISTING
INDEBTEDNESS LENDERS. SELLER SHALL HAVE THE RIGHT, AT ITS OPTION, TO CAUSE A
REPRESENTATIVE OF SELLER TO BE PRESENT AT ALL INSPECTIONS, INTERVIEWS, REVIEWS
AND EXAMINATIONS CONDUCTED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY
COMMUNICATIONS WITH MANAGER, ANY EMPLOYEES OR ANY GOVERNMENTAL AUTHORITIES.
SELLER AGREES THAT ITS REPRESENTATIVE(S) SHALL BE REASONABLY AVAILABLE TO BUYER
ON REASONABLE ADVANCE NOTICE FOR PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE
(INCLUDING, WITHOUT LIMITATION, MAKING ITS REPRESENTATIVES REASONABLY AVAILABLE
TO DISCUSS ISSUES RAISED BY BUYER WITH RESPECT TO THE ENTITLEMENT OF THE LAND).
TO THE EXTENT IN SELLER’S POSSESSION (OR IN ITS ATTORNEYS’ POSSESSION), SELLER
SHALL CAUSE THE MATERIALS LISTED ON SCHEDULE 3.2.1 ATTACHED HERETO TO BE
DELIVERED TO BUYER ON OR BEFORE THE DATE SET FORTH THEREFOR ON SCHEDULE 3.2.1.
SELLER WILL COOPERATE WITH BUYER AT BUYER’S REQUEST BY USING REASONABLE EFFORTS
TO ARRANGE A MEETING FOR BUYER DURING THE DUE DILIGENCE PERIOD WITH A SENIOR
OFFICIAL HAVING JURISDICTION OF THE PILOT AGREEMENT AND REAL ESTATE TAXATION
MATTERS IN ORDER THAT BUYER MAY ATTEMPT TO ASCERTAIN THE EFFECT CONSUMMATION OF
THE TRANSACTION WILL HAVE ON THE PILOT AGREEMENT AND ON REAL ESTATE TAXES. AT
SELLER’S WRITTEN REQUEST, AT NO EXPENSE TO AND WITHOUT REPRESENTATION, WARRANTY
BY OR LIABILITY TO BUYER, AND PROVIDED BUYER HAS THE RIGHT TO DO SO, BUYER SHALL
PROMPTLY DELIVER TO SELLER TRUE AND COMPLETE COPIES OF ANY WRITTEN REPORTS
RELATING TO THE PROPERTY PREPARED FOR OR ON BEHALF OF BUYER BY ANY THIRD PARTY.
IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT, BUYER SHALL RETURN ALL
DOCUMENTS AND OTHER MATERIALS FURNISHED BY SELLER. PRIOR TO CLOSING AND SUBJECT
TO SECTION 9.14 HEREOF, BUYER SHALL KEEP ALL NON-PUBLIC INFORMATION OR DATA
RECEIVED OR DISCOVERED IN CONNECTION WITH ANY OF BUYER’S INSPECTIONS, REVIEWS OR
EXAMINATIONS STRICTLY CONFIDENTIAL, EXCEPT FOR DISCLOSURES REQUIRED TO COMPLY
WITH APPLICABLE LAW AND DISCLOSURES TO REPRESENTATIVES, INVESTORS, LENDERS,
COUNSEL AND AGENTS, PROVIDED SUCH DISCLOSURES ARE ON AN AS NEEDED BASIS FOR
BUYER’S ACQUISITION OF THE PROPERTY, AND SUCH PERSONS ARE INSTRUCTED TO KEEP THE
INFORMATION STRICTLY CONFIDENTIAL. THE PROVISIONS OF THIS SECTION 3.2.1 SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.

10


--------------------------------------------------------------------------------




 


1.1.8        TERMINATION RIGHTS.

(A)           IF, ON OR BEFORE THE EXPIRATION OF THE DUE DILIGENCE PERIOD, BUYER
SHALL DETERMINE IN ITS SOLE DISCRETION THAT IT NO LONGER INTENDS TO ACQUIRE THE
PROPERTY, THEN BUYER SHALL PROMPTLY (BUT IN ALL EVENTS PRIOR TO THE EXPIRATION
OF THE DUE DILIGENCE PERIOD) NOTIFY SELLER OF SUCH DETERMINATION IN WRITING
(SUCH NOTICE BEING HEREIN CALLED THE “TERMINATION NOTICE”), WHEREUPON THIS
AGREEMENT, AND THE OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL TERMINATE (AND NO
PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION IN CONNECTION HEREWITH EXCEPT
UNDER THOSE PROVISIONS THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT).
IN SUCH EVENT, SUBJECT TO SECTION 2.1.1(A) ABOVE, THE ESCROW DEPOSIT SHALL BE
RELEASED TO BUYER BY ESCROW HOLDER. IN THE EVENT THAT BUYER SHALL FAIL TO HAVE
DELIVERED THE TERMINATION NOTICE TO SELLER BEFORE THE EXPIRATION OF THE DUE
DILIGENCE PERIOD, BUYER SHALL HAVE NO FURTHER RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 3.2.2(A), AND THE ESCROW DEPOSIT SHALL NOT BE
REFUNDABLE TO BUYER FOR ANY REASON WHATSOEVER, EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT. IF BUYER OBTAINS A WRITTEN RECOMMENDATION FROM A LICENSED
ENGINEER THAT IT CONDUCT ANY INVASIVE TESTING OR SAMPLING, THEN SO LONG AS BUYER
REQUESTS SELLER’S CONSENT TO SUCH TESTING BY WRITTEN NOTICE TO SELLER NOT LATER
THAN JANUARY 10, 2007 (ACCOMPANIED BY A COPY OF THE ENGINEER’S RECOMMENDATION),
SELLER SHALL RESPOND ON OR BEFORE JANUARY 12, 2007. IF SELLER FAILS TO SO
RESPOND, SUCH FAILURE SHALL BE DEEMED A REFUSAL OF BUYER’S REQUEST.

(B)           BUYER MAY ELECT TO TERMINATE THE AGREEMENT BY WRITTEN NOTICE
(INCLUDING, WITHOUT LIMITATION, VIA EMAIL) TO SELLER ON OR BEFORE 12:00 PM
(EASTERN STANDARD TIME) ON JANUARY 19, 2007 (THE “FEASIBILITY DATE”) IF BUYER
HAS NOT OBTAINED AND EXECUTED A FIRM COMMITMENT TO UNDERWRITE A PUBLIC OFFERING
OF EQUITY IN AN AMOUNT NOT LESS THAN ONE HUNDRED SIXTY FIVE MILLION DOLLARS
($165,000,000.00). IF BUYER TERMINATES THE AGREEMENT IN ACCORDANCE WITH THE
IMMEDIATELY PRECEDING SENTENCE, THREE MILLION DOLLARS ($3,000,000.00) OF THE
ESCROW DEPOSIT SHALL BE RELEASED AND PAID TO SELLER AS SELLER’S PROPERTY AND THE
REMAINDER OF THE ESCROW DEPOSIT SHALL BE RELEASED AND PAID TO BUYER AND THIS
AGREEMENT SHALL BE VOID, EXCEPTING THOSE PROVISIONS WHICH EXPRESSLY SURVIVE
TERMINATION.

Performance by Seller. The accuracy of Seller’s representations and warranties
in all material respects and the performance and observance, in all material
respects, by Seller of all covenants and agreements of this Agreement to be
performed or observed by Seller prior to or on the Closing Date shall be a
condition precedent to Buyer’s obligation to acquire the Property. Without
limitation on the foregoing, in the event that the Seller Closing Certificate
shall disclose any material inaccuracies or material adverse changes in the
representations and warranties of Seller which are not otherwise permitted or
contemplated by the terms of this Agreement or known to Buyer during the Due
Diligence Period, then Buyer shall have the right to terminate this Agreement.
For purposes only of determining whether or not a failure of condition has
occurred under this Section 3.3, or whether a materiality threshold under
Section 8.1 has been reached, a breach, inaccuracy, or adverse change shall not
be considered “material” unless the loss, cost or damage arising on account
thereof is reasonably expected to be $250,000 or more.

Performance by Buyer. The accuracy of Buyer’s representations and warranties in
all material respects and the performance and observance, in all material
respects, by Buyer of all covenants and agreements of this Agreement to be
performed or observed by it prior to or on the Closing Date shall be a condition
precedent to Seller’s obligation to sell the Property.

11


--------------------------------------------------------------------------------




 

Without limitation on the foregoing, in the event that the Buyer Closing
Certificate shall disclose any material inaccuracies or material adverse changes
in the representations and warranties of Buyer contained in Section 6.2 which
are not permitted or contemplated by the terms of this Agreement, then Seller
shall have the right to terminate this Agreement.

Management Agreement. Seller and Buyer acknowledge and agree that the Management
Agreement will be assigned by Seller to Buyer (or Buyer’s designee) and that
Buyer (or Buyer’s designee) will assume the obligations of Seller under the
Management Agreement as of the Closing Date pursuant to the Assignment and
Assumption of Management Agreement. Seller shall cause Manager to recognize that
all amounts held by Manager in the Fund (as defined in the Management Agreement)
are held in accordance with the terms of the Management Agreement for the
benefit of Buyer from and after Closing. Seller hereby represents and warrants
to Buyer that, to its knowledge, the Manager is not currently holding any
amounts in the Fund, although the Management Agreement may require the same to
have been paid.

Liquor Licenses. Buyer acknowledges that there may be various liquor licenses
associated with the operation of the Hotel. As soon as is reasonably practicable
after the Feasibility Date, Buyer shall file an application with the required
state and local agencies for the issuance of such licenses (the “Required Liquor
Licenses”) as are necessary for the continued service of alcoholic beverages at
the Property. Buyer shall diligently pursue the obtaining of the Required Liquor
Licenses at Buyer’s sole cost and expense. Seller shall cooperate and instruct
Manager to cooperate reasonably with Buyer in its efforts to obtain the Required
Liquor Licenses. The issuance of the Required Liquor Licenses shall not be a
condition to Buyer’s obligations to close the sale contemplated hereby; 
provided, however, that if such Required Liquor Licenses have not issued by
Closing, Seller and Buyer shall enter into an Interim Beverage Services
Agreement in the form of Exhibit G attached hereto for use of Seller’s liquor
licenses until the earlier of the 180th day after Closing or the date on which
the Required Liquor Licenses are issued. In such event, Buyer shall maintain
liquor liability insurance with coverage in the amount of at least Twenty-Five
Million and No/100 Dollars ($25,000,000.00) naming Seller as additional insured,
and further agrees to indemnify, defend and hold Seller harmless from and
against any liability, cost or expense arising out of Seller’s cooperation with
Buyer during such interim period. Seller shall provide Buyer with a list of and
copies of the Liquor Licenses and all other material permits and approvals
related to the Property by not later than January 10, 2007.

Audit. Buyer shall have the right to obtain from a third-party certified public
accountant (at Buyer’s sole cost and expense) audits with respect to the
Property providing all disclosures required by generally accepted accounting
principles and Securities and Exchange Commission regulations, specifically in
accordance with Section 3.05 of Regulation S-X and all related rules and
regulations thereof. Seller, at no cost or expense to Seller, shall, and shall
use reasonable efforts to cause Manager and the predecessor owner(s) and
manager(s) of the Property to, cooperate in a commercially reasonable manner in
connection with the performance of such audits and to provide information
reasonably requested by such accountants. In connection with such audits,
Seller, at no cost or expense to Seller, shall and shall use reasonable efforts
to cause Manager and the predecessor owner(s) and manager(s) to provide the
accountants performing such audits with representation letters conforming to
American Institute

12


--------------------------------------------------------------------------------




 

of Certified Public Accountants professional standards. Buyer completing the
preparation of any such audited financial statements shall not be a condition to
Closing and the failure to obtain same will not permit Buyer to terminate this
Agreement.

Ground Lessor Estoppels. It shall be condition to Buyers’ obligation to close
that Seller shall have obtained Ground Lessor’s consent to the transaction
contemplated hereunder and shall have obtained and delivered to Buyer (i) an
estoppel letter (the “Hotel Ground Lease Estoppel and Consent”) addressed to
Buyer dated within thirty (30) days of the Closing with respect to the Hotel
Ground Lease, consenting to the transaction and otherwise substantially in the
form required under the Ground Lease, which estoppel shall, among other things,
certify that there are no material defaults under the Hotel Ground Lease and
(ii) an estoppel letter (the “Retail Ground Lease Estoppel and Consent”)
addressed to Buyer dated within thirty (30) days of the Closing with respect to
the Retail Hotel Ground Lease, consenting to the transaction and otherwise
substantially in the form required under the Retail Ground Lease, which estoppel
shall, among other things, certify that there are no material defaults under the
Retail Ground Lease. While obtaining the same shall not be a condition of
Buyer’s obligation to close, Seller shall request that the Ground Lessor set
forth the following in each of the documents under this Section 3.8:

(i)                                     that the Ground Lessor has complied with
all transportation mitigation required in connection with the BCEC Project
and/or that there are no outstanding obligations for such mitigation which would
be imposed upon the Hotel Ground Lessee/Retail Ground Lessee/or Option Holder;

(ii)                                  that the Tenant Improvements which are
required to be completed as a condition of Section 3.1 of each of the Hotel
Ground Lease and the Retail Ground Lease have been completed; and

(iii)                               that the Tenant has obtained a copy of the
South Boston Parking Freeze permit or other authorization as required pursuant
to Section 8.13 of the Hotel Ground Lease.

Management Agreement Estoppel. It shall be condition to Buyer’s obligation to
close that Seller shall have obtained and delivered to Buyer an estoppel letter
(the “Management Agreement Estoppel”) addressed to Buyer dated within thirty
(30) days of the Closing with respect to the Management Agreement, substantially
in the form required under the Management Agreement, which estoppel shall, among
other things, certify that there are no material defaults under the Management
Agreement.

License Agreement Estoppel. It shall be condition to Buyer’s obligation to close
that Seller shall have obtained and delivered to Buyer an estoppel letter (the
“License Agreement Estoppel”) addressed to Buyer dated within thirty (30) days
of the Closing with respect to the License Agreement, substantially in the form
required under the License Agreement, which estoppel shall, among other things,
certify that there are no material defaults under the License Agreement.

13


--------------------------------------------------------------------------------




 

Option Agreement Estoppel. It shall be condition to Buyer’s obligation to close
that Seller shall have obtained and delivered to Buyer an estoppel letter (the
“Option Agreement Estoppel”) addressed to Buyer dated within thirty (30) days of
the Closing with respect to the Option Agreement, substantially in the form
required under the Option Agreement, which estoppel shall, among other things,
certify that there are no material defaults under the Option Agreement. At
Seller’s option, the Estoppels referenced in Sections 3.8, 3.10 and 3.11 may
appear in one document.

PILOT Agreement. It shall be a condition of Buyer’s obligation to close that
Seller shall have obtained and delivered to Buyer an amendment and restatement
of the PILOT Agreement (the “Amended PILOT Agreement”) naming an affiliate of
Buyer as the tenant thereunder in all material respects in substance as set
forth on Exhibit U duly executed by the City of Boston Assessing Department and
the Boston Redevelopment Authority, and that the Amended PILOT Agreement shall
be in full force and effect as of the Closing Date. Seller agrees to cooperate
with Buyer by providing Buyer with drafts of the Amended PILOT Agreement prior
to submission to a governmental authority.

Retail Ground Lease. Seller acknowledges that, in addition to its currently
contemplated retail use, Buyer intends to utilize the Retail Land for certain
uses ancillary to the hotel located on the Hotel Land, including, without
limitation, conference room, meeting space and/or exhibition space (the
“Additional Use”), and in furtherance thereof, it shall be a condition to
Buyer’s obligation to close on the assignment of the Retail Ground Lease that
(collectively the “Retail Special Conditions Precedent”):


1.1.9        SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER AN AMENDMENT (THE
“RETAIL GROUND LEASE AMENDMENT”) TO THE RETAIL GROUND LEASE IN ALL MATERIAL
RESPECTS IN THE SUBSTANCE OF EXHIBIT R AND DULY EXECUTED BY THE PARTIES THERETO;


1.1.10      SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER AN AMENDMENT (THE
“HOTEL GROUND LEASE AMENDMENT”) TO THE HOTEL GROUND LEASE IN ALL MATERIAL
RESPECTS IN THE SUBSTANCE OF EXHIBIT S ATTACHED HERETO AND DULY EXECUTED BY THE
PARTIES THERETO;


1.1.11      SELLER SHALL HAVE SUBMITTED TO THE BOSTON REDEVELOPMENT AUTHORITY
AND THE MASSACHUSETTS ENVIRONMENTAL POLICY ACT OFFICE OF THE EOEA ITS STATUS
REPORT UPDATE IN ALL MATERIAL RESPECTS IN THE FORM AND SUBSTANCE ATTACHED AS
EXHIBIT T HERETO (THE “STATUS REPORT UPDATE”). WITH RESPECT TO NOTICE TO THE
EOEA, EITHER (A) THE SELLER SHALL HAVE OBTAINED THE WRITTEN CONFIRMATION OF THE
EOEA THAT IT HAS APPROVED THE STATUS REPORT UPDATE, OR (B) TWENTY (20) DAYS
SHALL HAVE ELAPSED FROM THE DATE OF SUBMISSION WITHOUT REQUEST FROM THE EOEA FOR
FURTHER STUDY. SELLER HEREBY AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE GROUND LESSOR TO JOIN IN EXECUTION OF THE STATUS REPORT UPDATE;


1.1.12      SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER A VOTE OF THE
BOARD OF DIRECTORS OF THE BOSTON REDEVELOPMENT AUTHORITY (I) APPROVING THE
TRANSACTIONS DESCRIBED IN THE STATUS REPORT UPDATE AND EXPRESSLY PROVIDING THAT
THERE ARE NO REQUIREMENTS FOR STAFF REVIEW OR OTHER CONDITIONS WHICH WOULD
BECOME APPLICABLE UPON EXECUTION AND DELIVERY OF EITHER THE HOTEL GROUND LEASE
AMENDMENT OR THE RETAIL GROUND LEASE AMENDMENT AND

14


--------------------------------------------------------------------------------




 


(II) AUTHORIZING EXPANSION OF THE TEMPORARY TAKING TO COVER THE THIRD FLOOR
SPACE UNDER THE RETAIL GROUND LEASE AT SUCH TIME AS THE RETAIL GROUND LEASE
AMENDMENT GOES INTO EFFECT;


1.1.13      SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER FULLY EXECUTED
ORIGINALS OF SUCH AMENDMENTS TO THE NOTICES OF LEASE OF RECORD WITH RESPECT TO
THE RETAIL GROUND LEASE AND THE HOTEL GROUND LEASE AND TO THE MAY 27, 2004
RECIPROCAL EASEMENT AGREEMENT AS ARE MADE NECESSARY BY VIRTUE OF THE HOTEL
GROUND LEASE AMENDMENT AND THE RETAIL GROUND LEASE AMENDMENT; AND


1.1.14      SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER A FORM OF
FINANCEABLE HOTEL SUBLEASE (AS DEFINED IN THE RETAIL GROUND LEASE AMENDMENT) TO
ACCOMMODATE HOTEL USES ON THE GROUND FLOOR OF THE RETAIL PARCEL CONTAINING THE
FOLLOWING TERMS:

(A)           RENT. NOTWITHSTANDING THE PROVISIONS OF SECTION 4.1(G), SECTION
4.5 AND SECTION 8.3(F) OF THE RETAIL LEASE, THE RENT PAYABLE BY HOTEL TENANT TO
RETAIL TENANT FOR ALL HOTEL SUBLEASE AREAS (AS DEFINED IN THE RETAIL GROUND
LEASE AMENDMENT) SHALL BE A NOMINAL RENT, AND ALL HOTEL SUBLEASED AREAS SHALL BE
EXCLUDED FROM THE LEASED SQUARE FOOTAGE (AS DEFINED IN THE RETAIL GROUND LEASE)
OF THE PREMISES FOR THE PURPOSE OF CALCULATING MINIMUM RENT (AS DEFINED IN THE
RETAIL GROUND LEASE) PURSUANT TO SECTION 4.2 OF THE RETAIL LEASE;

(B)           TERM. THE TERM OF THE HOTEL SUBLEASE SHALL EXPIRE ON THE DATE THAT
IS TEN (10) YEARS FROM THE EFFECTIVE DATE OF RETAIL GROUND LEASE AMENDMENT;
PROVIDED, THAT, THE SUBTENANT UNDER THE HOTEL SUBLEASE SHALL HAVE THE RIGHT TO
TERMINATE THE HOTEL SUBLEASE AT ANY TIME UPON NINETY (90) DAYS PRIOR WRITTEN
NOTICE.

(C)           USE. THE USE OF THE PREMISES DEMISED UNDER THE HOTEL SUBLEASE
SHALL BE LIMITED TO MEETING AND CONFERENCE ROOM FACILITIES, PRE-FUNCTION SPACE,
BANQUET PREPARATION AND SERVICE, AUDIO-VISUAL DISPLAY SPACE (REGARDLESS OF THE
TECHNOLOGY USED), EXHIBITION SPACE, HALLWAYS, RESTROOMS AND ANY OTHER ACTIVITIES
RELATED TO THE FOREGOING OR OTHERWISE RELATED TO PROVIDING SERVICES TO GROUPS OF
INDIVIDUALS STAYING AT THE HOTEL OR OTHERWISE PAYING TO USE THE HOTEL’S
FACILITIES.

The form and substance of the Hotel Sublease shall otherwise be reasonably
acceptable to Buyer (it being understood that Buyer requires a form of Hotel
Sublease under which the Hotel and the Hotel Sublease Areas may be financed and
transferred as a single integrated asset) and shall have been approved in
writing by the Ground Lessor in accordance with the terms of the Hotel Ground
Lease and the Retail Ground Lease. The parties shall use all commercially
reasonable best efforts (not including the payment of money for a favorable
outcome or the initiation of any legal proceeding) to agree on a form as soon as
is reasonably practicable.

Seller agrees to cooperate with Buyer by providing Buyer with drafts of
documents to be produced by Seller under this Section 3.13 prior to submission
to a governmental authority and to allow Buyer and Buyer’s counsel a reasonable
period for review and comment and to consult with Buyer with regard to any
comments or questions that Buyer may have. No failure of condition under this
Section 3.13 shall arise, however, solely on account of Seller’s failure to
adopt any of Buyer’s suggestions.

15


--------------------------------------------------------------------------------




 

Closing Procedure. Subject to Section 4.1, the closing (the “Closing”) of the
transaction contemplated herein shall occur at 12:00 p.m. on the Closing Date.
The Closing shall be accomplished pursuant to customary escrow instructions (the
“Escrow Instructions”) to be executed by and among Buyer, Seller and the Escrow
Holder.

Retail Closing.


1.1.15      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT THAT THE RETAIL SPECIAL CONDITIONS PRECEDENT ARE NOT SATISFIED (OR WAIVED
IN WRITING BY BUYER) ON OR BEFORE THE CLOSING DATE (A “RETAIL CONDITIONS
FAILURE”), AT BUYER’S OPTION, THE ASSIGNMENT OF THE RETAIL GROUND LEASE SHALL
NOT OCCUR AT THE SCHEDULED CLOSING OF THE ASSIGNMENT OF THE HOTEL GROUND LEASE
AND THE OPTION AGREEMENT (THE “HOTEL AND OPTION CLOSING”), BUT SHALL INSTEAD
OCCUR AT THE RETAIL CLOSING REFERRED TO IN SECTION 4.1.2 BELOW. IF BUYER DOES
NOT WAIVE A RETAIL CONDITIONS FAILURE, THE HOTEL AND OPTION CLOSING SHALL
PROCEED AS SCHEDULED AND THE PURCHASE PRICE SHALL BE REDUCED BY THE AMOUNT
ALLOCATED TO THE RETAIL GROUND LEASE ON SCHEDULE 2.2 ATTACHED HERETO (THE
“RETAIL ALLOCATION,” I.E. $20,000,000.00) AND SELLER’S OBLIGATION TO SELL, AND
BUYER’S OBLIGATION TO BUY, THE RETAIL GROUND LEASE AS CONTEMPLATED BY THIS
AGREEMENT SHALL BE DEFERRED IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF
SECTION 4.1.2 BELOW. FOR PURPOSES OF CLARIFICATION, IN THE EVENT OF A RETAIL
CONDITIONS FAILURE NOT WAIVED BY BUYER, SELLER SHALL REMAIN OBLIGATED TO SELL,
AND BUYER SHALL REMAIN OBLIGATED TO BUY, THE BALANCE OF THE PROPERTY (EXCLUDING
THE RETAIL GROUND LEASE) ON THE HOTEL AND OPTION CLOSING DATE IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


1.1.16      AT 12:00 P.M. ON THE DATE (THE “RETAIL CLOSING DATE”) THAT IS TEN
(10) DAYS AFTER THE DATE THAT THE RETAIL SPECIAL CONDITIONS PRECEDENT ARE
SATISFIED (OR WAIVED IN WRITING BY BUYER), BUYER SHALL BE OBLIGATED TO BUY, AND
SELLER SHALL BE OBLIGATED TO SELL, THE RETAIL GROUND LEASE (THE “RETAIL
CLOSING”) PURSUANT TO THE TERMS OF THIS AGREEMENT AS THOUGH THE RETAIL GROUND
LEASE HAD NOT BEEN EXCLUDED FROM THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
UNDER SECTION 4.1.1. THE PURCHASE PRICE FOR THE RETAIL GROUND LEASE (THE “RETAIL
PURCHASE PRICE”) SHALL BE AN AMOUNT EQUAL TO THE RETAIL ALLOCATION. IN THE EVENT
THAT THE RETAIL SPECIAL CONDITIONS PRECEDENT HAVE NOT BEEN SATISFIED OR WAIVED
ON OR BEFORE DECEMBER 31, 2007, SELLER SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT, WHEREUPON THE RETAIL ESCROW DEPOSIT SHALL BE RETURNED TO BUYER AND
NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION HEREUNDER EXCEPT FOR THOSE
OBLIGATIONS WHICH EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT.


1.1.17      THE TERMS “CLOSING” AND “CLOSING DATE” AS USED IN THIS AGREEMENT
SHALL REFER TO THE HOTEL AND OPTION CLOSING AND/OR THE RETAIL CLOSING AND THE
RETAIL CLOSING DATE, RESPECTIVELY, AS THE CASE MAY BE. THE PARTIES AGREE THAT
THEY SHALL RESPECTIVELY CAUSE ALL RELEVANT DELIVERABLES SET FORTH IN SECTION 4.2
BELOW WITH RESPECT TO EITHER CLOSING TO BE DELIVERED TO THE ESCROW HOLDER PRIOR
TO THE HOTEL AND OPTION CLOSING DATE AND THE RETAIL CLOSING DATE, RESPECTIVELY,
TO THE FULL EXTENT SUCH DELIVERABLES ARE APPLICABLE TO THE RELEVANT CLOSING.

Closing Deliveries. Prior to the Closing Date, the parties shall deliver to the
Escrow Holder the following:

16


--------------------------------------------------------------------------------




 


1.1.18      SELLER DELIVERIES. SELLER SHALL DELIVER TO ESCROW HOLDER THE
FOLLOWING:

(A)           DULY EXECUTED AND ACKNOWLEDGED ORIGINAL ASSIGNMENT AND ASSUMPTION
OF THE HOTEL GROUND LEASE (THE “HOTEL GROUND LEASE ASSIGNMENT AND ASSUMPTION”)
IN THE FORM OF EXHIBIT H ATTACHED HERETO, AND (TO THE EXTENT IN SELLER’S
POSSESSION) A DULY EXECUTED AND ACKNOWLEDGED ORIGINAL HOTEL GROUND LEASE
AMENDMENT;

(B)           DULY EXECUTED AND ACKNOWLEDGED ORIGINAL ASSIGNMENT AND ASSUMPTION
OF THE RETAIL GROUND LEASE (THE “RETAIL GROUND LEASE ASSIGNMENT AND ASSUMPTION”
AND COLLECTIVELY WITH THE HOTEL GROUND LEASE ASSIGNMENT AND ASSUMPTION, THE
“GROUND LEASE ASSIGNMENTS”) IN THE FORM OF EXHIBIT I ATTACHED HERETO, AND A DULY
EXECUTED AND ACKNOWLEDGED ORIGINAL RETAIL GROUND LEASE AMENDMENT;

(C)           DULY EXECUTED AND ACKNOWLEDGED ORIGINAL ASSIGNMENT AND ASSUMPTION
OF OPTION AGREEMENT (THE “OPTION AGREEMENT ASSIGNMENT AND ASSUMPTION”) IN THE
FORM OF EXHIBIT J ATTACHED HERETO;

(D)           DULY EXECUTED ORIGINAL ASSIGNMENT AND ASSUMPTION OF THE LICENSE
AGREEMENT (THE “LICENSE AGREEMENT ASSIGNMENT AND ASSUMPTION”) IN THE FORM OF
EXHIBIT K ATTACHED HERETO;

(E)           A DULY EXECUTED AND ACKNOWLEDGED ORIGINAL ASSIGNMENT AND
ASSUMPTION OF MANAGEMENT AGREEMENT (THE “MANAGEMENT AGREEMENT ASSIGNMENT AND
ASSUMPTION”) IN THE FORM OF EXHIBIT L ATTACHED HERETO;

(F)            A DULY EXECUTED ASSIGNMENT AND ASSUMPTION DOCUMENT, (THE “OTHER
ASSIGNMENT AND ASSUMPTION AGREEMENT”) ATTACHED HERETO AS EXHIBIT M, WITH RESPECT
TO ALL OF SELLER’S RIGHT, TITLE AND INTEREST TO THE SERVICE AGREEMENTS, THE
ARTICLE 80 AGREEMENTS, THE ROOM AGREEMENTS, THE EQUIPMENT LEASES AND THE LEASES;

(G)           A DULY EXECUTED BILL OF SALE (“BILL OF SALE”) IN THE FORM OF
EXHIBIT N WITH RESPECT TO ALL OF SELLER’S RIGHT, TITLE AND INTEREST TO THE
PROPERTY;

(H)           A DULY EXECUTED ORIGINAL CERTIFICATE OF SELLER (THE “SELLER
CLOSING CERTIFICATE”) IN THE FORM OF EXHIBIT O UPDATING THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 6.1 TO THE CLOSING DATE AND NOTING ANY CHANGES
THERETO;

(I)            A DULY EXECUTED AND ACKNOWLEDGED MEMORANDUM OF THE HOTEL GROUND
LEASE ASSIGNMENT AND ASSUMPTION (OR AN ASSIGNMENT OF THE EXISTING MEMORANDUM OF
HOTEL GROUND LEASE), IN THE PROPER FORM FOR RECORDING IN THE APPROPRIATE
JURISDICTION;

(J)            A DULY EXECUTED AND ACKNOWLEDGED MEMORANDUM OF THE RETAIL GROUND
LEASE ASSIGNMENT AND ASSUMPTION (OR AN ASSIGNMENT OF THE EXISTING MEMORANDUM OF
RETAIL GROUND LEASE), IN THE PROPER FORM FOR RECORDING IN THE APPROPRIATE
JURISDICTION;

17


--------------------------------------------------------------------------------




 

(K)           A DULY EXECUTED AND ACKNOWLEDGED MEMORANDUM OF THE OPTION
AGREEMENT ASSIGNMENT AND ASSUMPTION (OR AN ASSIGNMENT OF THE EXISTING MEMORANDUM
OF OPTION AGREEMENT), IN THE PROPER FORM FOR RECORDING IN THE APPROPRIATE
JURISDICTION ;

(L)            A DULY EXECUTED ORIGINAL CERTIFICATE OF “NON-FOREIGN” STATUS IN
THE FORM OF EXHIBIT P EXECUTED BY SELLER WITH RESPECT TO TRANSFER OF THE
PROPERTY;

(M)          EVIDENCE REASONABLY SATISFACTORY TO BUYER AND TITLE COMPANY
RESPECTING THE DUE ORGANIZATION, GOOD STANDING AND QUALIFICATION TO DO BUSINESS
OF SELLER AND THE DUE AUTHORIZATION AND EXECUTION OF THIS AGREEMENT AND THE
DOCUMENTS REQUIRED TO BE DELIVERED HEREUNDER;

(N)           TO THE EXTENT THEY ARE THEN IN SELLER’S POSSESSION, AND HAVE NOT
THERETOFORE BEEN DELIVERED TO BUYER:  (I) ANY PLANS AND SPECIFICATIONS FOR THE
IMPROVEMENTS; (II) ALL UNEXPIRED WARRANTIES AND GUARANTEES WHICH SELLER HAS
RECEIVED IN CONNECTION WITH ANY WORK OR SERVICES PERFORMED WITH RESPECT TO, OR
EQUIPMENT INSTALLED IN, THE IMPROVEMENTS; (III) ALL KEYS FOR THE IMPROVEMENTS;
(IV) ORIGINALS OF ALL LEASES, ALL CORRESPONDENCE TO OR FROM ANY TENANTS,
RELATING TO THE LEASES; (V) ORIGINALS OF ALL SERVICE AGREEMENTS THAT WILL REMAIN
IN EFFECT AFTER THE CLOSING; (VI) A SET OF GUEST REGISTRATION CARDS; (VII) A
LIST OF ADVANCE ROOM RESERVATIONS AND FUNCTIONS; (VIII) A LIST OF SELLER’S
OUTSTANDING ACCOUNTS RECEIVABLE AS OF MIDNIGHT ON THE DATE PRIOR TO THE CLOSING;
(IX) ALL PERMITS AND LICENSES FOR THE PROPERTY; AND (X) ALL BOOKS AND RECORDS
RELATING SOLELY TO THE OPERATION OF THE PROPERTY (WHICH MATERIALS UNDER THIS
CLAUSE (H) MAY BE EITHER DELIVERED AT CLOSING OR LEFT AT THE MANAGEMENT OFFICE
AT THE PROPERTY);

(O)           TENANT NOTICES TO EACH OF (I) THE TENANTS UNDER THE LEASES, DULY
EXECUTED BY THE SELLER, ADDRESSED TO EACH OF SUCH TENANTS;

(P)           NOTICES OF THE SALE TO BUYER TO EACH OF THE VENDORS UNDER THE
SERVICE AGREEMENTS DULY EXECUTED BY THE SELLER, ADDRESSED TO EACH OF SUCH
VENDORS;

(Q)           TO THE EXTENT THEN IN SELLER’S POSSESSION, THE HOTEL GROUND LEASE
ESTOPPEL AND CONSENT DULY EXECUTED BY GROUND LESSOR;

(R)            TO THE EXTENT THEN IN SELLER’S POSSESSION, THE RETAIL GROUND
LEASE ESTOPPEL AND CONSENT DULY EXECUTED BY GROUND LESSOR;

(S)           TO THE EXTENT THEN IN SELLER’S POSSESSION, THE MANAGEMENT
AGREEMENT ESTOPPEL DULY EXECUTED BY MANAGER.

(T)            TO THE EXTENT THEN IN SELLER’S POSSESSION, THE LICENSE AGREEMENT
ESTOPPEL DULY EXECUTED BY GROUND LESSOR;

(U)           TO THE EXTENT THEN IN SELLER’S POSSESSION, THE OPTION AGREEMENT
ESTOPPEL DULY EXECUTED BY GROUND LESSOR;

(V)           DULY EXECUTED AND ACKNOWLEDGED RESALE CERTIFICATES OR OTHER
EXEMPTION CERTIFICATES WHICH ARE APPLICABLE TO SALES TAXES ON THE TRANSFER OF
PERSONAL PROPERTY;

18


--------------------------------------------------------------------------------




 

(W)          PAYOFF LETTERS FROM THE EXISTING INDEBTEDNESS LENDERS;

(X)            A DULY EXECUTED AND ACKNOWLEDGED INTERIM BEVERAGE SERVICES
AGREEMENT;

(Y)           SUCH ADDITIONAL DOCUMENTS AS MAY BE CUSTOMARILY REQUIRED BY TITLE
COMPANY, INCLUDING THOSE NEEDED IN ORDER FOR THE TITLE COMPANY TO ISSUE ITS
TITLE POLICY TO BUYER HEREUNDER FREE OF EXCEPTIONS FOR PARTIES IN POSSESSION
(OTHER THAN THE TENANTS UNDER THE LEASES) OR MECHANICS LIENS AND TO INSURE OVER
ANY “GAP” BETWEEN CLOSING AND RECORDING, SO LONG AS THE SAME DO NOT ENLARGE
SELLER’S LIABILITY BEYOND THAT CONTEMPLATED HEREUNDER;

(Z)            TO THE EXTENT THEN IN SELLER’S POSSESSION, DULY EXECUTED AND
ACKNOWLEDGED (WHERE APPROPRIATE) ORIGINALS OF THE DOCUMENTS REFERENCED IN
SECTION 3.13.5 AND TRUE AND ACCURATE COPIES OF THE DOCUMENTS REFERENCED IN
SECTION 3.13.3, SECTION 3.13.4 AND SECTION 3.13.6;

(AA)         THE AMENDED PILOT AGREEMENT, DULY EXECUTED AND ACKNOWLEDGED BY THE
PARTIES THERETO; AND

(BB)         FULLY EXECUTED COPIES OF THE LEASES REFERRED TO ON EXHIBIT E
ATTACHED HERETO IN THE SAME FORM AS THE DRAFT VERSIONS PREVIOUSLY DELIVERED TO
BUYER, OR DELIVERY OF THE PREMISES DESCRIBED IN SUCH DRAFTS FREE AND CLEAR OF
ANY RIGHTS OF TENANTS OR POSSESSION.

FOR AVOIDANCE OF DOUBT, SELLER’S DELIVERY OF ITEMS (Q) THROUGH (U), INCLUSIVE,
ABOVE IN THIS SECTION 4.2.1 ARE A CONDITION OF BUYER’S OBLIGATION TO CLOSE,
WHETHER OR NOT SUCH ITEMS ARE IN SELLER’S POSSESSION.


1.1.19      BUYER DELIVERIES. BUYER SHALL DELIVER TO THE ESCROW HOLDER THE
FOLLOWING:

(A)           THE CLOSING PAYMENT IN IMMEDIATELY AVAILABLE FEDERAL FUNDS;

(B)           AN ORIGINAL HOTEL GROUND LEASE ASSIGNMENT AND ASSUMPTION FOR THE
PROPERTY, DULY EXECUTED BY BUYER;

(C)           AN ORIGINAL RETAIL GROUND LEASE ASSIGNMENT AND ASSUMPTION FOR THE
PROPERTY, DULY EXECUTED BY BUYER;

(D)           AN ORIGINAL MANAGEMENT AGREEMENT ASSIGNMENT AND ASSUMPTION FOR THE
PROPERTY, DULY EXECUTED BY BUYER;

(E)           AN ORIGINAL OPTION AGREEMENT ASSIGNMENT AND ASSUMPTION FOR THE
PROPERTY, DULY EXECUTED BY BUYER;

(F)            AN ORIGINAL LICENSE AGREEMENT ASSIGNMENT AND ASSUMPTION FOR THE
PROPERTY, DULY EXECUTED BY BUYER;

19


--------------------------------------------------------------------------------




 

(G)           AN ORIGINAL OF OTHER ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY
EXECUTED BY BUYER;

(H)           AN ORIGINAL BILL OF SALE, DULY EXECUTED BY BUYER;

(I)            A DULY EXECUTED ORIGINAL CERTIFICATE OF BUYER (“BUYER CLOSING
CERTIFICATE”) IN THE FORM OF EXHIBIT R UPDATING THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 6.2 TO THE CLOSING DATE AND NOTING ANY CHANGES
THERETO;

(J)            A DULY EXECUTED AND ACKNOWLEDGED INTERIM BEVERAGE SERVICES
AGREEMENT;

(K)           EVIDENCE REASONABLY SATISFACTORY TO SELLER AND TITLE COMPANY
RESPECTING THE DUE ORGANIZATION OF BUYER AND THE DUE AUTHORIZATION AND EXECUTION
OF THIS AGREEMENT AND THE DOCUMENTS REQUIRED TO BE DELIVERED HEREUNDER; AND

(L)            SUCH ADDITIONAL DOCUMENTS AS MAY BE REASONABLY REQUIRED BY SELLER
OR TITLE COMPANY IN OR TO CONSUMMATE THE TRANSACTIONS HEREUNDER (PROVIDED THE
SAME DO NOT INCREASE IN ANY MATERIAL RESPECT THE COSTS TO, OR LIABILITY OR
OBLIGATIONS OF, BUYER IN A MANNER NOT OTHERWISE PROVIDED FOR HEREIN), THE
ACCEPTABILITY OF WHICH DOCUMENTS AND INSTRUMENTS ARE CONDITIONS BUYER’S
OBLIGATION TO CLOSE.


1.1.20      MUTUAL DELIVERIES. BUYER AND SELLER SHALL MUTUALLY EXECUTE AND
DELIVER TO THE ESCROW HOLDER, THE FOLLOWING:

(A)           A CLOSING STATEMENT REFLECTING THE PURCHASE PRICE, AND THE
ADJUSTMENTS AND PRORATIONS REQUIRED HEREUNDER AND THE ALLOCATION OF INCOME AND
EXPENSES REQUIRED HEREBY; AND

(B)           SUCH TRANSFER TAX FORMS AS REQUIRED BY STATE AND LOCAL
AUTHORITIES.

Closing Costs. With reference to Closing, Seller shall pay (1) 50% of all escrow
charges, (2) the brokerage commission payable at Closing to Pinnacle Realty
Investments, Inc. (the “Broker”), under separate agreement between Broker and
Seller, (3) all state, county and city excise taxes and transfer fees (including
under G.L. c. 64D, Section 1) payable in connection with the assignment of the
Ground Leases, (4) all sales taxes, if any, in connection with the transfer of
the Personal Property, (5) any Transaction Rent coming due under the Hotel
Ground Lease on account of the assignment of the Hotel Ground Lease, and (6) any
costs or prepayment fees relating to the payoff of the Existing Indebtedness.
Buyer shall pay (1) all recording charges, if any, in connection with the
transfers contemplated hereby, (2) the premiums and costs of obtaining the
Owner’s Policy, (3) Buyer’s due diligence costs and property inspection fees,
including the cost of any additional environmental, asbestos, structural and
physical audits it deems necessary, (4) the costs, if any, to update the
Existing Surveys, (5) all fees, costs or expenses in connection with any
financing obtained by Buyer in connection with the transaction contemplated
hereby, and (7) 50% of all escrow charges. Seller shall pay all costs associated
with the payoff of the Existing Indebtedness (including any exit or prepayment
fees).

20


--------------------------------------------------------------------------------




 

Prorations. The following provisions shall govern the adjustments and prorations
that shall be made at Closing and the allocation of income and expenses from the
Property between Seller and Buyer. Except as expressly provided in this Section
4.4, all items of operating revenue and operating expense of the Property, with
respect to the period prior to 12:00:01 a.m. (the “Cut-Off Time”) local time at
the Hotel on the Closing Date, shall be for the account of and paid by Seller
and all items of operating revenue and operating expense of the Property with
respect to the period after the Cut-Off Time, shall be for the account of and
paid by Buyer.

(C)           TAXES.

(i)            All real estate taxes or payments in lieu thereof, personal
property taxes and other assessments on the Property shall be prorated at
Closing. Seller shall be responsible for all real property taxes or payments in
lieu thereof and personal property taxes and other assessments for the tax
periods prior to the Closing Date, and Buyer shall be responsible for all real
property taxes or payments in lieu thereof and personal property taxes and other
assessments for the tax periods from and after the Closing Date; however if any
special improvement assessments on the Property are payable in installments,
then the installments (including the current installment) shall be prorated as
of the Cut-Off Time (with Buyer assuming the obligation to pay any installments
payable after the Closing). If the real property tax rate or payments in lieu
thereof, personal property tax rate or any assessment has not been set for the
tax year in which the Closing occurs, then the proration of such real property
tax or payments in lieu thereof, personal property tax or assessment shall be
based on the previous tax bill for the preceding tax year for such tax or
assessment which has not been set for the tax year in which the Closing occurs,
and such proration shall be adjusted between Seller and Buyer upon presentation
of written evidence that the actual taxes or payments in lieu thereof or
assessment paid (determined as of the date such taxes or payments in lieu
thereof or assessment are actually paid) for the tax year in which the Closing
occurs differ from the amounts used at Closing and in accordance with Section
4.4.2. Seller shall consult with Buyer regarding any assessment for real
property taxes for the 2007 tax year.

(ii)           The parties acknowledge that certain taxes accrue and are payable
to the various local governments by any business entity operating a hotel and
its related facilities. Included in those taxes may be business and occupation
taxes, retail sales and use taxes, gross receipts taxes, and other special
lodging or hotel taxes. For purpose of this Agreement, all of such taxes
(expressly excluding taxes and assessments covered by Section 4.4.1(a)(i) above,
corporate franchise taxes, and federal, state, and local income taxes)
(hereinafter referred to as “Operational Taxes”) shall be allocated between
Seller and Buyer such that those attributable to the period prior to the Cut-Off
Time shall be allocable to Seller and those attributable to the period from and
after the Cut-Off Time shall be to Buyer (with the attribution of such taxes
hereunder to be done in a manner consistent with the attribution under this
Agreement of the applicable revenues on which such taxes may be based). Buyer
shall receive a credit for any Operational Taxes attributable to the period
prior to the Cut-Off Time which Seller has not paid. Except for the Operational
Taxes for which (and in the amount for which) Buyer has received a credit under
this Section 4.4(a)(ii), Seller shall be solely responsible for payment of the
Operational Taxes with respect to the period prior to the Cut-Off Time, and
Buyer shall be solely

21


--------------------------------------------------------------------------------


responsible for payment of such Operational Taxes with respect to the period
after the Cut-Off Time (and those for which and in the amount for which it
receives a credit).

(D)           LEASE AND RENTAL EXPENSES.  COLLECTED RENTS AND OTHER CHARGES FROM
THE TENANTS SHALL BE PRORATED BETWEEN SELLER AND BUYER AS OF 11:59 P.M. ON THE
DAY PRIOR TO THE CLOSING DATE.  IF ON THE CLOSING DATE THERE ARE PAST DUE RENTS
OR CHARGES OWED BY TENANTS, COLLECTION OF SUCH AMOUNTS SHALL BE PRORATED WHEN
RECEIVED.  IF ANY PAYMENTS OF RENT OR OTHER FIXED CHARGES RECEIVED BY SELLER OR
BUYER ON OR AFTER THE CLOSING DATE ARE PAYABLE TO THE OTHER PARTY BY REASON OF
THIS ALLOCATION, THE APPROPRIATE SUM SHALL BE PROMPTLY PAID TO THE OTHER PARTY. 
SELLER IS RESPONSIBLE, AT ITS COST, TO DIRECT MANAGER TO COLLECT ALL PAST DUE
AMOUNTS PRIOR TO CLOSING.  IF ANY LEASE CONTAINS OBLIGATIONS ON THE PART OF THE
TENANT FOR TAX, ESCALATION, PERCENTAGE, OR OVERAGE PAYMENTS (“ADDITIONAL RENT”)
AND SUCH ADDITIONAL RENT IS NOT YET PAYABLE AS OF THE CLOSING DATE, THEN IF
SELLER’S PORTION OF SUCH ADDITIONAL RENT IS COLLECTED BY BUYER FROM THE TENANT,
BUYER SHALL REMIT SUCH AMOUNTS TO SELLER.  BUYER WILL MAKE REASONABLE EFFORTS TO
COLLECT ALL PAST DUE RENTS, IF ANY, FOR SELLER’S ACCOUNT, BUT BUYER SHALL NOT BE
OBLIGATED TO COMMENCE DISPOSSESSION OR OTHER LEGAL PROCEEDINGS.

(E)           HOTEL RESERVATIONS AND REVENUES.

(i)            Reservations.  On the Closing Date, Seller shall request that
Manager provide Buyer with its schedule of confirmed reservations for dates
subsequent to the Closing Date (the “Bookings”), which schedule shall list the
party for whose benefit the reservation was made, the amount of deposit
thereunder, the amount of any room rental deposits, and the amount of any other
deposits made for advance reservations, banquets or future services to be
provided after the Closing Date.  Buyer will honor (or cause its manager to
honor), for its account, all pre-Closing Date reservations as so confirmed by
Seller for dates subsequent to the Closing Date at the rate or price previously
agreed to by Seller (so long as such rates conform to customary rates charged by
Seller).  Seller shall pay or credit to Buyer the amount of all unforfeited
prepayments or deposits disclosed in such schedule.

(ii)           Guest Revenues.  Seller shall receive a credit for, and Buyer
shall purchase from Seller, the Guest Ledger.  Such credit shall equal the
amount of the accounts receivable (or 50% thereof in the case of the final
night’s room revenue, including any sales taxes, room taxes and other taxes
charged to guests in such rooms, all parking charges, sales from mini-bars,
in-room food and beverage, telephone, facsimile and data communications, in-room
movie, laundry, and other service charges allocated to such rooms with respect
to the night), less credit card charges, travel company charges and similar
commissions.  Revenues from guest rooms in the Hotel occupied on the night
containing the Cut-Off Time, including any sales taxes, room taxes and other
taxes charged to guests in such rooms, all parking charges, sales from mini
bars, in room food and beverage, telephone, facsimile and data communications,
in room movie, laundry, and other service charges allocated to such rooms with
respect to the night containing the Cut-Off Time shall be divided equally
between Seller and Buyer; provided, however, that to the extent the times at
which food and beverage sales, telephone, facsimile or data communication, in
room movie, laundry, and other services are ordered by guests can be determined,
the same shall be allocated between Seller and Buyer based on when orders for
the same were received, with orders originating prior to Cut-Off Time being
allocable to Seller, and orders originating from

22


--------------------------------------------------------------------------------




and after the Cut-Off Time being allocable to Buyer.  All other revenues from
restaurants, lounges, and other service operations conducted at the Property
shall be allocated based on whether the same accrued before or from and after
the Cut-Off Time as described in the preceding sentence, and Seller shall
instruct the Manager, and Buyer shall instruct its manager, to separately record
sales occurring before and from and after the Cut-Off Time.  The foregoing
amounts are referred to collectively as “Guest Revenues”.

(iii)          Banquet and Meeting Room Revenues.  Revenues from conferences,
receptions, meetings, and other functions occurring in any conference, banquet
or meeting rooms in the Hotel, including usage charges and related taxes, food
and beverage sales, valet parking charges, equipment rentals, and
telecommunications charges, shall be allocated between Seller and Buyer, based
on when the function therein commenced, with (i) one-day functions commencing
prior to the Cut-Off Time being allocable to Seller; (ii) one day functions
commencing from and after the Cut-Off Time being allocable to Buyer; and (iii)
multi day functions that include periods both before and after the Cut-Off Time
being prorated between Seller and Buyer according to the period of time before
and from and after the Cut-Off Time.  The foregoing amounts are referred to
collectively as “Conference Revenues.”

(iv)          Unredeemed Gift Certificates and Vouchers.  Buyer shall receive a
credit against the Purchase Price at Closing in the amount actually received by
Seller on account of all redeemable, but unredeemed vouchers, gift certificates
and other promotional materials (together, the “Vouchers”) which may be used as
full or partial payment for any Hotel service including, room rentals, food and
beverage service, or any other item either borne directly by the owner of the
Hotel or which is reimbursable by the owner of the Hotel (i.e., if a gift
certificate can be used to pay for items in the Hotel gift shop).  The parties
also agree that no credit shall be given for any complimentary Vouchers. Seller
shall request that Manager deliver to Buyer one (1) business day prior to the
Closing Date a list of all such Vouchers.

(F)            UTILITIES AND INSURANCE.  BUYER SHALL BE RESPONSIBLE FOR ALL
DEALINGS WITH UTILITY SERVICE PROVIDERS WITH RESPECT TO ANY ACTIONS TO CHANGE
OVER ACCOUNTS TO BUYER AS OF THE CLOSING DATE.  ALL CHARGES FOR UTILITIES SHALL
BE PRORATED AS OF THE CLOSING DATE.  IN THE EVENT THE ACTUAL AMOUNTS FOR SUCH
CHARGES FOR UTILITIES OR TELEPHONE CALLS ARE NOT KNOWN AS OF THE CLOSING DATE OR
CANNOT BE BILLED SEPARATELY TO THE RESPONSIBLE PARTY, SUCH CHARGES SHALL BE
PRORATED BETWEEN THE PARTIES AS OF THE CLOSING DATE ONCE THE ACTUAL AMOUNTS
THEREOF BECOME KNOWN.  IF NECESSARY, AT THE REQUEST OF BUYER, SELLER SHALL
COMPLETE THE CUSTOMARY FORMS REQUIRED BY ANY TELEPHONE COMPANY OR TELEPHONE
COMPANY SERVICE PROVIDER TO ASSIGN THE PROPERTY’S EXISTING TELEPHONE NUMBERS TO
BUYER.  ANY FEES PAYABLE BY THE OWNER OF THE HOTEL IN RESPECT OF THE INSURANCE
POLICIES MAINTAINED BY MANAGER FOR THE PROPERTY SHALL BE PRORATED AS OF THE
CLOSING DATE.  THE PARTIES SHALL REQUEST THAT MANAGER ADD BUYER AS AN ADDITIONAL
NAMED INSURED ON ANY SUCH INSURANCE POLICIES AS OF THE CLOSING DATE.

(G)           PERMITS.  PERMIT AND LICENSE FEES OF ASSIGNABLE PERMITS AND
LICENSES, IF ANY, SHALL BE PRORATED AS OF THE CLOSING DATE.

(H)           SERVICE AGREEMENTS.  FEES AND OTHER AMOUNTS, INCLUDING ACCRUED
EMPLOYEE EXPENSES, PAYABLE AND/OR ACCRUED UNDER THE MANAGEMENT AGREEMENT AND

23


--------------------------------------------------------------------------------




PAYMENTS DUE UNDER THE OTHER SERVICE AGREEMENTS SHALL BE PRORATED AS OF THE
CLOSING DATE.  SELLER SHALL BE REQUIRED TO PAY OR CAUSE TO BE PAID (OR
REIMBURSED TO MANAGER) OR CREDIT TO BUYER AT THE CLOSING ANY ACCRUED OR EARNED
WAGES, VACATION PAY, SICK PAY, BONUSES, PENSION, PROFIT-SHARING AND WELFARE
BENEFITS AND OTHER COMPENSATION AND FRINGE BENEFITS OF ALL PERSONS EMPLOYED AT
THE PROPERTY ON OR BEFORE THE CLOSING DATE, INCLUDING ANY EMPLOYMENT TAXES OR
OTHER FEES OR ASSESSMENTS ATTRIBUTABLE THERETO; IT BEING UNDERSTOOD, HOWEVER,
THAT SELLER SHALL NOT BE REQUIRED TO PAY ANY WITHDRAWAL LIABILITY WITH RESPECT
TO ANY UNION EMPLOYEES.  THE PARTIES FURTHER AGREE THAT WITH RESPECT TO SICK
PAY, AT THE END OF THE CALENDAR YEAR IN WHICH THE CLOSING OCCURS, BUYER SHALL
REIMBURSE SELLER FOR ALL UNUSED SICK PAY CREDITED TO BUYER AT CLOSING WHICH DID
NOT CARRY OVER TO THE FOLLOWING CALENDAR YEAR.


1.1.21            CALCULATION.  THE SELLER SHALL PREPARE AND DELIVER TO BUYER A
PRELIMINARY CLOSING STATEMENT (THE “PRELIMINARY CLOSING STATEMENT”) WHICH SHALL
SHOW THE NET AMOUNT DUE EITHER TO SELLER OR BUYER AS A RESULT THEREOF, AND SUCH
NET AMOUNT WILL BE ADDED TO, OR SUBTRACTED FROM THE PAYMENT OF THE PURCHASE
PRICE TO BE PAID TO SELLER PURSUANT TO THE TERMS HEREOF.  IF ANY OF THE
PRORATIONS OR CREDITS CANNOT BE CALCULATED BASED ON ACTUAL FIGURES, THEN THEY
SHALL BE CALCULATED BASED ON SELLER’S GOOD FAITH ESTIMATES THEREOF.  WITHIN ONE
HUNDRED AND TWENTY (120) DAYS FOLLOWING THE CLOSING DATE, BUYER SHALL PREPARE
AND SUBMIT TO SELLER A RECALCULATION OF THE PRORATIONS AND CREDITS, REFLECTING
ACTUAL FIGURES AND NOT ESTIMATES.  SUCH RECALCULATION SHALL BE BINDING ON BUYER
AND SELLER UNLESS SELLER DELIVERS TO BUYER, WITHIN THIRTY (30) DAYS AFTER SELLER
HAS RECEIVED SUCH RECALCULATION, A NOTICE (“AUDIT NOTICE”) STATING SELLER DOES
NOT AGREE WITH SUCH CALCULATIONS, AND, IF SUCH NOTICE IS GIVEN, A NATIONALLY
RECOGNIZED ACCOUNTING FIRM SELECTED BY SELLER AND REASONABLY APPROVED BY BUYER
SHALL BE ENGAGED TO MAKE THE FINAL DETERMINATION OF SUCH PRORATIONS AND CREDITS
(THE ACCOUNTING FIRM ENGAGED TO MAKE SUCH DETERMINATION HEREIN CALLED THE
“ACCOUNTING FIRM”).  IF BUYER NOTIFIES SELLER AFTER RECEIPT OF THE AUDIT NOTICE
THAT IT DOES NOT APPROVE WALTER & SHUFFAIN, P.C. AS THE ACCOUNTING FIRM (WHICH
AUDIT NOTICE SHALL REQUEST SUCH APPROVAL OR DISAPPROVAL), THEN BUYER SHALL BE
DEEMED TO APPROVE EITHER PRICE WATERHOUSE COOPERS OR ERNST AND YOUNG AS THE
ACCOUNTING FIRM UNLESS WITHIN THIRTY (30) DAYS AFTER THE DELIVERY OF AN AUDIT
NOTICE, SELLER SHALL PROVIDE NOTICE TO BUYER OF ANOTHER BIG FOUR ACCOUNTING FIRM
SELECTED BY SELLER; IF BUYER REASONABLY OBJECTS TO THE ACCOUNTING FIRM SO
SELECTED BY SELLER, BUYER SHALL GIVE NOTICE OF DISAPPROVAL WITHIN FIFTEEN (15)
DAYS AFTER THE DELIVERY OF THE NOTICE FROM SELLER OF SELLER’S SELECTION (AND IF
BUYER FAILS TO GIVE A NOTICE OF SUCH DISAPPROVAL WITHIN SUCH FIFTEEN (15) DAY
PERIOD, BUYER WILL BE DEEMED TO HAVE APPROVED SELLER’S SELECTION).  IF BUYER
REASONABLY OBJECTS TO THE FIRM SO SELECTED BY SELLER WITHIN SUCH FIFTEEN (15)
DAY PERIOD, SELLER SHALL NOMINATE ANOTHER ACCOUNTING FIRM, WHICH SHALL BE
SUBJECT TO BUYER’S REASONABLE APPROVAL USING THE SAME PROCEDURE AS PROVIDED IN
THE PRECEDING SENTENCE.  THE FEES AND COSTS OF THE ACCOUNTING FIRM IN MAKING
SUCH DETERMINATION SHALL BE BORNE AS FOLLOWS:  IF THE NET AMOUNT OF THE
PRORATIONS AND CREDITS DETERMINED BY THE ACCOUNTING FIRM IS WITHIN 2% OF THE NET
AMOUNT AS DETERMINED BY BUYER, SELLER SHALL BEAR THE ENTIRE FEES AND COSTS OF
THE ACCOUNTING FIRM IN MAKING SUCH DETERMINATION; AND IF THE NET AMOUNT OF THE
PRORATIONS AND CREDITS DETERMINED BY THE ACCOUNTING FIRM IS GREATER THAN 2% OF
THE NET AMOUNT AS DETERMINED BY BUYER, BUYER SHALL BEAR THE ENTIRE FEES AND
COSTS OF THE ACCOUNTING FIRM IN MAKING SUCH DETERMINATION.  EACH OF SELLER AND
BUYER SHALL COOPERATE IN GOOD FAITH AND ACT REASONABLY AFTER CLOSING TO ASSIST
MANAGER AND  ACCOUNTING FIRM IN THEIR DETERMINATIONS

24


--------------------------------------------------------------------------------





1.1.22            ACCOUNTS RECEIVABLE.  ACCOUNTS RECEIVABLE SHALL BE IDENTIFIED
AS OF THE CUT-OFF TIME.  SELLER SHALL RECEIVE A CREDIT FOR, AND BUYER SHALL
PURCHASE FROM SELLER, ALL ACCOUNTS RECEIVABLE (OTHER THAN THE GUEST LEDGER) THAT
ARE LESS THAN NINETY (90) DAYS PAST DUE.  SUCH CREDIT SHALL EQUAL THE AMOUNT OF
THE ACCOUNTS RECEIVABLE, LESS (I) CREDIT CARD CHARGES, TRAVEL COMPANY CHARGES
AND SIMILAR COMMISSIONS AND (II) ON ALL ACCOUNTS RECEIVABLE OTHER THAN CREDIT
CARD RECEIVABLES, A PERCENTAGE DISCOUNT FOR UNCOLLECTIBLE AMOUNTS FOR PAST DUE
RECEIVABLES AS MUTUALLY AGREED UPON BY THE PARTIES PRIOR TO CLOSING NOT TO
EXCEED THREE PERCENT (3%).  SUBJECT TO THE FOLLOWING SENTENCE, ALL ACCOUNTS
RECEIVABLE AND CREDIT CARD CLAIMS FOR GOODS AND SERVICES FURNISHED PRIOR TO THE
CUT-OFF TIME THAT ARE NOT SO PURCHASED BY BUYER SHALL REMAIN THE PROPERTY OF
SELLER AND, TO THE EXTENT BUYER RECEIVES ANY PAYMENTS ON ACCOUNT THEREOF AFTER
CLOSING (A) IF THE APPLICABLE ACCOUNT DEBTOR WHO MAKES SUCH PAYMENT THEN OWES
PAYMENT ON ONE OF SELLER’S ACCOUNTS RECEIVABLE AND NO ACCOUNTS RECEIVABLE OF
BUYER, THEN BUYER SHALL IMMEDIATELY REMIT SUCH AMOUNT (NET OF TRAVEL AGENT
COMMISSIONS OR CREDIT CARD COMPANY CHARGES FOR PAYMENT OF SUCH CLAIMS) TO
SELLER, AND (B) IF THE APPLICABLE ACCOUNT DEBTOR WHO MAKES SUCH PAYMENT THEN
OWES PAYMENT ON ACCOUNTS RECEIVABLE OWING TO BUYER AND TO SELLER, SUCH PAYMENTS
(NET OF TRAVEL AGENT COMMISSIONS OR CREDIT CARD COMPANY CHARGES FOR PAYMENT OF
SUCH CLAIMS) SHALL BE APPLIED TO PAY ACCOUNTS RECEIVABLE IN ORDER OF PRIORITY
FROM THE LEAST-AGED TO THE MOST-AGED.  THE FOREGOING SHALL APPLY TO PAST DUE OR
ACCRUING ROOM RENTS AND OTHER CUSTOMARY HOTEL CHARGES INCLUDING THE GUEST AND
CITY LEDGERS.


1.1.23            BANK ACCOUNTS, RESERVES, INVENTORY AND SELLER’S DEPOSITS. 
BUYER AND SELLER SHALL MUTUALLY AGREE UPON THE AGGREGATE AMOUNT OF CASH IN THE
HOUSE BANK ACCOUNTS, HOUSE BANKS AND CASH ON HAND AS OF THE CLOSING DATE (THE
“AGGREGATE CASH AMOUNT”).  AT THE CLOSING, SELLER SHALL BE CREDITED WITH THE
AGGREGATE CASH AMOUNT, INCLUDING WITHOUT LIMITATION ANY MANAGEMENT ACCOUNT (BUT
EXCLUDING THE FUND ACCOUNT WHICH WILL BE TREATED IN ACCORDANCE WITH THE
PROVISION OF SECTION 3.5 HEREOF), TO THE CUT-OFF TIME.  FOR AVOIDANCE OF DOUBT,
SELLER WILL RECEIVE A CREDIT FOR ALL TRANSFERRED CASH ACCOUNTS OTHER THAN THE
FUND ACCOUNT, INCLUDING THE CASH AMOUNT OF WORKING CAPITAL TRANSFERRED AT
CLOSING AND ANY AMOUNTS ON DEPOSIT IN ANY ACCOUNTS ESTABLISHED PURSUANT TO
SECTION 3.5.1(A), (B) OR (D) OF THE MANAGEMENT AGREEMENT.  ALL TRANSFERABLE
DEPOSITS OF SELLER MADE FOR UTILITIES, MAINTENANCE OR SERVICE CONTRACTS,
LICENSES, OR OTHERWISE, SHALL BE TRANSFERRED TO BUYER AND CREDITED TO SELLER AT
CLOSING.  SELLER SHALL NOT RECEIVE A CREDIT AT CLOSING FOR UNOPENED CONSUMABLES,
INVENTORY OF SUPPLIES AND INVENTORY OF MERCHANDISE.


1.1.24            HEALTH CLUB AND OTHER DUES.  PREPAID HEALTH CLUB AND OTHER
REVENUES SHALL BE PRORATED BETWEEN BUYER AND SELLER AS OF THE CUT-OFF TIME, WITH
BUYER RECEIVING A CREDIT FOR THE UNEARNED HEALTH CLUB AND OTHER REVENUE AS OF
THE CUT-OFF TIME.


1.1.25            PREPAIDS.  SELLER SHALL RECEIVE A CREDIT FOR PREPAID EXPENSES
AS OF THE CUT-OFF TIME, INCLUDING PREPAID EXPENSES UNDER CONTRACTS, ADVERTISING
EXPENSES, TRADE ASSOCIATION DUES AND TRADE SUBSCRIPTIONS, AND FEES FOR PERMITS. 
PREPAID ADVERTISING EXPENSES SHALL ONLY INCLUDE ADVERTISING WHICH WILL BE
PUBLISHED, MAILED OR AIRED AFTER THE CUT-OFF TIME.


1.1.26            PAYABLES.  SELLER SHALL USE REASONABLE COMMERCIAL EFFORTS TO
PAY OFF ALL TRADE ACCOUNTS PAYABLE AS OF THE CUT-OFF TIME.  TO THE EXTENT
UNPAID, BUYER SHALL RECEIVE A CREDIT FOR ALL ACCOUNTS PAYABLE AND ACCRUED
LIABILITIES OWING FOR GOODS AND SERVICES FURNISHED PRIOR TO THE CUT-OFF TIME. 
BUYER SHALL PAY ALL ACCOUNTS PAYABLE RELATING TO GOODS AND SERVICES

25


--------------------------------------------------------------------------------





FOR WHICH ORDERS HAVE BEEN PLACED BUT, AS OF THE CUT-OFF TIME, SUCH GOODS AND
SERVICES HAVE NOT YET BEEN DELIVERED OR PROVIDED.  ALL FEES, REIMBURSEMENTS AND
OTHER AMOUNTS PAYABLE TO THE MANAGER UNDER THE MANAGEMENT AGREEMENT SHALL BE
APPORTIONED BETWEEN SELLER AND BUYER AS OF THE CUT-OFF TIME.


1.1.27            SURVIVING OBLIGATIONS.  THE PROVISIONS OF THIS SECTION 4.4
SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE (1) YEAR, BUT SHALL NOT OTHERWISE
BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 9.2.1 HEREOF.

Condemnation or Destruction of Property.

Condemnation.  Seller agrees to give Buyer prompt notice of any notice it
receives of any taking by condemnation (actual, pending or threatened) of any
part of or rights appurtenant to the Property.  Buyer shall have the right to
terminate this Agreement in the event of an actual, pending or threatened
condemnation or temporary condemnation of longer than six (6) months that has or
reasonably would be expected to have a material adverse impact on the operations
of the Property, in which event the Escrow Deposit shall be returned to Buyer. 
If Buyer does not so elect to terminate this Agreement, then the Closing shall
take place as provided herein, and Seller shall assign to Buyer at the Closing
all of Seller’s interest in any condemnation award which may be payable to
Seller on account of any such condemnation and, at Closing, Seller shall credit
to the amount of the Purchase Price payable by Buyer the amount, if any, of
condemnation proceeds received by Seller between the date of this Agreement and
Closing less any amounts which are reasonably allocated to lost earnings
reasonably allocated or attributed to the period of time prior to Closing or
which are used to repair or restore the applicable property prior to Closing. 
Provided Buyer has not exercised its right to terminate this Agreement, Seller
shall notify Buyer in advance regarding any proceeding or negotiation with
respect to the condemnation and Buyer shall have the right, at its own cost and
expense, to appear and participate in any such proceeding or negotiation.

Fire or Other Casualty.  Seller shall give Buyer prompt notice of any fire or
other casualty to the Property costing more than $100,000.00 to repair and
occurring between the date of this Agreement and the Closing.  If, prior to
Closing, the Property is damaged by fire or other casualty which is insured
(without regard to deductibles) to an extent as would not cost (as to the
damaged property) more than $8,000,000.00 and would not take longer than six (6)
months to repair, and if the holders of the existing loans to Seller permit
insurance proceeds to be used to repair and restore the Property, then the
Closing shall take place without abatement of the Purchase Price, but Seller
shall assign to Buyer at Closing all of Seller’s interest in any insurance
proceeds (except only, rent loss and business interruption insurance, and any
similar insurance attributable to the period preceding the Closing Date) that
may be payable to Seller on account of any such fire or other casualty, plus
Seller shall credit the amount of any deductibles under any policies related to
such proceeds to the Purchase Price to the extent such deductibles or insurance
proceeds have not been previously expended or are otherwise required to
reimburse Seller for actual expenditures of restoration.  If any such damage due
to fire or other casualty is insured and is to such an extent as would cost more
than $8,000,000.00 or would take longer than six (6) months to repair, or if
such holders will not permit insurance proceeds to be used to repair and restore
the Property then, at Buyer’s option, Buyer may terminate this Agreement and the
Escrow Deposit shall be returned to Buyer.  Should Buyer nevertheless elect to
proceed to

26


--------------------------------------------------------------------------------




Closing, the Closing shall take place without abatement of the Purchase Price
and at Closing Seller shall assign to Buyer all of Seller’s interest in any
insurance proceeds (except only, rent loss and business interruption insurance,
and any similar insurance, in each case, attributable to the period preceding
the Closing Date) that may be payable to Seller on account of any such fire or
other casualty, and Seller shall grant to Buyer a credit against the Purchase
Price equal to the amount of the applicable deductible, to the extent such
deductibles or insurance proceeds have not been previously expended or are
otherwise required to reimburse Owner for actual expenditures of restoration. 
If, prior to Closing, the Property is damaged by fire or other casualty which is
uninsured and would cost more than $8,000,000.00 to repair or would take longer
than six (6) months to repair, then, at Buyer’s option, Buyer may terminate this
Agreement and the Escrow Deposit shall be returned to Buyer.  If Buyer does not
elect to terminate this Agreement with respect to such uninsured casualty in the
immediately preceding sentence, or if any uninsured casualty would not cost more
than $8,000,000.00 to repair and would not take longer than six (6) months to
repair, then the Closing shall take place as provided herein, and the Purchase
Price shall be reduced by the estimated amount to repair casualty not to exceed
such $8,000,000.00.

Representations, Warranties and Covenants.

Representations, Warranties and Covenants of Seller.


1.1.28            GENERAL DISCLAIMER.  EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 6.1.2 BELOW OR ELSEWHERE IN THIS AGREEMENT OR IN THE GROUND LEASE
ASSIGNMENTS, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS
IS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
EXPRESS, IMPLIED OR OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY
CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL CONDITION OF THE PROPERTY, THE
ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON OR RESPECTING THE PROPERTY), THE COMPLIANCE OF THE
PROPERTY WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING
CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE PROPERTY), THE
FINANCIAL CONDITION OF THE PROPERTY (WHETHER HISTORIC OR PROJECTED IN PRO FORMA
FIGURES OR OTHERWISE MADE AVAILABLE BY SELLER, MANAGER OR ANY OTHER PERSON) OR
ANY OTHER REPRESENTATION OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES,
LIENS OR ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE
PROPERTY OR ANY PART THEREOF.  BUYER ACKNOWLEDGES THAT, DURING THE DUE DILIGENCE
PERIOD, BUYER WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN BUYER’S
JUDGMENT BEAR UPON THE PROPERTY AND THEIR RESPECTIVE VALUES AND SUITABILITY FOR
BUYER’S PURPOSES.  EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN SECTION 6.1.2
BELOW OR ELSEWHERE IN THIS AGREEMENT OR IN THE GROUND LEASE ASSIGNMENTS OR OTHER
CLOSING DOCUMENTS, BUYER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF ITS
OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE
INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY.


1.1.29            LIMITED REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER
HEREBY REPRESENTS AND WARRANTS TO BUYER AS SET FORTH IN THIS SECTION 6.1.2.  FOR
THE PURPOSES OF THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED PURSUANT
HERETO, REFERENCES TO “TO SELLER’S KNOWLEDGE” OR “SELLER’S ACTUAL KNOWLEDGE” OR
“SELLER HAS NO KNOWLEDGE” SHALL MEAN THE ACTUAL, PRESENT, CONSCIOUS KNOWLEDGE OF
JOSEPH FALLON, STEPHEN R. KARP OR STEVEN S. FISCHMAN (COLLECTIVELY, THE “SELLER
KNOWLEDGE INDIVIDUALS”), SUCH INDIVIDUALS BEING THE EXECUTIVES, OTHER

27


--------------------------------------------------------------------------------





THAN PERSONS WORKING ON BEHALF OF THE MANAGER, WORKING ON BEHALF OF SELLER WHO
HAVE THE MOST KNOWLEDGE REGARDING THE PROPERTY ON THE DATE OF THIS AGREEMENT
WITHOUT ANY INVESTIGATION OR INQUIRY, BUT SUCH INDIVIDUALS SHALL NOT HAVE ANY
INDIVIDUAL LIABILITY IN CONNECTION HEREWITH.  WITHOUT LIMITING THE FOREGOING,
BUYER ACKNOWLEDGES THAT THE SELLER KNOWLEDGE INDIVIDUALS HAVE NOT PERFORMED AND
ARE NOT OBLIGATED TO PERFORM ANY INVESTIGATION OR REVIEW OF ANY FILES OR OTHER
INFORMATION IN THE POSSESSION OF SELLER, OR TO MAKE ANY INQUIRY OF ANY PERSONS,
OR TO TAKE ANY OTHER ACTIONS IN CONNECTION WITH THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT.  NEITHER THE ACTUAL, PRESENT,
CONSCIOUS KNOWLEDGE OF ANY OTHER INDIVIDUAL OR ENTITY, NOR THE CONSTRUCTIVE
KNOWLEDGE OF THE SELLER KNOWLEDGE INDIVIDUALS OR OF ANY OTHER INDIVIDUAL OR
ENTITY, SHALL BE IMPUTED TO THE SELLER KNOWLEDGE INDIVIDUALS:

(i)            Due Organization and Authority.  Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and is qualified to do business in the Commonwealth of
Massachusetts.  Seller has full power and lawful authority to enter into and
carry out the terms and provisions of this Agreement and to execute and deliver
all documents which are contemplated by this Agreement, and all actions of
Seller necessary to confer such power and authority upon the persons executing
this Agreement (and all documents which are contemplated by this Agreement) on
behalf of Seller have been taken and this Agreement constitutes a valid and
legally binding obligation of Seller enforceable against Seller in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium, fraudulent conveyance or other similar laws affecting
the rights of creditors generally and to principles of equity.

(ii)           No Consent.  Other than the consent of the Ground Lessor and the
Manager, Seller’s execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the performance of Seller’s obligations
under the instruments required to be delivered by Seller at the Closing, do not
and will not require the consent, approval or other authorization of any Person
under Seller’s organizational documents, or to Seller’s knowledge, of any other
Person or governmental authority, or the registration, declaration or filing
with, or payment of any premium, fee or penalty to any governmental authority
(excepting the payment of Transaction Rent in accordance with the Hotel Ground
Lease and interest reserved for the remainder of the term of the loan made by
the City of Boston which Seller shall pay at Closing, and the recordation of
Closing documents to the extent contemplated in this Agreement and any transfer
taxes payable in connection therewith) and, except for the potential lien for
real estate taxes not overdue as provided in the PILOT Agreement, do not and
will not result in the creation of or claim of any lien, charge or encumbrance
upon the Property or any portion thereof or any violation of, or default under,
any law, regulation, rule, order or judgment of any governmental authority or
any term or provision of any agreement, instrument, mortgage, loan agreement or
similar document to which Seller is a party or by which Seller is bound,
excepting only where any of the foregoing matters in this item (ii) would not
have a Material Adverse Affect.

(iii)          Litigation.  Seller has not received written notice of any (nor
has, to Seller’s knowledge, Manager received any written notice of any) material
litigation, investigation or proceeding pending nor, to Seller’s knowledge, is
any contemplated or threatened against Seller.

(iv)          Foreign Person.  Seller is not a “foreign person” as defined in
Section 1445(1)(3) of the Code.

28


--------------------------------------------------------------------------------




(v)           Anti-Terrorism.  Neither Seller nor to Seller’s knowledge, any of
its respective constituent owners or affiliates are in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”) and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”).

(vi)          Bankruptcy Proceedings.  Seller is not the subject debtor under
any federal, state or local bankruptcy or insolvency proceeding, or any other
proceeding for dissolution, liquidation or winding up of its assets.  Seller is
not insolvent, and the consummation of the transactions contemplated by this
Agreement shall not render Seller insolvent.

(vii)         Leases.  There are no leases of or licenses or concessions for
space in the Property which will be in force after the Closing and under which
Seller is the landlord (whether by it or its agent entering into the leases or
acquiring the Property subject to the leases) other than the Leases.  All of the
Leases are in full force and effect and none of them has been amended except as
set forth in Exhibit E.  Except as set forth on Exhibit E, there are no security
deposits under the Leases.  There are no construction allowances, brokerage
commissions, or fees or similar inducements due now or payable in the future in
connection with the Leases.  To Seller’s knowledge, Seller has performed all
material work required to be performed by Seller under the Leases.  To Seller’s
knowledge, Seller has delivered to Buyer true, correct and complete copies of
the Leases.  To Seller’s knowledge, Seller is not in default in any material
respect under the Leases and there is no existing condition that, with notice or
passage of time or both, would constitute a material default by Seller under any
of the Leases.  To Seller’s knowledge, no other party to a Lease is in default
in any material respect under such Lease and there is not existing condition
that, with notice or passage of time or both, would constitute a material
default by such party under any Lease.

(viii)        Service Agreements and Equipment Leases.  Seller has not entered
into and, to Seller’s knowledge, there are not, any service, supply,
maintenance, capital improvement, equipment leasing, employment, collective
bargaining, union or similar contracts relating to the Property which will be in
force after the Closing, except for the Service Agreements, Equipment Leases,
and New Collective Bargaining Agreement.  By not later than January 10, 2007,
Seller shall have provided Buyer with access to true, correct and complete
copies of all Service Agreements and Equipment Leases which require payment in
excess of $10,000.00 per year (the “Material Contracts”).  Except as may be set
forth on the Exhibit to be provided by Seller on or before January 10, 2007, all
Service Agreements and Equipment Leases which are not Material Contracts (i) are
terminable by Seller upon 30 days notice, (ii) are freely transferable to Buyer
and (iii) do not contain any rights in favor of third parties to purchase,
occupy or encumber all or any portion of the Property.  To Seller’s knowledge,
all of the Service Agreements and Equipment Leases are in full force and effect,
Seller is not in default in any material respect under the Service Agreements
and Equipment Leases and there is no existing condition that, with notice or the
passage of time would constitute a material default by Seller under any Service
Agreement or Equipment Lease.  To Seller’s knowledge, no other party to a
Service Agreement

29


--------------------------------------------------------------------------------




or Equipment Lease is in default in any material respect under any of the
Service Agreements or Equipment Leases.

(ix)           Hotel Ground Lease.  The Hotel Ground Lease is comprised solely
of the following documents:  Hotel Ground Lease, Reciprocal Easement Agreement
between Boston Convention Center Hotel LLC and BCCH Retail LLC dated May 27,
2004, including Limited Joinder of Massachusetts Convention Center Authority;
Room Block Commitment Agreement by and among Massachusetts Convention Center
Authority, Boston Convention Center Hotel LLC, and Westin Management Company
East, dated May 27, 2004; Agreement Regarding Service Contracts and Permit among
Starwood Hotels and Resorts Worldwide, Inc., Starwood Carpenter Convention Hotel
LLC, Boston Convention Associates, LLC, and Boston Convention Center Hotel LLC
dated May 27, 2004; and Letter Agreement dated September 19, 2006 regarding
Additional Improvements for Headquarters Hotel.  Except as set forth in such
documents, neither Ground Lessor nor Hotel Seller, as ground lessee, has any
rights or obligations in respect of the Hotel Land and the Improvements.  Hotel
Seller has delivered true, correct and complete copies of the Hotel Ground Lease
to Buyer and neither Ground Lessor nor Hotel Seller, as ground lessee, has
waived, canceled or surrendered any of its rights thereunder.  The Hotel Ground
Lease is in full force and effect.  Hotel Seller has not received written notice
of default by it, nor, to Seller’s knowledge, is it or the Ground Lessor in
default in the performance of any of its obligations thereunder, nor is Seller
aware of any event which could or may give either party thereunder the right to
give a notice of default to the other; no litigation or, to Hotel Seller’s
knowledge, any threat thereof, exists between Hotel Seller, as lessee, and
Ground Lessor, or between the Ground Lessor or Hotel Seller as lessee and any
third parties, with respect to the Hotel Ground Lease; and the Hotel Ground
Lease has not been further modified, supplemented or amended in any respect. 
All rent, charges or other payments due lessor from Hotel Seller as lessee under
the Hotel Ground Lease have been paid to the extent they are payable through the
date of this Agreement.

(x)            Retail Ground Lease.  The Retail Ground Lease is comprised solely
of the following documents:  Retail Ground Lease, Reciprocal Easement Agreement
between Boston Convention Center Hotel LLC and BCCH Retail LLC dated May 27,
2004, including Limited Joinder of Massachusetts Convention Center Authority. 
Except as set forth in such documents, neither Ground Lessor nor Retail Seller,
as ground lessee, has any rights or obligations in respect of the Retail Land
and the Improvements.  Retail Seller has delivered true, correct and complete
copies of the Retail Ground Lease to Buyer and neither Ground Lessor nor Retail
Seller, as ground lessee, has waived, canceled or surrendered any of its rights
thereunder.  The Retail Ground Lease is in full force and effect.  Retail Seller
has not received written notice of default by it, nor, to Seller’s knowledge, is
it or the Ground Lessor in default in the performance of any of its obligations
thereunder, nor is Seller aware of any event which could or may give either
party thereunder the right to give a notice of default to the other; no
litigation or, to Retail Seller’s knowledge, any threat thereof, exists between
Retail Seller, as lessee, and Ground Lessor, or between the Ground Lessor or
Retail Seller as lessee and any third parties, with respect to the Retail Ground
Lease; and the Retail Ground Lease has not been further modified, supplemented
or amended in any respect.  All rent, charges or other payments due lessor from
Retail Seller as lessee under the Retail Ground Lease have been paid to the
extent they are payable through the date of this Agreement.

30


--------------------------------------------------------------------------------




(xi)           License Agreement.  Seller has delivered true, correct and
complete copies of the License Agreement and neither Ground Lessor, as licensor,
nor Hotel Seller, as licensee, has waived, canceled or surrendered any of its
rights thereunder.  The License Agreement is in full force and effect Hotel
Seller has not received written notice of default by it, nor, to Seller’s
knowledge, is it or the Ground Lessor in default in the performance of any of
its obligations thereunder, nor is Seller aware of any event which could or may
give either party thereunder the right to give a notice of default to the other;
no litigation or, to Hotel Seller’s knowledge, any threat thereof, exists
between Hotel Seller, as licensee, and Ground Lessor, as licensor, or between
the Ground Lessor or Hotel Seller as licensee and any third parties, with
respect to the License Agreement; and the License Agreement has not been further
modified, supplemented or amended in any respect.  All rent, charges or other
payments due Ground Lessor from Hotel Seller as licensee under the License
Agreement have been paid to the extent they are payable through the date of this
Agreement.

(xii)          Option Agreement.  Seller has delivered true, correct and
complete copies of the Option Agreement and neither Ground Lessor, as optionor,
nor Hotel Seller, as optionee, has waived, canceled or surrendered any of its
rights thereunder.  The Option Agreement is in full force and effect.  Hotel
Seller has not received written notice of default by it, nor, to Seller’s
knowledge, is it or the Ground Lessor in default in the performance of any of
its obligations thereunder, nor is Seller aware of any event which could or may
give either party thereunder the right to give a notice of default to the other;
no litigation or, to Hotel Seller’s knowledge, any threat thereof, exists
between Hotel Seller, as optionee, and Ground Lessor, as optionor, or between
the Ground Lessor or Hotel Seller as optionee and any third parties, with
respect to the Option Agreement; and the Option Agreement has not been further
modified, supplemented or amended in any respect.  Hotel Seller, as optionee,
has not exercised the option granted pursuant to the Option Agreement.

(xiii)         Environmental Matters.  The Environmental Reports represent all
of the environmental reports with respect to the Property in the possession or
control of Seller.  Except for any and all matters that are disclosed in the
Environmental Reports, Seller has not received written notice from any
governmental authority, and Seller has no knowledge, of violations of
environmental laws, ordinances or regulations with respect to the Property. 
Except for any and all matters that are disclosed in the Environmental Reports,
to Seller’s knowledge, there is no presence of any hazardous materials,
hazardous substances, toxic substances or wastes (as defined in or regulated by
any federal, state or local laws, ordinances or regulations) on, under, in, at
or emanating from the Property except in compliance with such laws, ordinances
and regulations.

(xiv)        Condemnations and Assessments.  There is no condemnation either
instituted or, to Seller’s knowledge, threatened, which would affect the
Property, and neither Seller nor, to Seller’s knowledge, Manager has received
written notice of any special assessment affecting the Property.

(xv)         Insurance.  Neither Seller nor, to Seller’s knowledge, Manager has
received written notice from any insurance company of any defects or
inadequacies in the Property that would affect adversely its insurability or
increase the cost of insurance.

31


--------------------------------------------------------------------------------




(xvi)        Legal Requirements.  Seller and, to Seller’s knowledge, Manager,
have not received written notice from any governmental authority alleging a
violation of any legal requirement or absence, suspension, revocation or
non-renewal of any license or permit that has not been corrected, cured or
otherwise resolved or seeking to audit or investigate compliance of the Hotel
with any applicable legal requirement, which audit or investigation has not been
completed or otherwise resolved.

(xvii)       Financial Information.  Seller has delivered to Buyer true and
accurate copies of the Financial Information.

(xviii)      No Options.  Seller has not granted any option, right of first
offer or refusal or similar right in favor of any person to purchase or
otherwise acquire the Property, the Hotel, any portion thereof or any interest
therein.

(xix)         Audits.  Seller and, to Seller’s knowledge, Manager, has not
received any written notice of any audit of any taxes payable or tax delinquency
with respect to the Property which has not been resolved or completed.

(xx)          Personal Property.  Seller has good and marketable title to or a
valid leasehold interest in its interest in all its Personal Property and,
subject to any equipment leases listed in the schedule of Service Agreements,
all such Personal Property shall be free and clear of all encumbrances at
Closing.  Seller has not transferred any Personal Property (including the
Personal Property it acquired when Seller first acquired the Property), except
in the ordinary course of Seller’s business.

(xxi)         Employees.  Seller has no employees working at the Property, and
all employees working at the Property on behalf of Seller are employees of
Manager.  Seller has not itself established any retirement, health insurance,
vacation, pension, profit sharing or other benefit plans relating to the
operation or maintenance of the Property.  To Seller’s knowledge as of the date
of this Agreement, Seller has not received any written notice nor to Seller’s
knowledge has Manager informed Seller of any actual or threatened union strikes,
work stoppages or slow downs or any other labor disputes concerning individuals
employed at the Property.  Manager has informed Seller that Manager’s current
collective bargaining agreement is due to expire February 1, 2007 and that
Manager is engaged in negotiations regarding the replacement, extension or
renewal of the collective bargaining agreement (a “New Collective Bargaining
Agreement”).

(xxii)        Taxes.  Within the times and in the manner prescribed by law,
Seller has filed all federal, state and local tax returns required by law and
has paid all applicable sales, use, withholding, real and personal property,
income, FICA, employment and other taxes, assessments and penalties due and
payable, in connection with the Property.  There are no proceedings pending, or
to the best of Seller’s knowledge, threatened with or by any taxing authorities
as to taxes of any nature payable by Seller or its affiliates in connection with
the Property.

Representations and Warranties of Buyer.  Buyer hereby represents and warrants
to and covenants with Seller that:

32


--------------------------------------------------------------------------------





1.1.30            DUE ORGANIZATION AND AUTHORITY.  BUYER IS A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE.  BUYER HAS FULL POWER AND LAWFUL AUTHORITY TO ENTER
INTO AND CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND TO EXECUTE AND
DELIVER ALL DOCUMENTS WHICH ARE CONTEMPLATED BY THIS AGREEMENT, AND ALL ACTIONS
OF BUYER NECESSARY TO CONFER SUCH POWER AND AUTHORITY UPON THE PERSONS EXECUTING
THIS AGREEMENT (AND ALL DOCUMENTS WHICH ARE CONTEMPLATED BY THIS AGREEMENT) ON
BEHALF OF BUYER HAVE BEEN TAKEN AND THIS AGREEMENT CONSTITUTES A VALID AND
LEGALLY BINDING OBLIGATION OF BUYER ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
ARRANGEMENT, MORATORIUM, FRAUDULENT CONVEYANCE OR OTHER SIMILAR LAWS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY AND TO PRINCIPLES OF EQUITY.


1.1.31            OFAC.

(A)           BUYER AND, TO BUYER’S KNOWLEDGE, ITS BENEFICIAL, CONTROLLING
CONSTITUENT OWNERS AND AFFILIATES, ARE IN COMPLIANCE WITH THE REQUIREMENTS OF
EXECUTIVE ORDER NO. 13224, 66 FED. REG. 49079 (SEPT. 25, 2001)  (THE “ORDER”)
AND OTHER SIMILAR REQUIREMENTS CONTAINED IN THE RULES AND REGULATIONS OF THE
OFFICE OF FOREIGN ASSET CONTROL, DEPARTMENT OF THE TREASURY (“OFAC”) AND IN ANY
ENABLING LEGISLATION OR OTHER EXECUTIVE ORDERS IN RESPECT THEREOF (THE ORDER AND
SUCH OTHER RULES, REGULATIONS, LEGISLATION, OR ORDERS ARE COLLECTIVELY CALLED
THE “ORDERS”).

(B)           NEITHER BUYER NOR, TO BUYER’S KNOWLEDGE, ITS BENEFICIAL,
CONTROLLING CONSTITUENT OWNERS AND AFFILIATES:

(i)            is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);

(ii)           has been arrested for money laundering or for predicate crimes to
money laundering, convicted or pled nolo contendere to charges involving money
laundering or predicate crimes to money laundering;

(iii)          has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

(iv)          is owned or controlled by, nor acts for or on behalf of, any
Person on the Lists or any other Person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders;

(v)           shall transfer any interest in Buyer or such parties to any Person
who is, or whose beneficial owners are, listed on the Lists; or

(vi)          shall assign this Agreement or any interest herein, to any Person
who is listed on the Lists or who is engaged in illegal money laundering.

33


--------------------------------------------------------------------------------




If Buyer or any constituent owner or affiliate of Buyer becomes listed on the
Lists or is indicted, arraigned, or custodially detained on charges involving
money laundering or predicate crimes to money laundering, Buyer shall
immediately notify Seller upon Buyer’s obtaining knowledge thereof.  Buyer shall
have ten (10) business days to remove such party from any interest in Buyer or
Seller may terminate this Agreement upon written notice to Buyer, whereupon the
Escrow Deposit shall be returned to Buyer and neither party shall have any
further obligation hereunder except for those obligations which expressly
survive a termination of this Agreement.


1.1.32            LIQUOR LICENSE. BUYER UNDERSTANDS THAT, AMONG THE REQUIREMENTS
OF THE STATE IN WHICH THE PROPERTY IS LOCATED, THAT GOVERN THE ISSUANCE OF THE
LIQUOR LICENSES WITH WHICH IT WILL BE REQUIRED TO COMPLY, ARE THE FOLLOWING: 
BUYER WILL BE REQUIRED TO SUBMIT PERSONAL BACKGROUND INFORMATION, INCLUDING
SOCIAL SECURITY NUMBERS AND DRIVING RECORDS, ON BUYER’S MANAGERS AND BUYER WILL
FURTHER BE REQUIRED TO SUBMIT SUCH INFORMATION ON THE OWNERS AND MANAGERS OF ANY
COMPANY WHICH DIRECTLY OR INDIRECTLY CONTROLS BUYER.  BUYER SHALL COMPLY WITH
THESE REQUIREMENTS.


1.1.33            BANKRUPTCY PROCEEDINGS.  BUYER IS NOT THE SUBJECT DEBTOR UNDER
ANY FEDERAL, STATE OR LOCAL BANKRUPTCY OR INSOLVENCY PROCEEDING, OR ANY OTHER
PROCEEDING FOR DISSOLUTION, LIQUIDATION OR WINDING UP OF ITS ASSETS.  BUYER IS
NOT INSOLVENT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL NOT RENDER BUYER INSOLVENT.


1.1.34            NO VIOLATION.  BUYER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE
PERFORMANCE OF BUYER’S OBLIGATIONS UNDER THE INSTRUMENTS REQUIRED TO BE
DELIVERED BY BUYER ON THE CLOSING DATE, DO NOT AND WILL NOT RESULT IN ANY
VIOLATION OF, OR DEFAULT UNDER, ANY TERM OR PROVISION OF ANY AGREEMENT,
INSTRUMENT, MORTGAGE, LOAN AGREEMENT OR SIMILAR DOCUMENT TO WHICH BUYER IS A
PARTY OR BY WHICH BUYER IS BOUND.


1.1.35            LITIGATION.  BUYER HAS NOT RECEIVED WRITTEN NOTICE OF ANY
LITIGATION, INVESTIGATION OR PROCEEDING PENDING NOR, TO THE BEST OF BUYER’S
KNOWLEDGE, IS ANY CONTEMPLATED OR THREATENED AGAINST BUYER THAT WOULD MATERIALLY
IMPAIR OR MATERIALLY ADVERSELY AFFECT BUYER’S ABILITY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT RELATED HERETO.


1.1.36            ERISA.  NEITHER (I) ANY ASSETS OF BUYER, NOR (II) ANY FUNDS TO
BE USED BY BUYER WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED PURSUANT TO THIS
AGREEMENT, ARE, OR AT CLOSING WILL BE, PURSUANT TO “ERISA” (AS HEREINAFTER
DEFINED) OR THE “CODE” (AS HEREINAFTER DEFINED) CONSIDERED FOR ANY PURPOSE OF
ERISA OR SECTION 4975 OF THE CODE TO BE ASSETS OF A “PLAN” (AS HEREINAFTER
DEFINED).  BUYER IS NOT EXECUTING THIS AGREEMENT AND WILL NOT BE PERFORMING ITS
OBLIGATIONS OR EXERCISING ITS RIGHTS OR REMEDIES UNDER THE AGREEMENT ON BEHALF
OF OR FOR THE BENEFIT OF ANY PLAN.  NEITHER THE EXECUTION OR DELIVERY OF THIS
AGREEMENT BY SELLER, NOR THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS OR THE
EXERCISE OF ITS RIGHTS OR REMEDIES UNDER THIS AGREEMENT, NOR ANY TRANSACTION
CONTEMPLATED UNDER THIS AGREEMENT, IS OR WILL BE A “PROHIBITED TRANSACTION”
WITHIN THE MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE.  FOR THE
PURPOSES HEREOF THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:  “CODE”
SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; “ERISA” SHALL MEAN THE
EMPLOYEE RETIREMENT

34


--------------------------------------------------------------------------------





INCOME SECURITY ACT OF 1974, AS AMENDED (AND ANY SUCCESSOR STATUTE AND ANY
APPLICABLE REGULATIONS OR GUIDANCE PROMULGATED THEREUNDER); AND “PLAN” SHALL
MEAN A “PLAN” AS THAT TERM IS DEFINED IN SECTION 3(3) OF ERISA OR SECTION 4975
OF THE CODE.


1.1.37            QUALIFIED TRANSFEREE.  BUYER KNOWS OF NO REASONABLE BASIS UPON
WHICH GROUND LESSOR COULD WITHHOLD ITS CONSENT TO THE ASSIGNMENT OF EITHER OF
THE HOTEL GROUND LEASE OR THE RETAIL GROUND LEASE TO BUYER OR ITS PROPOSED
ASSIGNEE OR NOMINEE.  BUYER HEREBY COVENANTS AND AGREES TO PROVIDE TO SELLER AND
GROUND LESSOR ALL OF THE INFORMATION AND DOCUMENTATION THAT GROUND LESSOR MAY
REASONABLY REQUIRE OR THAT IS EXPRESSLY REQUIRED IN THE HOTEL GROUND LEASE OR
THE RETAIL GROUND LEASE AS A BASIS FOR EVALUATING A REQUESTED CONSENT TO
ASSIGNMENT.  BUYER AND ITS PROPOSED ASSIGNEE OR NOMINEE MEET THE CRITERIA SET
FORTH IN SECTION 9.3.1 OF THE MANAGEMENT AGREEMENT WITH RESPECT TO ASSIGNMENTS
TO PERSONS NOT REQUIRING THE MANAGER’S CONSENT.  BUYER HEREBY COVENANTS AND
AGREES TO PROVIDE TO SELLER AND MANAGER ALL OF THE INFORMATION AND DOCUMENTATION
THAT MANAGER MAY REASONABLY REQUIRE OR THAT IS EXPRESSLY REQUIRED IN THE
MANAGEMENT AGREEMENT AS A BASIS FOR MAKING A DETERMINATION THAT BUYER AND ITS
PROPOSED ASSIGNEE OR NOMINEE MEET THE CRITERIA SET FORTH IN SECTION 9.3.1 OF THE
MANAGEMENT AGREEMENT.


1.1.38            NO RELIANCE ON SELLER’S WARRANTIES.  BUYER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY
FINANCING CONTINGENCY. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND ANY
DOCUMENTS EXECUTED BY SELLER AT CLOSING, THE SALE AND TRANSFER OF THE PROPERTY
HEREUNDER IS AND WILL BE MADE ON AN “AS IS” BASIS, WITHOUT REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING ANY
REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL
CONDITION OF THE PROPERTY (INCLUDING THE CONDITION OF THE SOIL OR THE
IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING THE
PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR RESPECTING THE PROPERTY), THE
COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS, ENCUMBRANCES AND REGULATIONS
(INCLUDING ZONING, SIGNAGE, PARKING AND BUILDING CODES OR THE STATUS OF
DEVELOPMENT, SIGNAGE AND USE RIGHTS RESPECTING THE PROPERTY), THE FINANCIAL
CONDITION OF THE PROPERTY, OR ANY OTHER REPRESENTATION OR WARRANTY RESPECTING
ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR CLAIMS ON,
AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF.  BUYER ACKNOWLEDGES
THAT DURING THE DUE DILIGENCE PERIOD, BUYER SHALL EXAMINE, REVIEW AND INSPECT
ALL MATTERS WHICH IN BUYER’S JUDGMENT BEAR UPON THE PROPERTY AND THEIR VALUE AND
SUITABILITY FOR BUYER’S PURPOSES.  EXCEPT AS TO MATTERS EXPRESSLY SET FORTH IN
THIS AGREEMENT ANY DOCUMENTS EXECUTED BY SELLER AT CLOSING, BUYER WILL ACQUIRE
THE PROPERTY SOLELY ON THE BASIS OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS,
REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE
OWNER’S POLICY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PARTIES
SPECIFICALLY ACKNOWLEDGE THAT BUYER HAS HAD, AND, DURING THE DUE DILIGENCE

35


--------------------------------------------------------------------------------





PERIOD, SHALL HAVE, AN OPPORTUNITY TO FULLY INSPECT THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, THE PHYSICAL CONDITION OF THE REAL PROPERTY AND THE PERSONAL
PROPERTY (INCLUDING ALL ENVIRONMENTAL CONCERNS), AND THE PURCHASE PRICE HAS BEEN
NEGOTIATED TO ELIMINATE ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, RELATING TO THE
CONDITION OF THE PROPERTY AND ALL ASPECTS AND ATTRIBUTES THEREOF, INCLUDING,
WITHOUT LIMITATION, ALL ENVIRONMENTAL MATTERS.  CONSEQUENTLY, EXCEPT AS MAY BE
EXPRESSLY PROVIDED HEREIN, THIS CLAUSE BARS ALL CLAIMS, WHETHER OR NOT PRESENTLY
KNOWN, BROUGHT BY BUYER CONCERNING THE CONDITION OF THE PROPERTY AND ALL ASPECTS
AND ATTRIBUTES THEREOF, SPECIFICALLY INCLUDING, WITHOUT LIMITATION, ALL CLAIMS
PURSUANT TO ANY ENVIRONMENTAL LAW, RULE OR REGULATION OR OTHERWISE. 
NOTWITHSTANDING THE PARTIES’ INTENT THAT ALL SUCH CLAIMS BE BARRED, SHOULD A
COURT OF COMPETENT JURISDICTION DEEM OTHERWISE, THE PRESENCE OF THIS SECTION IS
INTENDED BY THE PARTIES TO SERVE, AND SHALL SERVE, AS THE OVERWHELMING, PRIMARY
FACTOR IN ANY EQUITABLE APPORTIONMENT OF DAMAGES UNDER ANY APPLICABLE
ENVIRONMENTAL LAW, RULE OR REGULATION OR OTHERWISE.  MOLD OCCURS NATURALLY IN
ALMOST ALL INDOOR ENVIRONMENTS.  MOLD SPORES MAY ALSO ENTER A STRUCTURE THROUGH
OPEN DOORWAYS, WINDOWS OR A VARIETY OF OTHER SOURCES.  BUYER ACKNOWLEDGES THAT
THE IMPROVEMENTS MAY BE LOCATED IN A CLIMATE WHICH MAY BE CONDUCIVE TO THE
GROWTH OF MOLD AND/OR MILDEW, AND THAT IT IS NECESSARY TO PROVIDE ONGOING PROPER
VENTILATION AND DEHUMIDIFICATION OF THE IMPROVEMENTS TO RETARD OR PREVENT THE
GROWTH OF MOLD AND/OR MILDEW.  MOLD AND/OR MILDEW MAY BE PRESENT DURING OR AFTER
CONSTRUCTION IN THE INDOOR AIR AND/OR ON THE INTERIOR SURFACES OF THE
IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO, WALL CAVITIES, ATTICS, WINDOWS
AND/OR ON THE EXTERIOR SURFACES OF THE IMPROVEMENTS OR ANY PART THEREOF.  BUYER
AND SELLERS HEREBY SPECIFICALLY AGREE THAT SELLERS SHALL NOT BE RESPONSIBLE FOR
THE PREVENTION OF MOLD AND/OR MILDEW OR ANY DAMAGE, PERSONAL INJURY, LOSS OF
INCOME, EMOTIONAL DISTRESS, DEATH, LOSS OF USE, DIMINUTION OR LOSS OF VALUE OF
THE PROPERTY, ECONOMIC DAMAGES, PROPERTY DAMAGE, PERSONAL INJURY, OR ADVERSE
HEALTH EFFECTS RELATING TO, ARISING FROM, RESULTING FROM OR CAUSED BY MOLD
AND/OR MILDEW ACCUMULATION REGARDLESS OF THE CAUSE OF SAID MOLD AND/OR MILDEW.


1.1.39            BUYER KNOWLEDGE INDIVIDUALS.  FOR THE PURPOSES OF THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED PURSUANT HERETO, REFERENCES TO “TO
BUYER’S KNOWLEDGE” OR “BUYER’S ACTUAL KNOWLEDGE” OR “BUYER HAS NO KNOWLEDGE”
SHALL MEAN THE ACTUAL, PRESENT, CONSCIOUS KNOWLEDGE OF MICHAEL D. SCHECTER, JOHN
WILLIAMS OR MARK BRUGGER (COLLECTIVELY, THE “BUYER KNOWLEDGE INDIVIDUALS”), SUCH
INDIVIDUALS BEING THE EXECUTIVES WORKING ON BEHALF OF BUYER WHO HAVE THE BEST
KNOWLEDGE OF THE BUSINESS AND AFFAIRS OF BUYER AND THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT ON THE DATE OF THIS AGREEMENT WITHOUT ANY INVESTIGATION OR
INQUIRY, BUT SUCH INDIVIDUALS SHALL NOT HAVE ANY INDIVIDUAL LIABILITY IN
CONNECTION HEREWITH.  WITHOUT LIMITING THE FOREGOING, SELLER ACKNOWLEDGES THAT
THE BUYER

36


--------------------------------------------------------------------------------





KNOWLEDGE INDIVIDUALS HAVE NOT PERFORMED AND ARE NOT OBLIGATED TO PERFORM ANY
INVESTIGATION OR REVIEW OF ANY FILES OR OTHER INFORMATION IN THE POSSESSION OF
BUYER, OR TO MAKE ANY INQUIRY OF ANY PERSONS, OR TO TAKE ANY OTHER ACTIONS IN
CONNECTION WITH THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS
AGREEMENT.  NEITHER THE ACTUAL, PRESENT, CONSCIOUS KNOWLEDGE OF ANY OTHER
INDIVIDUAL OR ENTITY, NOR THE CONSTRUCTIVE KNOWLEDGE OF THE BUYER KNOWLEDGE
INDIVIDUALS OR OF ANY OTHER INDIVIDUAL OR ENTITY, SHALL BE IMPUTED TO THE BUYER
KNOWLEDGE INDIVIDUALS

Survival.  The representations, warranties and covenants of Seller under this
Agreement applicable only to the Retail Ground Lease and the Retail Closing, and
those applicable to Hotel and Option Closing and to the remainder of the
Property, and in any certificate or document delivered pursuant hereto or in
connection herewith, shall survive the applicable Closing for a period of twelve
(12) months from the applicable Closing Date (being herein called the “Survival
Period”).  Each such representation and warranty of Seller shall automatically
be null and void and of no further force and effect on the first day following
the expiration of the applicable Survival Period as to such representation and
warranty, unless, prior to the expiration of such Survival Period as to such
representation and warranty, Buyer shall have provided Seller with a notice
alleging that Seller is in breach of such representation or warranty and
specifying in reasonable detail the nature of such breach.  Buyer shall allow
Seller sixty (60) days after its notice within which to cure such breach or if
such breach cannot be cured within such sixty (60) day period, and Seller
notifies Buyer it wishes to extend its cure period (the “Cure Extension
Notice”), such additional reasonable period of time (not to exceed an additional
sixty (60) days) as is required to cure the same so long as such cure has been
commenced within such sixty (60) day period and is being diligently pursued to
completion.  The applicable representations, warranties and covenants of Buyer
under this Agreement, and in any certificate or document delivered pursuant
hereto or in connection herewith, shall survive the applicable Closing for a
period of twelve (12) months from the applicable Closing Date.

Interim Covenants of Seller.  Until the Closing Date or the sooner termination
of this Agreement:


1.1.40            MAINTENANCE/OPERATION.  SELLER SHALL CAUSE THE PROPERTY TO BE
MAINTAINED, REPAIRED AND OPERATED IN ALL MATERIAL RESPECTS IN THE SAME MANNER AS
PRIOR HERETO PURSUANT TO ITS NORMAL COURSE OF BUSINESS (INCLUDING MAKING CAPITAL
EXPENDITURES AND EXPENDITURES OF FF&E RESERVES IN SUCH NORMAL COURSE OF
BUSINESS).  SUCH CONTINUING OPERATION SHALL INCLUDE DELIVERING THE PROPERTY TO
BUYER AT CLOSING WITH SUCH LEVELS OF INVENTORIES AND SUPPLIES AS SELLER HAS
FOUND SUFFICIENT IN ITS OPERATION OF ITS BUSINESS AT THE PROPERTY.


1.1.41            SERVICE CONTRACTS.  SELLER SHALL NOT ENTER INTO (AND, SUBJECT
TO CLAUSE (2) BELOW, SHALL NOT PERMIT MANAGER TO ENTER INTO) ANY ADDITIONAL
SERVICE AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITHOUT THE PRIOR CONSENT OF
BUYER, WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT FOR (1) THOSE DEEMED
REASONABLY NECESSARY BY SELLER WHICH ARE CANCELABLE ON THIRTY (30) DAYS’ NOTICE
WITHOUT PENALTY AND (2) THOSE ENTERED INTO BY MANAGER WHICH DO NOT REQUIRE
SELLER’S CONSENT.


1.1.42            LEASES.  EXCEPT TO THE EXTENT REQUIRED UNDER THE MANAGEMENT
AGREEMENT WITHOUT SELLER’S CONSENT, SELLER SHALL NOT ENTER INTO (AND SHALL NOT
PERMIT MANAGER TO ENTER INTO) ANY NEW LEASES OR MATERIAL MODIFICATIONS OF LEASES
OR TERMINATE ANY LEASES WITHOUT

37


--------------------------------------------------------------------------------





BUYER’S EXPRESS WRITTEN CONSENT WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED AND SHALL BE DEEMED GIVEN IF BUYER, WITHIN SEVEN (7) BUSINESS DAYS AFTER
SELLER REQUESTS BUYER’S APPROVAL TO A PROPOSED NEW LEASE OR MATERIAL
MODIFICATION OR TERMINATION OF A LEASE AND PROVIDES BUYER WITH SUCH INFORMATION
AS IS REASONABLE AND APPROPRIATE FOR BUYER TO DETERMINE WHETHER TO GRANT OR
WITHHOLD APPROVAL, FAILS TO GIVE SELLER WRITTEN NOTICE OF ITS DISAPPROVAL
THEREOF AND THE REASONS THEREFOR.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF THE CLOSING OCCURS, BUYER SHALL BEAR ALL COSTS AND EXPENSES RELATED
TO ANY NEW LEASES OR MODIFICATIONS, EXTENSIONS, EXPANSIONS, OPTIONS OR RENEWALS
OF EXISTING LEASES ENTERED INTO AFTER THE DATE HEREOF PURSUANT TO THIS
SUBSECTION (INCLUDING TENANT IMPROVEMENT COSTS AND LEASING COMMISSIONS, BUT
EXCLUDING FREE RENT ALLOCABLE TO ANY PERIOD PRIOR TO THE CLOSING DATE) AND,
WITHOUT LIMITATION ON THE FOREGOING, THE PRORATIONS AT CLOSING SHALL INCLUDE AN
APPROPRIATE CREDIT TO SELLER CONSISTENT WITH THE FOREGOING.


1.1.43            HOTEL GROUND LEASE COVENANTS.

(A)           HOTEL SELLER SHALL PAY THE RENT AND ALL OTHER SUMS AND CHARGES
MENTIONED IN, AND PAYABLE UNDER, THE HOTEL GROUND LEASE WHEN DUE.

(B)           HOTEL SELLER SHALL PERFORM AND OBSERVE ALL OF THE TERMS, COVENANTS
AND CONDITIONS REQUIRED TO BE PERFORMED AND OBSERVED BY THE LESSEE UNDER THE
HOTEL GROUND LEASE, THE BREACH OF WHICH WOULD PERMIT ANY PARTY TO THE HOTEL
GROUND LEASE, AND SHALL NOT DO ANY ACT WHICH WOULD PERMIT ANY PARTY TO THE HOTEL
GROUND LEASE, VALIDLY TO TERMINATE THE HOTEL GROUND LEASE (INCLUDING, WITHOUT
LIMITATION, ALL PAYMENT OBLIGATIONS), AND SHALL NOT WAIVE, EXCUSE OR DISCHARGE
ANY OF THE OBLIGATIONS OF GROUND LESSOR WITHOUT BUYER’S PRIOR WRITTEN CONSENT IN
EACH INSTANCE.

(C)           PROMPTLY FOLLOWING THE EXPIRATION OF THE DUE DILIGENCE PERIOD,
SELLER SHALL REQUEST THE CONSENT OR APPROVAL OF GROUND LESSOR OF THE
TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT REQUIRED PURSUANT TO THE TERMS OF
THE HOTEL GROUND LEASE.

(D)           EXCEPT WITH RESPECT TO THE HOTEL GROUND LEASE AMENDMENT, HOTEL
SELLER SHALL NOT CANCEL, TERMINATE, SURRENDER, MODIFY OR AMEND OR IN ANY WAY
ALTER, SUBLET OR SURRENDER ALL OR ANY PORTION OF THE HOTEL LAND OR THE
IMPROVEMENTS, AGREE TO THE ALTERATION OF ANY OF THE PROVISIONS OF THE HOTEL
GROUND LEASE OR AGREE TO ANY TERMINATION, AMENDMENT, MODIFICATION OR SURRENDER
OF THE HOTEL GROUND LEASE WITHOUT BUYER’S PRIOR WRITTEN CONSENT IN EACH
INSTANCE.

(E)           HOTEL SELLER SHALL DELIVER TO BUYER COPIES OF ANY NOTICE OF
DEFAULT BY ANY PARTY UNDER THE HOTEL GROUND LEASE, OR OF ANY NOTICE FROM GROUND
LESSOR OF ITS INTENTION TO TERMINATE THE HOTEL GROUND LEASE OR TO RE-ENTER AND
TAKE POSSESSION OF THE HOTEL LAND AND THE IMPROVEMENTS, IMMEDIATELY UPON
DELIVERY OR RECEIPT OF SUCH NOTICE, AS THE CASE MAY BE.

(F)            HOTEL SELLER SHALL PROMPTLY FURNISH TO BUYER COPIES OF SUCH
INFORMATION AND EVIDENCE AS BUYER MAY REASONABLY REQUEST CONCERNING HOTEL
SELLER’S DUE OBSERVANCE, PERFORMANCE AND COMPLIANCE WITH THE TERMS, COVENANTS
AND CONDITIONS OF THE HOTEL GROUND LEASE.

38


--------------------------------------------------------------------------------




(G)           HOTEL SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS, NOT
INCLUDING THE PAYMENT OF ANY MONEY TO GROUND LESSOR OR THE INITIATION OF ANY
LEGAL PROCEEDING, TO OBTAIN AND DELIVER TO BUYER, THE HOTEL GROUND LEASE
ESTOPPEL AND CONSENT DULY EXECUTED BY GROUND LESSOR.


1.1.44            RETAIL GROUND LEASE COVENANTS.

(A)           RETAIL SELLER SHALL PAY THE RENT AND ALL OTHER SUMS AND CHARGES
MENTIONED IN, AND PAYABLE UNDER, THE RETAIL GROUND LEASE WHEN DUE.

(B)           RETAIL SELLER SHALL PERFORM AND OBSERVE ALL OF THE TERMS,
COVENANTS AND CONDITIONS REQUIRED TO BE PERFORMED AND OBSERVED BY THE LESSEE
UNDER THE RETAIL GROUND LEASE, THE BREACH OF WHICH WOULD PERMIT ANY PARTY TO THE
RETAIL GROUND LEASE, AND SHALL NOT DO ANY ACT WHICH WOULD PERMIT ANY PARTY TO
THE RETAIL GROUND LEASE, VALIDLY TO TERMINATE THE RETAIL GROUND LEASE
(INCLUDING, WITHOUT LIMITATION, ALL PAYMENT OBLIGATIONS), AND  SHALL NOT WAIVE,
EXCUSE OR DISCHARGE ANY OF THE OBLIGATIONS OF GROUND LESSOR WITHOUT BUYER’S
PRIOR WRITTEN CONSENT IN EACH INSTANCE.

(C)           PROMPTLY FOLLOWING THE EXPIRATION OF THE DUE DILIGENCE PERIOD,
SELLER SHALL REQUEST THE CONSENT OR APPROVAL OF GROUND LESSOR OF THE
TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT REQUIRED PURSUANT TO THE TERMS OF
THE RETAIL GROUND LEASE.

(D)           EXCEPT WITH RESPECT TO THE RETAIL GROUND LEASE AMENDMENT, RETAIL
SELLER SHALL NOT CANCEL, TERMINATE, SURRENDER, MODIFY OR AMEND OR IN ANY WAY
ALTER, SUBLET OR SURRENDER ALL OR ANY PORTION OF THE RETAIL LAND OR THE
IMPROVEMENTS, AGREE TO THE ALTERATION OF ANY OF THE PROVISIONS OF THE RETAIL
GROUND LEASE OR AGREE TO ANY TERMINATION, AMENDMENT, MODIFICATION OR SURRENDER
OF THE RETAIL GROUND LEASE WITHOUT BUYER’S PRIOR WRITTEN CONSENT IN EACH
INSTANCE.

(E)           RETAIL SELLER SHALL DELIVER TO BUYER COPIES OF ANY NOTICE OF
DEFAULT BY ANY PARTY UNDER THE RETAIL GROUND LEASE, OR OF ANY NOTICE FROM GROUND
LESSOR OF ITS INTENTION TO TERMINATE THE RETAIL GROUND LEASE OR TO RE-ENTER AND
TAKE POSSESSION OF THE RETAIL LAND AND THE IMPROVEMENTS, IMMEDIATELY UPON
DELIVERY OR RECEIPT OF SUCH NOTICE, AS THE CASE MAY BE.

(F)            RETAIL SELLER SHALL PROMPTLY FURNISH TO BUYER COPIES OF SUCH
INFORMATION AND EVIDENCE AS BUYER MAY REASONABLY REQUEST CONCERNING RETAIL
SELLER’S DUE OBSERVANCE, PERFORMANCE AND COMPLIANCE WITH THE TERMS, COVENANTS
AND CONDITIONS OF THE RETAIL GROUND LEASE.

(G)           RETAIL SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS, NOT
INCLUDING THE PAYMENT OF ANY MONEY TO GROUND LESSOR OR THE INITIATION OF ANY
LEGAL PROCEEDING, TO OBTAIN AND DELIVER TO BUYER THE RETAIL GROUND LEASE
ESTOPPEL AND CONSENT DULY EXECUTED BY GROUND LESSOR.


1.1.45            HOTEL MANAGEMENT AGREEMENT INDEMNITY.  BUYER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS SELLER FROM AND AGAINST ANY CLAIM BY MANAGER (AND ALL
OBLIGATIONS, CLAIMS, LIABILITIES, DAMAGES, LOSSES, COST OR EXPENSES, INCLUDING
REASONABLE ATTORNEYS’

39


--------------------------------------------------------------------------------





FEES AND COURT COSTS, RESULTING THEREFROM) BY REASON OF A DEFAULT BY THE OWNER
UNDER THE MANAGEMENT AGREEMENT OCCURRING AND ATTRIBUTABLE TO THE PERIOD ON OR
AFTER THE CLOSING DATE.  SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER
FROM AND AGAINST ANY CLAIM BY MANAGER (AND ALL OBLIGATIONS, CLAIMS, LIABILITIES,
DAMAGES, LOSSES, COST OR EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
COURT COSTS, RESULTING THEREFROM) BY REASON OF A DEFAULT BY THE OWNER UNDER THE
MANAGEMENT AGREEMENT OCCURRING OR ATTRIBUTABLE TO THE PERIOD PRIOR TO THE
CLOSING DATE.  THE INDEMNITY OBLIGATIONS SET FORTH IN THIS SECTION 6.4.6 SHALL
BE SUBJECT, IN THE CASE OF SELLER, TO THE LIMITATIONS OF SECTION 9.2, AND SHALL
SURVIVE THE CLOSING IN THE CASE OF BOTH PARTIES.


1.1.46            RESERVATIONS AND BOOKINGS.  SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE MANAGER TO CONTINUE TO TAKE GUEST ROOM RESERVATIONS
AND TO BOOK FUNCTIONS AND MEETINGS AND OTHERWISE TO MARKET AND PROMOTE THE
BUSINESS OF THE HOTEL IN ACCORDANCE WITH THE TERMS OF THE MANAGEMENT AGREEMENT;
AND ALL ADVANCE ROOM BOOKINGS AND RESERVATIONS AND ALL MEETINGS AND FUNCTION
BOOKINGS SHALL BE BOOKED AT RATES, PRICES AND CHARGES CHARGED BY SELLER AND
MANAGER FOR SUCH PURPOSES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
MANAGEMENT AGREEMENT.


1.1.47            NOTICE OF PROCEEDINGS.  SELLER SHALL PROMPTLY ADVISE BUYER OF
ANY LITIGATION, ARBITRATION OR ADMINISTRATIVE HEARING, OR ANY WRITTEN THREAT TO
COMMENCE ANY OF THE FOREGOING, CONCERNING OR RELATING TO THE PROPERTY OR THE
OPERATION THEREOF, OF WHICH SELLER OBTAINS KNOWLEDGE.


1.1.48            REMOVAL OF PROPERTY.  SELLER SHALL REFRAIN AND USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE MANAGER TO REFRAIN FROM REMOVING ANY
PORTION OF THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, EXCEPT IN
THE NORMAL COURSE OF BUSINESS AS TO PERSONAL PROPERTY THAT IS NO LONGER NEEDED
OR USEFUL OR IS REPLACED, PRIOR TO CLOSING, WITH SIMILAR ITEMS OF AT LEAST EQUAL
SUITABILITY, QUALITY AND VALUE, FREE AND CLEAR OF ANY LIENS OR SECURITY
INTERESTS.


1.1.49            INSURANCE.  SELLER SHALL NOT AFFIRMATIVELY CANCEL ANY EXISTING
INSURANCE CARRIED ON THE PROPERTY, SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN OR, TO THE EXTENT MANAGER MAINTAINS THE INSURANCE, CAUSE MANAGER TO
MAINTAIN, ALL EXISTING INSURANCE CARRIED ON THE PROPERTY BY SELLER OR MANAGER,
AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RENEW ANY SUCH INSURANCE WHICH
COMES UP FOR RENEWAL PRIOR TO THE CLOSING.


1.1.50            MATERIAL ALTERATION; ADDITIONAL RENOVATION.  WITHOUT BUYER’S
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, (I)
SELLER SHALL NOT MAKE OR OBLIGATE ITSELF TO MAKE, AND SELLER SHALL REQUEST
MANAGER NOT TO MAKE, OR OBLIGATE ITSELF TO MAKE ANY MATERIAL ALTERATIONS OR
MODIFICATIONS TO THE PROPERTY EXCEPT IN THE CASE OF EMERGENCIES AND EXCEPT THOSE
CONTEMPLATED IN THE CAPITAL EXPENDITURE AND FF&E BUDGETS PROVIDED TO BUYER
DURING THE DUE DILIGENCE PERIOD, AND (II) SELLER SHALL NOT ENTER INTO, AND
SELLER SHALL CAUSE MANAGER NOT TO ENTER INTO, ANY AGREEMENT FOR RENOVATION OF
THE PROPERTY WHICH IS NOT EXPRESSLY PERMITTED BY THE TERMS OF THE MANAGEMENT
AGREEMENT.


1.1.51            TRANSFER OF PERMITS.  SELLER SHALL COOPERATE WITH BUYER (WITH
NO OUT-OF-POCKET COST TO SELLER) IN ALL REASONABLE RESPECTS IN CONNECTION WITH
THE TRANSFER (IF ANY) OF ANY PERMITS, LICENSES, CERTIFICATES AND APPROVALS
ISSUED WITH RESPECT TO THE PROPERTY TO BUYER OR THE ISSUANCE OF ANY NEW PERMITS,
LICENSES, CERTIFICATES OR APPROVALS (IF ANY) TO BUYER, EACH TO BE

40


--------------------------------------------------------------------------------





EFFECTIVE NO EARLIER THAN CLOSING, AND SELLER SHALL AND SHALL CAUSE MANAGER TO
USE COMMERCIALLY REASONABLE EFFORTS TO (I) PRESERVE AND KEEP IN FORCE EXISTING
PERMITS, LICENSES, CERTIFICATES AND APPROVALS ISSUED WITH RESPECT TO THE
PROPERTY, AND (II) CAUSE ALL THOSE EXPIRING DURING THE PERIOD BETWEEN THE DATE
OF THIS AGREEMENT AND THE CLOSING TO BE RENEWED PRIOR TO THE CLOSING DATE.


1.1.52            NO FURTHER MARKETING.  SELLER SHALL NOT MARKET, SELL, CONVEY
OR OFFER TO SELL ANY PORTION OF THE PROPERTY (NOR PERMIT MANAGER TO DO ANY OF
THE SAME), EXCEPT FOR ITEMS OF PERSONAL PROPERTY SOLD OR CONSUMED IN THE
ORDINARY COURSE OF BUSINESS.


1.1.53            MANAGEMENT AGREEMENT CONSENTS; NEW COLLECTIVE BARGAINING
AGREEMENT.  SELLER SHALL NOT GRANT ANY MATERIAL CONSENT REQUESTED BY MANAGER
PURSUANT TO THE MANAGEMENT AGREEMENT WITHOUT FIRST CONSULTING WITH BUYER AND
OBTAINING BUYER’S CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.  IN PARTICULAR, SELLER SHALL NEITHER EXECUTE NOR GIVE ITS CONSENT
TO THE EXECUTION OF, ANY NEW COLLECTIVE BARGAINING AGREEMENT WITHOUT FIRST
GIVING BUYER ADEQUATE OPPORTUNITY TO ADVISE AND CONSULT ON THE TERMS THEREOF AND
THEREAFTER OBTAINING BUYER’S CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED.  IF BUYER ELECTS REASONABLY TO WITHHOLD ITS CONSENT TO
THE EXECUTION OF ANY NEW COLLECTIVE BARGAINING AGREEMENT, THEN SELLER MAY
NEVERTHELESS DECIDE TO EXECUTE OR CONSENT TO THE EXECUTION OF THE NEW COLLECTIVE
BARGAINING AGREEMENT, WHEREUPON IT SHALL SO NOTIFY BUYER.  IF SELLER SO NOTIFIES
BUYER, BUYER MAY THEN ELECT TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
SELLER ON OR BEFORE THE CLOSING DATE, WHEREUPON THE AGREEMENT SHALL BE VOID (BUT
FOR PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION) AND THE ESCROW DEPOSIT SHALL
BE REFUNDED TO BUYER.  SELLER COVENANTS TO KEEP BUYER REASONABLY INFORMED OF THE
PROCESS OF THE NEW COLLECTIVE BARGAINING AGREEMENT NEGOTIATION.


1.1.54            BAGGAGE INVENTORY.  THE REPRESENTATIVES OF SELLER AND BUYER
SHALL PREPARE THE INVENTORY AS OF THE DAY IMMEDIATELY PRECEDING THE CLOSING DATE
(WHICH INVENTORY SHALL BE BINDING ON ALL PARTIES THERETO) OF (A) ALL LUGGAGE,
VALISES AND TRUNKS CHECKED OR LEFT IN THE CARE OF THE HOTEL BY GUESTS THEN OR
FORMERLY IN THE HOTEL, (B) PARCELS, LAUNDRY, VALET PACKAGES AND OTHER PROPERTY
OF GUESTS CHECKED OR LEFT IN THE CARE OF THE HOTEL BY GUESTS THEN OR FORMERLY IN
THE HOTEL (EXCLUDING, HOWEVER, PROPERTY IN THE HOTEL SAFE DEPOSIT BOXES), (C)
ALL LUGGAGE OR OTHER PROPERTY OF GUESTS RETAINED BY BUYER, AND (D) ALL ITEMS
CONTAINED IN THE HOTEL LOST AND FOUND.  BUYER SHALL BE RESPONSIBLE FROM AND
AFTER THE CLOSING DATE FOR ALL BAGGAGE, AND OTHER ITEMS LISTED IN SUCH
INVENTORY.  SELLER HEREBY AGREES TO INDEMNIFY AND HOLD BUYER HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITY FOR CLAIMS ARISING PRIOR TO THE CLOSING DATE
RELATING TO SUCH ITEMS NOT LISTED ON THE INVENTORY.  THE PROVISIONS OF THIS
SECTION 6.4.16 SHALL SURVIVE THE CLOSING.


1.1.55            SAFE DEPOSIT BOXES.  PRIOR TO THE CLOSING DATE, SELLER SHALL
ENDEAVOR TO SEND WRITTEN NOTICE TO GUESTS OR TENANTS OR OTHER PERSONS WHO TO
SELLER’S OR ITS MANAGER’S KNOWLEDGE HAVE POSSESSIONS LOCKED IN SAFE-DEPOSIT
BOXES AT THE HOTEL ADVISING THEM OF THE SALE OF THE HOTEL (EXCLUDING IN-ROOM
SAFES) TO BUYER AND REQUESTING REMOVAL OF THE CONTENTS THEREOF OR THE REMOVAL
THEREOF AND CONCURRENT RE-DEPOSIT OF SUCH CONTENTS PURSUANT TO NEW SAFE DEPOSIT
AGREEMENTS WITH BUYER.  SELLER AND BUYER SHALL HAVE REPRESENTATIVES PRESENT WHEN
THE BOXES ARE OPENED AND THE CONTENTS THEREOF SHALL BE INVENTORIED.  IF THE
GUEST DOES NOT TIMELY RESPOND TO SELLER’S NOTICE, THE SAFE DEPOSIT BOX MAY, IF
SELLER, IN ITS SOLE DISCRETION, SO AGREES, BE BROKEN OPEN IN THE PRESENCE OF
SELLER AND BUYER AND THE CONTENTS INVENTORIED AND RE-DEPOSITED IN A NEW “SAFE
DEPOSIT” BOX.  BUYER SHALL BE SOLELY RESPONSIBLE FOR ALL ITEMS IN THE

41


--------------------------------------------------------------------------------



HOTEL’S SAFE DEPOSIT BOXES WHICH HAD BEEN SO INVENTORIED, REMOVED AND
RE-DEPOSITED AND BUYER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD SELLER
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY THEREFOR.  SELLER HEREBY AGREES
TO INDEMNIFY AND HOLD BUYER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY FOR
CLAIMS ARISING PRIOR TO THE CLOSING DATE RELATING TO SUCH ITEMS NOT LISTED ON
THE INVENTORY.  THE PROVISIONS OF THIS SECTION 6.4.17 SHALL SURVIVE THE CLOSING.


1.1.56            COOPERATION AND TRANSITION.  FOR A PERIOD NOT TO EXCEED THIRTY
(30) DAYS POST-CLOSING, SELLER WILL REASONABLY COOPERATE WITH BUYER IN BUYER’S
EFFORTS TO ENSURE THAT FROM AND AFTER THE CLOSING, THE OPERATIONS OF THE
PROPERTY SHALL CONTINUE IN AN EFFICIENT MANNER.  BUYER SHALL COOPERATE WITH
SELLER, AND SHALL EXERCISE COMMERCIALLY REASONABLE DILIGENCE TO ASSURE THAT ALL
ACTIONS ARE TAKEN IN ORDER TO ACHIEVE THE EFFICIENT TRANSITION CONTEMPLATED
HEREUNDER IN A TIMELY MANNER AT THE CLOSING.  SELLER WILL REASONABLY COOPERATE
WITH BUYER TO PROVIDE ANY INFORMATION REQUIRED BY ANY PROSPECTIVE LENDER IN
CONNECTION WITH BUYER’S FINANCING OF THE TRANSACTION CONTEMPLATED HEREUNDER.


1.1.57            OPTION AGREEMENT.  SELLER SHALL NOT EXERCISE THE OPTION
GRANTED PURSUANT TO THE OPTION AGREEMENT AND SHALL NOT AMEND, MODIFY, TERMINATE
OR WAIVE ANY RIGHTS OR OBLIGATIONS OF SELLER OR GROUND LESSOR UNDER THE OPTION
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER IN EACH INSTANCE.  SELLER
SHALL NOT DO, PERMIT OR SUFFER ANY EVENT OR OMISSION AS A RESULT OF WHICH THERE
COULD OCCUR A DEFAULT UNDER THE OPTION AGREEMENT OR ANY EVENT WHICH, WITH THE
GIVING OF NOTICE OR THE PASSAGE OR TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER THE OPTION AGREEMENT WHICH COULD PERMIT ANY PARTY TO THE OPTION AGREEMENT
VALIDLY TO TERMINATE THE OPTION AGREEMENT.


1.1.58            LICENSE AGREEMENT.  SELLER SHALL NOT AMEND, MODIFY, TERMINATE
OR WAIVE ANY RIGHTS OR OBLIGATIONS OF SELLER OR GROUND LESSOR UNDER THE LICENSE
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER IN EACH INSTANCE.  SELLER
SHALL NOT DO, PERMIT OR SUFFER ANY EVENT OR OMISSION AS A RESULT OF WHICH THERE
COULD OCCUR A DEFAULT UNDER THE LICENSE AGREEMENT OR ANY EVENT WHICH, WITH THE
GIVING OF NOTICE OR THE PASSAGE OR TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER THE LICENSE AGREEMENT WHICH COULD PERMIT ANY PARTY TO THE LICENSE
AGREEMENT VALIDLY TO TERMINATE THE LICENSE AGREEMENT.

Additional Retail Ground Lease Covenants and Agreements.


1.1.59            DURING THE PERIOD FROM THE HOTEL AND OPTION CLOSING DATE UNTIL
THE RETAIL CLOSING DATE OR THE SOONER TERMINATION OF THIS AGREEMENT:

(A)           SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS (NOT INCLUDING
(I) THE PAYMENT OF MONEY DIRECTLY TO GROUND LESSOR OR ANY GOVERNMENTAL AUTHORITY
IN CONSIDERATION FOR A FAVORABLE OUTCOME WITH RESPECT TO THE RETAIL SPECIAL
CONDITIONS PRECEDENT OR (II) THE INITIATION OF ANY LEGAL PROCEEDING) TO SATISFY
THE RETAIL SPECIAL CONDITIONS PRECEDENT.

(B)           SELLER SHALL COMPLY WITH THE COVENANTS SET FORTH IN SECTION 6.4
ABOVE TO THE EXTENT SUCH COVENANTS RELATE TO THE RETAIL GROUND LEASE AND/OR THE
RETAIL LAND.

(C)           IF THE RETAIL CLOSING HAS NOT OCCURRED ON OR BEFORE MARCH 15,
2007, SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ENTER INTO LEASES FOR
SPACE AT THE RETAIL LAND

42


--------------------------------------------------------------------------------




WITH THIRD-PARTY TENANTS AT COMMERCIALLY REASONABLE MARKET TERMS (THE “RETAIL
LAND LEASE-UP”); PROVIDED, THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 6.4.3 ABOVE, SELLER SHALL NOT ENTER INTO ANY LEASES FOR SPACE AT THE
RETAIL LAND WITHOUT BUYER’S EXPRESS WRITTEN CONSENT WHICH MAY BE GRANTED OR
WITHHELD AT BUYER’S SOLE DISCRETION.  SELLER SHALL PROVIDE BUYER WITH SUCH
INFORMATION AS IS REASONABLE AND APPROPRIATE (INCLUDING, WITHOUT LIMITATION, A
COPY OF THE PROPOSED LEASE AND FINANCIAL INFORMATION AS TO ANY PROSPECTIVE
TENANTS) FOR BUYER TO DETERMINE WHETHER TO GRANT OR WITHHOLD SUCH APPROVAL.

(D)           UNTIL THE RETAIL CLOSING DATE, SELLER SHALL UNDERTAKE AND PURSUE
THE CONSTRUCTION OF ANY BUILD-OUT ON THE RETAIL LAND REQUIRED IN ACCORDANCE WITH
THE TERMS OF ANY LEASE FOR SPACE IN THE RETAIL LAND APPROVED BY BUYER IN
ACCORDANCE WITH SECTION 6.5.2(A) ABOVE (ANY SUCH CONSTRUCTION, A “RETAIL LAND
BUILD-OUT”) PURSUANT TO A BUDGET FIRST REASONABLY APPROVED BY THE BUYER AND A
CONTRACT REQUIRING THAT SUCH CONSTRUCTION SHALL BE PERFORMED FREE FROM DEFECTS,
LIEN-FREE, USING ONLY NEW BUILDING MATERIALS AND IN COMPLIANCE WITH ALL
APPLICABLE LAWS (IN EACH CASE, A “RETAIL LAND BUILD-OUT CONTRACT”).  ANY RETAIL
LAND BUILD-OUT SHALL BE BID IN ACCORDANCE WITH COMPETITIVE BIDDING PROCEDURES
REASONABLY APPROVED BY BUYER.  BUYER SHALL HAVE THE RIGHT TO (X) PARTICIPATE IN
THE FORMULATION OF SUCH BIDDING PROCEDURES, (Y) REASONABLY APPROVE ALL
CONTRACTORS AND SUB-CONTRACTORS AND (Z) REASONABLY APPROVE ALL RETAIL LAND
BUILD-OUT CONTRACT (INCLUDING, WITHOUT LIMITATION, GENERAL CONTRACTOR
AGREEMENTS, ARCHITECT AGREEMENTS AND OTHER SIMILAR AGREEMENTS), AND ALL SUCH
AGREEMENTS SHALL BE AT MARKET TERMS AND WITH NON-AFFILIATED THIRD PARTIES.  IN
CONNECTION THEREWITH, SELLER SHALL (I) DELIVER TO BUYER FOR BUYER’S REASONABLE
APPROVAL A BUDGET AND ALL PLANS AND SPECIFICATIONS FOR ANY RETAIL LAND
BUILD-OUT, (II) REASONABLY COOPERATE AND CONSULT WITH BUYER WITH RESPECT TO ANY
RETAIL LAND BUILD-OUT AND (III) USE COMMERCIALLY REASONABLE EFFORTS TO ENSURE
THAT ANY RETAIL LAND BUILD-OUT OCCURS IN ACCORDANCE WITH SUCH PLANS AND
SPECIFICATIONS AND WITH THE RELEVANT LEASE AND IS OTHERWISE REASONABLY
SATISFACTORY TO BUYER.  AT THE RETAIL CLOSING, SELLER SHALL ASSIGN AND BUYER
SHALL ASSUME ALL APPLICABLE WARRANTIES AND RETAIL LAND BUILD-OUT CONTRACTS,
TOGETHER WITH ANY ANCILLARY AGREEMENTS RELATED TO ANY RETAIL LAND BUILD-OUT
COVERED BY THE RELEVANT APPROVED BUDGET.  UNTIL THE RETAIL CLOSING DATE, SELLER
SHALL CAUSE ALL PUNCH LIST ITEMS RELATED TO ANY RETAIL LAND BUILD-OUT TO BE
COMPLETED AND SHALL REPAIR ANY DEFECTS IN ANY RETAIL LAND BUILD-OUT PERFORMED
PRIOR TO THE RETAIL CLOSING AND REASONABLY IDENTIFIED BY BUYER.  THE LAST
SENTENCE OF THIS SECTION 6.5.2(B) SHALL SURVIVE THE RETAIL CLOSING.


1.1.60            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
4.4 ABOVE, ON THE RETAIL CLOSING DATE THE RETAIL PURCHASE PRICE SHALL BE
ADJUSTED TO REFLECT THAT ONE HUNDRED PERCENT (100%) OF ALL HARD AND SOFT COSTS
APPROVED IN ADVANCE IN ACCORDANCE WITH SECTION 6.5.1 ABOVE (INCLUDING LEGAL
FEES, LEASING COMMISSIONS, ARCHITECTURAL FEES AND CONSTRUCTION COSTS), TOGETHER
WITH INTEREST AT 30 DAY LIBOR + 100BPS FROM THE DATE THE COST WAS INCURRED TO
RETAIL CLOSING INCURRED BY SELLER PRIOR TO THE RETAIL CLOSING DATE WITH RESPECT
TO THE RETAIL LAND BUILD-OUT AND THE RETAIL LAND LEASE-UP SHALL BE CREDITED TO
SELLER, AND ONE HUNDRED PERCENT (100%) OF ANY RENT OR OTHER INCOME GENERATED BY
THE RETAIL LAND PRIOR TO THE RETAIL CLOSING DATE SHALL BE CREDITED TO BUYER. 
UNLESS AND UNTIL ALL RETAIL SPECIAL CONDITIONS ARE SATISFIED OR THE RETAIL
CLOSING OCCURS, ALL COSTS INCURRED BY SELLER WITH RESPECT TO THE RETAIL LAND
BUILD-OUT AND THE RETAIL LAND LEASE-UP SHALL BE BORNE BY SELLER.

43


--------------------------------------------------------------------------------




DISCLAIMER, RELEASE AND ASSUMPTION.  AS AN ESSENTIAL INDUCEMENT TO SELLER TO
ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE GROSS
CONTRIBUTION CONSIDERATION, BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE AS FOLLOWS:

DISCLAIMER.


1.1.61            AS-IS, WHERE-IS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 7.1 OR ELSEWHERE IN THIS AGREEMENT OR IN THE GROUND LEASE ASSIGNMENTS OR
OTHER CLOSING DOCUMENTS, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE
ON AN “AS IS, WHERE IS” BASIS AND SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,  WARRANTIES OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH RESPECT TO THE
PROPERTY OR ANY OTHER MATTER WHATSOEVER.


1.1.62            SOPHISTICATION OF BUYER.  BUYER IS A SOPHISTICATED BUYER WHO
IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO
THE PROPERTY AND BUYER HAS OR WILL HAVE ADEQUATE OPPORTUNITY TO COMPLETE ALL
PHYSICAL AND FINANCIAL EXAMINATIONS (INCLUDING ALL OF THE EXAMINATIONS, REVIEWS
AND INVESTIGATIONS REFERRED TO IN SECTION 3) RELATING TO THE ACQUISITION OF THE
PROPERTY HEREUNDER IT DEEMS NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE
BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER (OTHER THAN AS EXPRESSLY PROVIDED IN SECTION 7.1 OR
ELSEWHERE IN THIS AGREEMENT OR IN THE GROUND LEASE ASSIGNMENTS OR OTHER CLOSING
DOCUMENTS).


1.1.63            PASSIVE OWNER.  SELLER HAS DELEGATED THE DAY-TO-DAY MANAGEMENT
OF THE PROPERTY TO A THIRD PARTY MANAGER.


1.1.64            DUE DILIGENCE MATERIALS.  ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTY IS SOLELY FOR BUYER’S CONVENIENCE AND WAS
OR WILL BE OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND
EXPRESSLY DISCLAIMS ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION (EXCEPT TO THE EXTENT PROVIDED IN SECTION 7.1 OR ELSEWHERE IN
THIS AGREEMENT AND IN THE DEED OR OTHER CLOSING DOCUMENTS).  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SECTION 7.1 OR ELSEWHERE IN THIS AGREEMENT OR IN THE
GROUND LEASE ASSIGNMENTS OR OTHER CLOSING DOCUMENTS, SELLER SHALL NOT BE LIABLE

44


--------------------------------------------------------------------------------





FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE
PROPERTY NOR EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 7.1 OR ELSEWHERE
IN THIS AGREEMENT OR IN THE GROUND LEASE ASSIGNMENTS OR OTHER CLOSING DOCUMENTS
SHALL SELLER BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER
INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY
SELLER, MANAGER, OR BY ANY REAL ESTATE BROKER, AGENT, REPRESENTATIVE, AFFILIATE,
DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, SERVANT OR OTHER PERSON OR ENTITY
ACTING ON SELLER’S BEHALF (COLLECTIVELY, “SELLER RELATED PARTIES”).


1.1.65            RELEASE.  BUYER RELEASES SELLER AND ALL SELLER RELATED PARTIES
FROM ALL CLAIMS WHICH ANY BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER
(A “BUYER RELATED PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER
OR THING RELATED TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE DOCUMENTS
AND INFORMATION REFERRED TO HEREIN, THE MANAGEMENT AGREEMENT, THE LEASES AND THE
TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN
OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT LOOK TO
ANY SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR
RELIEF.  THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF
ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.  HOWEVER, THE FOREGOING
PROVISIONS OF THIS SECTION 7.1 SHALL NOT AFFECT, APPLY OR LIMIT SELLER’S EXPRESS
OBLIGATIONS UNDER THIS AGREEMENT AND THE DOCUMENTS EXECUTED IN CONNECTION
HEREWITH.

SURVIVAL.  THIS SECTION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE
CLOSING.

Disposition Of Escrow Deposit.

Default by Seller.  If the Closing fails to occur by reason of Seller’s default
under this Agreement in a material respect or the failure of satisfaction of
conditions benefiting Buyer under Section 3, which is not cured or satisfied on
or before thirty (30) days after written notice thereof by Buyer to Seller, then
the Escrow Deposit shall be returned to Buyer, and neither party shall have any
further obligation or liability to the other (other than those obligations that
expressly survive a termination of this Agreement); provided, however, if the
transactions hereunder shall fail to close solely by reason of Seller’s default,
in a material respect, which is not cured within the thirty (30) day period set
forth above in this Section 8.1, and Buyer is not in default in any material
respect, then Buyer shall be entitled to (i) specifically enforce this Agreement
as its sole and exclusive remedy or (ii) terminate this Agreement, in which
event the Escrow Deposit shall be returned to Buyer and neither party shall have
any further rights or obligations hereunder, excepting those which survive
termination.  As provided above in the

45


--------------------------------------------------------------------------------




immediately preceding clause, the Closing Date shall be extended for a period of
time, up to thirty (30) days, as necessary to enable Seller to cure and, if at
of the end of such period Seller has not cured such default and Buyer chooses to
specifically enforce this Agreement, the Closing Date for such purpose (and for
any obligation to tender performance by Buyer as a condition to seeking specific
performance) shall be agreed to be as of the last day of such thirty (30) day
period.  Notwithstanding the foregoing, if Buyer elects to terminate this
Agreement as a result of Seller’s default in a material respect or as a result
of a representation and warranty that was not true in a material respect as of
the date when made and was not known by Buyer prior to the expiration of the Due
Diligence Period to be untrue in a material respect, or which became materially
untrue after the date when made as a result of Seller’s actions or omissions,
Seller shall reimburse Buyer for its documented, reasonable out-of-pocket
expenses incurred by Buyer in connection with this transaction up to a maximum
aggregate of $500,000.  If as a result of any extension of the Closing Date
under this Section 8.1, Buyer incurs or suffers any additional out-of-pocket
expense on account of any rate lock, commitment extension or the like, Seller
will at Closing reimburse Buyer therefor up to a maximum aggregate of $500,000.

Default By Buyer.  In the event that Buyer shall fail in breach of this
Agreement to pay the Purchase Price and accept the Property on the Closing Date,
then the Escrow Deposit shall be delivered to Seller as full compensation and
liquidated damages under this Agreement for such failure to close. 
Notwithstanding the foregoing, in the event that the Buyer consummates the
purchase of all but the Retail Ground Lease on the Hotel and Option Closing Date
and fails in breach of this Agreement to pay the Retail Purchase Price and
accept the Retail Ground Lease on the Retail Closing Date, the Seller may at its
option elect to (a) enforce specific performance of this Agreement or (b)
receive payment of the Retail Escrow Deposit (hereinafter defined) as full
compensation and liquidated damages under the Agreement for such failure to
close.  In connection with the foregoing, the parties recognize that Seller will
incur expense in connection with the transaction contemplated by this Agreement
and that the Property will be removed from the market; further, in the case of
the Retail Ground Lease, that the Seller will have no adequate remedy at law in
the event of Buyer’s breach; and further, that it is extremely difficult and
impracticable to ascertain the extent of detriment to Seller caused by the
breach by Buyer under this Agreement and the failure of the consummation of the
transaction contemplated by this Agreement or the amount of compensation Seller
should receive as a result of Buyer’s breach or default.  The foregoing
provisions of this Section 8.2 shall not limit or affect Buyer’s liability to
Seller under any of Buyer’s indemnities which survive Closing or termination of
the Agreement, with respect to which Seller shall have available to it all
remedies at law or in equity.

Closing.  In the event the transaction herein provided shall close, the Escrow
Deposit shall be applied as a partial payment of the Purchase Price. 
Notwithstanding the foregoing, in the event that a Retail Conditions Failure
occurs and the Hotel and Option Closing takes place prior to the Retail Closing,
(a) Two Million Dollars ($2,000,000.00) of the Escrow Deposit (the “Retail
Escrow Deposit”) shall be retained by the Escrow Agent on the Hotel and Option
Closing Date in accordance with the terms of the Interim Deposit Agreement and
(b) the balance of the Escrow Deposit shall be applied as a partial payment of
the Purchase Price at the Hotel and Option Closing.  In such event, the Retail
Escrow Deposit shall be treated for all purposes in accordance with the
provisions of Section 8.1 and 8.2 above, provided that all references to the
“Escrow Deposit”, the “Closing” and the “Closing Date” shall be deemed
references to the “Retail Escrow Deposit,” the “Retail Closing” and the “Retail
Closing Date,” as

46


--------------------------------------------------------------------------------




the case may be.  In the event that the Retail Closing occurs, the Retail Escrow
Deposit shall be applied as a partial payment of the Retail Purchase Price, and
in the event the Retail Closing does not occur the Retail Escrow Deposit shall
be paid to the party entitled thereto pursuant to the terms of this Agreement
and in accordance with Sections 8.1 and 8.2 hereof.

Miscellaneous.

Brokers.


1.1.66            EXCEPT AS PROVIDED IN SECTION 9.1.2 BELOW, SELLER REPRESENTS
AND WARRANTS TO BUYER, AND BUYER REPRESENTS AND WARRANTS TO SELLER, THAT NO
BROKER OR FINDER HAS BEEN ENGAGED BY IT, RESPECTIVELY, IN CONNECTION WITH THE
SALE CONTEMPLATED BY THIS AGREEMENT.  IN THE EVENT OF A CLAIM FOR BROKER’S OR
FINDER’S FEE OR COMMISSIONS IN CONNECTION WITH THE SALE CONTEMPLATED BY THIS
AGREEMENT, THEN SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER FROM THE
SAME IF IT SHALL BE BASED UPON ANY STATEMENT OR AGREEMENT ALLEGED TO HAVE BEEN
MADE BY SELLER, AND BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM
THE SAME IF IT SHALL BE BASED UPON ANY STATEMENT OR AGREEMENT ALLEGED TO HAVE
BEEN MADE BY BUYER.  THE PROVISIONS OF THIS SECTION 9.1 SHALL SURVIVE THE
CLOSING AND SHALL NOT BE SUBJECT TO THE LIMITATIONS ON SURVIVAL IN SECTION 6.3
OR THE LIMITATIONS ON LIABILITY IN SECTION 9.2.


1.1.67            IF AND ONLY IF THE SALE CONTEMPLATED HEREIN CLOSES, SELLER HAS
AGREED TO PAY A BROKERAGE COMMISSION TO BROKER PURSUANT TO A SEPARATE WRITTEN
AGREEMENT BETWEEN SELLER AND BROKER.

Limitation of Liability.


1.1.68            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF
THE CLOSING OF THE TRANSACTIONS HEREUNDER SHALL HAVE OCCURRED:  (1) SELLER SHALL
HAVE NO LIABILITY (AND BUYER SHALL MAKE NO CLAIM AGAINST SELLER) FOR INDEMNITY
OR FOR BREACH OF ANY REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT UNLESS THE
VALID CLAIMS FOR INDEMNITY AND ALL SUCH BREACHES COLLECTIVELY AGGREGATE (TAKING
INTO ACCOUNT CLAIMS RELATING TO BOTH THE HOTEL AND OPTION CLOSING AND THE RETAIL
CLOSING, IN THE AGGREGATE) TO MORE THAN $250,000, (2) THE LIABILITY OF THE
SELLER UNDER THIS AGREEMENT FOR INDEMNITY AND ALL BREACHES OF REPRESENTATIONS
AND WARRANTIES UNDER THIS AGREEMENT SHALL NOT EXCEED, IN THE AGGREGATE (I) WITH
RESPECT TO CLAIMS RELATING ONLY TO THE HOTEL AND OPTION CLOSING AN AMOUNT EQUAL
TO $7,000,000.00, AND (II) WITH RESPECT TO CLAIMS RELATING ONLY TO THE RETAIL
CLOSING, AN AMOUNT EQUAL TO $500,000.00.  IN NO EVENT SHALL SELLER BE LIABLE FOR
ANY CONSEQUENTIAL OR PUNITIVE DAMAGES.  AS USED HEREIN, THE TERM “MAXIMUM
LIABILITY AMOUNT” SHALL REFER, IF THERE IS NO SEPARATE RETAIL CLOSING, TO THE
SUM OF $7,500,000.00, OR, IF THERE IS A SEPARATE RETAIL CLOSING TO THE SUM OF
$7,000,000.00 OR THE SUM OF $500,000.00 (AS APPLICABLE AS SET FORTH ABOVE IN
THIS SECTION 9.7.1) SELLER COVENANTS THAT IT WILL RETAIN AND NOT DISTRIBUTE
SALES PROCEEDS EQUAL TO THE MAXIMUM LIABILITY AMOUNT UNTIL THE EXPIRATION OF THE
APPLICABLE SURVIVAL PERIOD, WHEREUPON IT MAY DISTRIBUTE THE SAME, LESS THE
AMOUNT OF ANY THEN PENDING CLAIMS.


1.1.69            EXCEPT IN ACCORDANCE WITH THE JOINDER ATTACHED HERETO (THE
“JOINDER”), NO CONSTITUENT MEMBER OR PARTNER IN OR AGENT OF SELLER, NOR ANY
ADVISOR, TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE, BENEFICIARY, SHAREHOLDER, MEMBER,
PARTNER, PARTICIPANT, REPRESENTATIVE

47


--------------------------------------------------------------------------------





OR AGENT OF ANY PARTNERSHIP, LIMITED LIABILITY COMPANY, CORPORATION, TRUST OR
OTHER ENTITY THAT HAS OR ACQUIRES A DIRECT OR INDIRECT INTEREST IN SELLER, SHALL
HAVE ANY PERSONAL LIABILITY, DIRECTLY OR INDIRECTLY, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY AGREEMENT MADE OR ENTERED INTO UNDER OR PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT, OR ANY AMENDMENT OR AMENDMENTS TO ANY OF THE
FOREGOING MADE AT ANY TIME OR TIMES, HERETOFORE OR HEREAFTER, AND BUYER AND ITS
SUCCESSORS AND ASSIGNS AND, WITHOUT LIMITATION, ALL OTHER PERSONS AND ENTITIES,
SHALL LOOK SOLELY TO SELLER’S ASSETS FOR THE PAYMENT OF ANY CLAIM OR FOR ANY
PERFORMANCE, AND BUYER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS,
HEREBY WAIVES ANY AND ALL SUCH PERSONAL LIABILITY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, NEITHER THE NEGATIVE CAPITAL ACCOUNT
OF ANY CONSTITUENT MEMBER OR PARTNER IN SELLER (OR IN ANY OTHER CONSTITUENT
MEMBER OR PARTNER OF SELLER), NOR ANY OBLIGATION OF ANY CONSTITUENT MEMBER OR
PARTNER IN SELLER (OR IN ANY OTHER CONSTITUENT MEMBER OR PARTNER OF SELLER) TO
RESTORE A NEGATIVE CAPITAL ACCOUNT OR TO CONTRIBUTE CAPITAL TO SELLER (OR TO ANY
OTHER CONSTITUENT MEMBER OR PARTNER OF SELLER), SHALL AT ANY TIME BE DEEMED TO
BE THE PROPERTY OR AN ASSET OF SELLER OR ANY SUCH OTHER CONSTITUENT MEMBER OR
PARTNER (AND NEITHER BUYER NOR ANY OF ITS SUCCESSORS OR ASSIGNS SHALL HAVE ANY
RIGHT TO COLLECT, ENFORCE OR PROCEED AGAINST OR WITH RESPECT TO ANY SUCH
NEGATIVE CAPITAL ACCOUNT OR A MEMBER’S OR PARTNER’S OBLIGATION TO RESTORE OR
CONTRIBUTE) BUT SHALL HAVE THE RIGHT TO PURSUE ANY DISTRIBUTION OF THE PURCHASE
PRICE TO SUCH MEMBERS IN VIOLATION OF THE JOINDER.


1.1.70            THE FOREGOING SHALL BE IN ADDITION TO, AND NOT IN LIMITATION
OF, ANY FURTHER LIMITATION OF LIABILITY THAT MIGHT OTHERWISE APPLY (WHETHER BY
REASON OF BUYER’S WAIVER, RELINQUISHMENT OR RELEASE OF ANY APPLICABLE RIGHTS OR
OTHERWISE).  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIABILITY OF
EACH PARTY HERETO RESULTING FROM THE BREACH OR DEFAULT BY EITHER PARTY SHALL BE
LIMITED TO ACTUAL DAMAGES INCURRED BY THE INJURED PARTY AND THE PARTIES HERETO
HEREBY WAIVE THEIR RIGHTS TO RECOVER FROM THE OTHER PARTY CONSEQUENTIAL,
PUNITIVE, EXEMPLARY, AND SPECULATIVE DAMAGES.  THE REPRESENTATIONS AND
WARRANTIES OF SELLER ARE ALSO SUBJECT TO THE FOLLOWING EXPRESS LIMITATIONS:


(A)                  THE AMENDMENT, EXPIRATION OR TERMINATION OF ANY LEASE,
EQUIPMENT LEASE, ROOMS AGREEMENT, BOOKING OR SERVICE AGREEMENT OR THE ENTERING
INTO OF ANY NEW SUCH AGREEMENT OCCURRING IN COMPLIANCE WITH THE TERMS OF THIS
AGREEMENT THAT DOES NOT MATERIALLY ADVERSELY AFFECT THE OPERATION OF THE HOTEL
AND THE PROPERTY SHALL NOT AFFECT THE OBLIGATIONS OF BUYER HEREUNDER OR RENDER
ANY REPRESENTATION OR WARRANTY OF SELLER UNTRUE.


(B)                 TO THE EXTENT THAT BUYER ACTUALLY KNOWS PRIOR TO THE CLOSING
DATE THAT ANY OF SELLER’S REPRESENTATIONS AND WARRANTIES ARE INACCURATE, UNTRUE
OR INCORRECT IN ANY WAY, AND BUYER NEVERTHELESS ELECTS TO PROCEED TO CLOSING,
SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED MODIFIED TO REFLECT BUYER’S
ACTUAL KNOWLEDGE.


1.1.71            THE PROVISIONS OF THIS SECTION 9.2 SHALL SURVIVE THE CLOSING.

Exhibits; Entire Agreement; Modification.  All exhibits attached and referred to
in this Agreement are hereby incorporated herein as if fully set forth in (and
shall be deemed to be a part of) this Agreement.  This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements between the parties hereto respecting such
matters; provided, however, that the existing Confidentiality Agreement

48


--------------------------------------------------------------------------------




between the parties shall remain in effect and be binding upon the parties until
Closing.  This Agreement may not be modified or amended except by written
agreement signed by both parties.

Time of the Essence.  Time is of the essence of this Agreement.  However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non business day, then such period
(or date) shall be extended until the immediately following business day.  As
used herein, “business day” means any day other than a Saturday, Sunday, a
federal holiday, or a state holiday in Massachusetts.

Interpretation.  Section headings shall not be used in construing this
Agreement.  Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement.  As
such, the terms of this Agreement shall be fairly construed and the usual rule
of construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.  The
words “herein”, “hereof”, “hereunder”, “hereby”, “this Agreement” and other
similar references shall be construed to mean and include this Agreement and all
amendments and supplements hereto unless the context shall clearly indicate or
require otherwise.  Whenever the words “including”, “include” or “includes” are
used in this Agreement, they shall be interpreted in a non-exclusive manner. 
Except as otherwise indicated, all Exhibit and Section references in this
Agreement shall be deemed to refer to the Exhibits and Sections in this
Agreement.

Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts.

Successors and Assigns.  Buyer may not assign or transfer its rights or
obligations under this Agreement or nominate any other Person to accept Seller’s
performance without the prior written consent of Seller either directly or
indirectly (whether by outright transfer, transfer of ownership interests or
otherwise); provided, however, so long as the same has already received the
consent of Ground Lessor and Manager, if and to the extent required under the
Retail Ground Lease, the Hotel Ground Lease, the Option Agreement and/or the
Management Agreement, as applicable, Buyer may assign its interest in this
Agreement on or before the Closing Date to, or may nominate, an entity in which
Buyer has direct or indirect control and has more than a 50% direct or indirect
ownership interest so long as Buyer and the assignee execute and deliver an
assignment and assumption agreement in form reasonably satisfactory to Seller. 
In the event of a transfer, the transferee shall assume in writing all of the
transferor’s obligations hereunder, but such transferor shall not be released
from its obligations hereunder unless and until the Closing occurs.  No consent
given by Seller to any transfer or assignment of Buyer’s rights or obligations
hereunder shall be construed as a consent to any other transfer or assignment of
Buyer’s rights or obligations hereunder.  No transfer or assignment in violation
of the provisions hereof shall be valid or enforceable.  Subject to the
foregoing, this Agreement and the terms and provisions hereof shall inure to the
benefit of and be binding upon the successors and assigns of the parties. 
Seller acknowledges that certain items of tangible and/or intangible personal
property may need to be assigned to Buyer’s operating lessee and the applicable
closing documents shall be modified accordingly as requested by Buyer including
through the use of separate bills of sale and assignments or otherwise as
reasonably requested by Buyer. 

49


--------------------------------------------------------------------------------




Notwithstanding the foregoing, transfers of publicly traded interests in
entities which are listed on a nationally recognized exchange shall not be
considered assignments or transfers for purposes of this Section 9.7.  Either
party may upon notice to the other elect to arrange the sale or acquisition of
the Property as a like-kind exchange (“LKE”) pursuant to 26 U.S.C. §1031 and the
Treasury.  Notwithstanding anything to the contrary contained in this Section
9.7, in structuring the transaction as an LKE, so long as all requisite third
party consents have been obtained (which Seller shall use reasonable efforts,
not including the payment of money or the bringing of any law suit, to cooperate
in obtaining), either party shall have the right to assign to a qualified
intermediary all of its rights (but not its duties and obligations) under this
Agreement.  Neither party shall be required to take title to any other property
or to incur any out-of-pocket cost on account of the LKE.  The party proposing
an LKE shall indemnify and hold the other party harmless from and against any
liability, loss, claim, cost or damage the other party may suffer arising out of
the LKE.

Notices.  Any notice which a party is required or may desire to give the other
shall be in writing and may be sent by personal delivery, by mail (either [i] by
United States registered or certified mail, return receipt requested, postage
prepaid, or [ii] by Federal Express or similar generally recognized overnight
carrier regularly providing proof of delivery or by telecopy (with a copy by
mail), addressed as follows (subject to the right of a party to designate a
different address for itself by notice similarly given):

To Seller:

c/o The Fallon Company LLC
Two Seaport Lane, Suite 410
Boston, MA  02210
Attention:  Mr. Joseph Fallon
Telecopier:            (617) 737-4101
Telephone:            (617) 737-4100

With Copies To:

New England Development LLC
One Wells Avenue
Newton, MA  02459-3211
Attention:  Mr. Steven S. Fischman
Telecopier:            (617) 243-7329
Telephone:            (617) 243-7007

and:

Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, MA  02110-333
Attn:  Alan W. Rottenberg, Esq.
Telecopier:            (617) 574-7628
Telephone:            (617) 574-4084

50


--------------------------------------------------------------------------------




To Buyer:

DiamondRock Hospitality Limited Partnership
6903 Rockledge Drive
Suite 800
Bethesda, Maryland  20817
Attention:  Michael Schecter
Telecopier:            (240) 744-1199
Telephone:            (240) 744-1170

With a copy to:

Willkie Farr & Gallagher
787 Seventh Avenue
New York, New York 10019
Attention:  Steven D. Klein
Telecopier:            (212) 728 9221
Telephone:            (212) 728 8221

Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be.  Any
such notice not so given shall be deemed given upon receipt of the same by the
party to whom the same is to be given.

Third Parties.  Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any person other than the parties hereto and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third parties any right of subrogation or action
over or against any party to this Agreement.  This Agreement is not intended to
and does not create any third party beneficiary rights whatsoever.

Legal Costs.  The parties hereto agree that they shall pay directly any and all
legal costs which they have incurred on their own behalf in the preparation of
this Agreement, all deeds and other agreements pertaining to this transaction
and that such legal costs shall not be part of the Closing costs.  In addition,
if either Buyer or Seller brings any suit or other proceeding, including an
arbitration proceeding, with respect to the subject matter or the enforcement of
this Agreement, the prevailing party (as determined by the court, agency,
arbitrator or other authority before which such suit or proceeding is
commenced), in addition to such other relief as may be awarded, shall be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred.  The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code Sections
101 et seq.), or any successor statutes.  The provisions of this Section 9.10
shall survive the Closing and any termination of this Agreement.

51


--------------------------------------------------------------------------------




No Recordation.  Except on or after Closing with respect to instruments
expressly intended to be recorded on or after Closing, in no event shall this
Agreement or any document or other memorandum related to the subject matter of
this Agreement (other than a lis pendens giving notice of an arbitration or
legal proceeding to specifically enforce Seller’s obligations under this
Agreement) be recorded without the consent of Seller.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same document.  Delivery by facsimile, or e-mail of a PDF copy, of a
counterpart of this Agreement executed by a party shall constitute delivery by
such party of such party’s executed counterpart of this Agreement.

Effectiveness.  In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.

Press Releases or other Disclosure.  Seller and Buyer agree not to disclose or
make any public announcements with respect to the subject matter of this
Agreement or the existence of this Agreement without the consent of the other
party.  If either party desires to issue a press release or other public
announcement regarding this Agreement or the transaction set forth herein,
subject to the immediately preceding sentence, such party shall obtain the
approval of the other party, which approval shall not be unreasonably withheld
or delayed.  Notwithstanding the foregoing, no such disclosure shall be made by
either party, nor shall any such consent be sought by either party, prior to the
expiration of the Due Diligence Period; provided, however, that at any time any
one or more of Joseph Fallon, Stephen R. Karp or Steven S. Fischman may
communicate with senior governmental officials and senior executives of Manager
for purposes of alerting them to the transaction and preparing them for the
requests that will be made of them in accordance with the terms hereof.  On or
after January 10, 2007 Buyer may publicly disclose the transaction in connection
with its efforts to underwrite a public offering of equity in connection with
the financing of the transaction and Buyer may communicate at any time with its
accountants, legal counsel, prospective underwriters and prospective
underwriter’s counsel so long as it instructs such parties to keep any such
communication confidential.  The provisions of this Section 9.14 shall survive
the closing and any termination of this Agreement.

Indemnities.


1.1.72            AGREEMENT TO INDEMNIFY.  (I) SELLER SHALL INDEMNIFY AND HOLD
HARMLESS BUYER AND ANY PARTNER, MEMBER, MANAGER OFFICER, DIRECTOR, TRUSTEE,
BENEFICIARY, EMPLOYEE OR AGENT OF BUYER (COLLECTIVELY, THE “BUYER INDEMNITEES”)
FROM AND AGAINST ANY AND ALL OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, LIABILITIES,
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND
ACCOUNTANTS’ FEES AND DISBURSEMENTS (COLLECTIVELY, “DAMAGES”) TO THE EXTENT
ARISING OUT OF (A) ANY LOSS OR DAMAGE TO PROPERTY OR INJURY TO OR DEATH OF ANY
PERSON OCCURRING ON OR ABOUT OR IN CONNECTION WITH THE PROPERTY OR ANY PORTION
THEREOF AT ANY TIME OR TIMES PRIOR TO THE APPLICABLE CLOSING DATE (OTHER THAN AS
TO AND EXCLUDING DAMAGES OF OR TO A GOVERNMENTAL AUTHORITY ARISING OUT OF THE
PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY PRIOR TO THE APPLICABLE
CLOSING DATE AND OTHER THAN AS TO DAMAGES FOR REMEDIATION PERTAINING TO

52


--------------------------------------------------------------------------------





THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY PRIOR TO THE APPLICABLE
CLOSING DATE), (B) SUBJECT TO THE LIMITATIONS SET FORTH HEREIN, A BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY SELLER HEREUNDER OR IN ANY CERTIFICATE
DELIVERED BY SELLER HEREUNDER, OR (C) OBLIGATIONS AND LIABILITIES OF SELLER
ACCRUING OR ARISING PRIOR TO THE APPLICABLE CLOSING UNDER ANY OF THE HOTEL
GROUND LEASE, THE RETAIL GROUND LEASE, THE OPTION AGREEMENT, THE PILOT
AGREEMENT, THE LICENSE AGREEMENT, THE MANAGEMENT AGREEMENT OR THE MATTERS
ASSIGNED UNDER THE OTHER ASSIGNMENT AND ASSUMPTION AGREEMENT (COLLECTIVELY, THE
“ASSIGNED MATTERS”) AND (II) BUYER SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND
ANY PARTNER, MEMBER, MANAGER, OFFICER, DIRECTOR, TRUSTEE, BENEFICIARY, EMPLOYEE
OR AGENT OF SELLER (COLLECTIVELY, THE “SELLER INDEMNITEES”) FROM AND AGAINST ANY
AND ALL DAMAGES TO THE EXTENT ARISING OUT OF (A) ANY LOSS OR DAMAGE TO PROPERTY
OR INJURY TO OR DEATH OF ANY PERSON OCCURRING ON OR ABOUT THE PROPERTY OR ANY
PORTION THEREOF ON OR AT ANY TIME OR TIMES AFTER THE APPLICABLE CLOSING DATE
(OTHER THAN AS TO AND EXCLUDING DAMAGES OF OR TO A GOVERNMENTAL AUTHORITY
ARISING OUT OF OR RESULTING FROM OR RELATING TO THE PHYSICAL OR ENVIRONMENTAL
CONDITION OF THE PROPERTY PRIOR TO THE APPLICABLE CLOSING DATE AND OTHER THAN AS
TO DAMAGES FOR REMEDIATION PERTAINING TO THE PHYSICAL OR ENVIRONMENTAL CONDITION
OF THE PROPERTY PRIOR TO THE APPLICABLE CLOSING DATE), (B) A BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY BUYER HEREUNDER OR IN ANY CERTIFICATE
DELIVERED BY BUYER HEREUNDER OR A BREACH OF BUYER’S COVENANT TO USE COMMERCIALLY
REASONABLE BEST EFFORTS TO AGREE ON A FORM OF HOTEL SUBLEASE TO THE EXTENT SET
FORTH IN SECTION 3.13.6 ABOVE, OR (C) OBLIGATIONS OR LIABILITIES OF BUYER
ACCRUING OR ARISING ON OR AFTER THE APPLICABLE CLOSING UNDER ANY OF THE ASSIGNED
MATTERS.  THE PROVISIONS OF THIS SECTION 9.15.1 SHALL SURVIVE THE CLOSING AND
THE TERMINATION OF THIS AGREEMENT.  SELLER’S LIABILITIES UNDER THIS SECTION 9.15
SHALL NOT EXTEND THE APPLICABLE SURVIVAL PERIOD STATED IN SECTION 6.3 HEREOF OR
EXCEED THE MAXIMUM LIABILITY AMOUNT PROVIDED IN SECTION 9.2.1 HEREOF, TO THE
EXTENT NOT COVERED BY INSURANCE.


1.1.73            INDEMNIFICATION PROCEDURE FOR THIRD PARTY CLAIMS.  IN THE CASE
OF ANY CLAIM ASSERTED BY A THIRD PARTY WHICH CLAIM IS SUBJECT TO INDEMNIFICATION
BY EITHER PARTY HEREUNDER, ( A “THIRD-PARTY CLAIM”), THE PARTY SEEKING
INDEMNIFICATION (THE “INDEMNITEE”) SHALL NOTIFY THE OTHER PARTY (THE
“INDEMNITOR”) PROMPTLY AFTER HAS ACTUAL KNOWLEDGE OF ANY SUCH THIRD-PARTY CLAIM
AS TO WHICH INDEMNITY MAY BE SOUGHT (PROVIDED THAT FAILURE TO SO NOTIFY SHALL
NOT AFFECT THE INDEMNITOR’S OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT
MATERIALLY PREJUDICED BY SUCH FAILURE), AND INDEMNITEE SHALL PERMIT THE
INDEMNITOR, AT ITS SOLE EXPENSE, TO ASSUME THE DEFENSE OF ANY SUCH THIRD-PARTY
CLAIM, PROVIDED THAT INDEMNITEE MAY PARTICIPATE IN SUCH DEFENSE OR
ADMINISTRATION AT INDEMNITEE’S SOLE EXPENSE (PROVIDED, HOWEVER, THAT IF A
CONFLICT OF INTEREST EXISTS SUCH THAT SEPARATE COUNSEL MUST BE ENGAGED BY
INDEMNITEE AND THE INDEMNITOR, THE INDEMNITOR SHALL BE RESPONSIBLE FOR THE
REASONABLE FEES AND COSTS FOR SUCH COUNSEL FOR INDEMNITEE BUG ONLY FOR ONE
SEPARATE COUNSEL FOR ALL INDEMNITEES).  THE INDEMNITOR, IN THE DEFENSE OF ANY
SUCH THIRD-PARTY CLAIM, SHALL NOT, EXCEPT WITH THE CONSENT OF INDEMNITEE, WHICH
INDEMNITEE AGREES WILL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED WITH
RESPECT TO A MONETARY SETTLEMENT, JUDGMENT OR RELIEF, (A) CONSENT TO ENTRY OF
ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT PROVIDES FOR INJUNCTIVE OR OTHER
NON-MONETARY RELIEF AGAINST INDEMNITEE OR (B) PURSUE ANY COURSE OF DEFENSE OF
ANY SUCH THIRD-PARTY CLAIM SUBJECT TO INDEMNIFICATION HEREUNDER IF INDEMNITEE
SHALL REASONABLY AND IN GOOD FAITH DETERMINE THAT THE CONDUCT OF SUCH DEFENSE
COULD BE EXPECTED TO ADVERSELY AFFECT IN ANY MATERIAL RESPECT INDEMNITEE, ITS
DIRECT OR INDIRECT OWNERS, THE USE OF THE PROPERTY TO WHICH THE THIRD-PARTY
CLAIM RELATES.  IN ADDITION, IF THE INDEMNITOR OBTAINS AND DESIRES TO ACCEPT
FROM A PARTY TO ANY SUCH THIRD-PARTY CLAIM AN OFFER TO SETTLE THE THIRD-PARTY
CLAIM SOLELY FOR AN AMOUNT CERTAIN, THEN INDEMNITEE AGREES THAT IF REQUESTED BY
THE

53


--------------------------------------------------------------------------------





INDEMNITOR, INDEMNITEE WILL, AT ITS SOLE EXPENSE, ASSUME DEFENSE OF SUCH
THIRD-PARTY CLAIM AND THEREAFTER THE INDEMNITOR’S OBLIGATION WITH RESPECT TO
SUCH THIRD-PARTY CLAIM SHALL NOT EXCEED THE COSTS OF DEFENSE THEN INCURRED AND
THE DOLLAR AMOUNT OF THE SETTLEMENT THE INDEMNITOR PROPOSED TO ACCEPT
IMMEDIATELY PRIOR TO SUCH ASSUMPTION BY INDEMNITEE, IT BEING AGREED BETWEEN
INDEMNITEE AND THE INDEMNITOR THAT INDEMNITEE WILL PAY ANY GREATER AMOUNTS OWING
AND BEAR ANY OTHER IMPOSITIONS IN EXCESS OF THOSE CONTEMPLATED IN THE PROPOSED
SETTLEMENT ARRANGEMENT.  IN THE EVENT THAT THE INDEMNITOR DOES NOT ACCEPT THE
DEFENSE OF ANY MATTER AS ABOVE PROVIDED, INDEMNITEE SHALL HAVE THE FULL RIGHT TO
DEFEND AGAINST ANY SUCH THIRD-PARTY CLAIM OR DEMAND AND SHALL BE ENTITLED TO
SETTLE OR AGREE TO PAY IN FULL SUCH THIRD-PARTY CLAIM OR DEMAND, IN ITS SOLE
DISCRETION.  IN ANY EVENT, THE INDEMNITOR AND INDEMNITEE SHALL COOPERATE IN THE
DEFENSE OF ANY ACTION OR CLAIM SUBJECT TO THIS AGREEMENT AND EACH AGREES TO MAKE
ITS RECORDS AVAILABLE TO THE OTHER WITH RESPECT TO SUCH DEFENSE AS REASONABLY
REQUESTED AND TO THE EXTENT DOING SO DOES NOT COMPROMISE ANY CLAIM OF PRIVILEGE
OR ANY OTHER DEFENSE AVAILABLE TO IT.  ACCEPTANCE OF THE DEFENSE OF ANY
THIRD-PARTY CLAIM OR OF THE ADMINISTRATION OF ANY THIRD-PARTY CLAIM BY THE
INDEMNITOR SHALL BE WITHOUT PREJUDICE TO THE INDEMNITOR’S RIGHT TO ASSERT AT ANY
TIME BEFORE OR AFTER ACCEPTING SUCH DEFENSE OR ADMINISTRATION THAT IT IS NOT
OBLIGATED TO PROVIDE AN INDEMNITY, EITHER IN WHOLE OR IN PART, WITH RESPECT TO
SUCH THIRD-PARTY CLAIM.  IN THE EVENT THAT THE INDEMNITOR ASSERTS THAT IT IS NOT
OBLIGATED TO PROVIDE AN INDEMNITY TO INDEMNITEE WITH RESPECT TO A THIRD-PARTY
CLAIM, INDEMNITEE SHALL HAVE THE RIGHT TO DEFEND SUCH THIRD-PARTY CLAIM, AND IF
THE INDEMNITOR IS ADJUDICATED LIABLE FOR INDEMNIFYING INDEMNITEE, THE INDEMNITOR
SHALL REIMBURSE INDEMNITEE FOR ITS OUT-OF-POCKET EXPENSES IN DEFENDING SUCH
THIRD-PARTY CLAIM AND ALL SETTLEMENTS AND JUDGMENTS REASONABLY INCURRED AS A
RESULT OF SUCH THIRD-PARTY CLAIM.

[Remainder of page intentionally left blank]

54


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

SELLER:

BOSTON CONVENTION CENTER HOTEL LLC,
a Delaware limited liability company

By:

/s/ Joseph Fallon

 

 

 

 

Name: Joseph Fallon

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen S. Fischman

 

 

 

 

Name: Stephen S. Fischman

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

BCCH RETAIL LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Joseph Fallon

 

 

 

 

Name: Joseph Fallon

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen S. Fischman

 

 

 

 

Name: Stephen S. Fischman

 

 

 

Title: Manager

 

 

 

 

55


--------------------------------------------------------------------------------




BUYER:

DIAMONDROCK HOSPITALITY LIMITED
PARTNERSHIP,
a Delaware limited partnership

By:

DIAMONDROCK HOSPITALITY COMPANY,

 

a Maryland corporation

 

 

its sole General Partner

 

 

 

 

 

By:

/s/ Michael D. Schecter

 

 

Name:

Michael D. Schecter

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

56


--------------------------------------------------------------------------------


JOINDER

Joseph Fallon, Stephen R. Karp and Steven S. Fischman (each a “Principal” and
collectively, the “Principals”), hereby join in the foregoing Purchase Agreement
(the “Purchase Agreement”) for the purpose of guaranteeing, and do hereby agree
to be liable for, as a primary obligor, the full and faithful payment and
performance (and not merely collection) of the Obligations (as hereinafter
defined).  Any capitalized term not defined herein shall have the meaning
ascribed to such term in the Purchase Agreement.

1.  The following paragraphs (a) and (b) are referred to herein as the
“Obligations.”:

(a)  Principals covenant and guarantee to Buyer that as of the date of the
applicable Closing (i.e. the Hotel and Option Closing and/or the Retail Closing)
through the end of the applicable Survival Period (and, if a claim is made by
Buyer under the Purchase Agreement during the applicable Survival Period, then
until such claim is resolved), Principals shall (a) cause Hotel Seller and
Retail Seller to have, in the aggregate, a tangible aggregate net worth of, and
no less than, the applicable Maximum Liability Amount (less the aggregate amount
actually paid to Buyer Indemnitees pursuant to Section 9.15.1 of the Purchase
Agreement) in unrestricted cash or cash equivalents on hand, such sums to be
held in unblocked accounts owned solely by Hotel Seller and Retail Seller, as
applicable, which sums shall be not be encumbered by any liens, security
interests or other third-party interests (the “Minimum Cash Requirement”).
 Principals covenant and guarantee to Buyer that each Principal will not, and
will not cause Hotel Seller or Retail Seller to (1) engage in any activities
that will materially decrease the Minimum Cash Requirement held by Hotel Seller
and Retail Seller, or (2) without just cause to do so based upon a defense to
payment or performance, delay or otherwise hinder or impair Buyer’s ability to
recover from Seller under the Purchase Agreement or from Principals under this
Joinder.  From time to time, promptly upon Buyer’s request, Principals shall
provide documentation reasonably acceptable to Buyer demonstrating that Seller
is in compliance with the provisions of this paragraph.

(b)  To the extent the Hotel Seller and the Retail Seller do not maintain,
through the applicable Survival Period (or, if a claim is made by Buyer under
the Purchase Agreement during the applicable Survival Period, until such claim
is resolved), the Minimum Cash Requirement, the Principals hereby guarantee, and
do hereby agree to be liable for, jointly and severally, the payment and
performance of each and all of the obligations of Seller under the Purchase
Agreement up to the amount by which the Minimum Cash Requirement exceeds the
amount of unrestricted cash or cash equivalent on hand held by Seller.

2.  Buyer shall have the right from time to time to demand payment from
Principals of such sums for which Principals may become liable hereunder, which
demand shall be in writing and which payment shall be in lawful money of the
United States.

3.  The obligations of Principals hereunder are independent of the obligations
of Seller, or the obligations of any other person who may be liable to Buyer, in
whole or in part for the Obligations, or any part thereof, and a separate action
or actions may be brought and prosecuted against Principals whether or not an
action is brought against Seller and whether or not Seller is joined in such
action or actions.

1


--------------------------------------------------------------------------------




4.  Principals authorize Buyer and Seller, without notice or consent and without
affecting, impairing or discharging Principals’ liability hereunder, to from
time to time (a) renew, modify, amend, extend or discharge any other term
contained within the Purchase Agreement, (b) exercise or refrain from exercising
any of their rights or obligations under the Purchase Agreement, at law or in
equity, or (c) release in whole or in part Seller or any member in Seller from
liability.  Buyer may not assign its interest under this Joinder, except to an
entity to which Buyer expressly is permitted under the Purchase Agreement to
assign its interest in the Purchase Agreement.  Principals may not assign their
obligations under the Joinder.

4.  This Joinder shall not be affected in any way by (a) the genuineness,
validity, regularity or enforceability of the Purchase Agreement, (b) any change
in the existence or structure of Seller, (c) the actual or purported assignment
by Principals of any of their obligations, covenants and agreements contained in
this Joinder, or (d) by any other circumstance (other than by complete,
irrevocable payment) that might otherwise discharge the Obligations or might
otherwise constitute a legal or equitable discharge or defense of a guarantor.

5.  Buyer may, without notice or demand and without affecting Principals’
liability hereunder waive compliance with, or any default under, or grant any
other indulgences with respect to, the Purchase Agreement and/or the Obligations
or deal in all respects with Seller as if this Joinder were not in effect.

6.  Principals, to the extent permitted by law, waive any right to require Buyer
to (a) proceed with or exhaust remedies against any other party, including
Seller, or (b) pursue any other remedy whatsoever to which Seller may be
entitled.  Principals waives any defense arising by reason of any disability or
other defense of  Seller or by reason of the cessation or modification from any
cause whatsoever of the liability of  Seller.  Without limiting the preceding
sentence, the obligations of Principals shall remain in full force and effect
without regard to, and shall not be affected or impaired by, the following, nor
shall the following create a defense by Principals with respect to such
obligations, or give Principals any recourse or right of action against Buyer:
any bankruptcy, insolvency, reorganization, dissolution, liquidation, moratorium
or other like proceeding relating to Seller, any member or affiliate of Seller,
or any action taken with respect to this Joinder or the Purchase Agreement by
any trustee, owner in possession, receiver or court, in or pursuant to any such
proceeding.  The Principal are fully aware of the financial condition, business
and prospects of Seller and assume full responsibility for obtaining any
additional information now or hereafter related thereto.  Principals waive
diligence, all presentments and demands for performance, required to be given by
Buyer under the Purchase Agreement or applicable laws, notices of
non-performance or default, protests, notices of protest, notices of dishonor,
notices of acceptance of this Joinder, and all other notices of every and any
kind.

7.  Each party agrees to pay, upon demand therefor, reasonable attorneys’ fees
and all other costs and expenses that may be incurred by the other party (if
such other party is the prevailing party) in the enforcement of this Joinder
and/or the Purchase Agreement and all attorneys’ fees and other costs and
expenses incurred by such other prevailing party in pursuing or enforcing rights
under this Joinder, or with respect to the Obligations or this Joinder, whether
in litigation, or in administrative, bankruptcy or reorganization proceedings.

2


--------------------------------------------------------------------------------




8.  Each Principal represents and warrants to Buyer that the Principals own,
directly or indirectly, a majority of the direct and indirect ownership
interests in Seller and the Principals have the right to control Seller.

[Remainder of page intentionally left blank]

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
signed as of the date first above written.

/s/ Joseph Fallon

 

Joseph Fallon

 

 

 

/s/ Stephen R. Karp

 

Stephen R. Karp

 

 

 

/s/ Steven S. Fischman

 

Steven S. Fischman

 

 

4


--------------------------------------------------------------------------------